Exhibit 10.35

 

 

THIRD AMENDED AND RESTATED

 

OPERATING AGREEMENT

 

OF

 

CANNERY CASINO RESORTS, LLC,

 

A NEVADA LIMITED LIABILITY COMPANY

 

 

Dated as of March 3, 2010

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

 

ARTICLE I

 

 

 

THE COMPANY

 

 

 

 

 

 

1.1

Formation

 

1

1.2

Name

 

1

1.3

Purpose; Powers

 

2

1.4

Principal Place of Business

 

2

1.5

Term

 

2

1.6

Filings; Agent for Service of Process

 

2

1.7

Title to Property

 

3

1.8

Payments of Individual Obligations

 

3

1.9

Independent Activities; Transactions with Affiliates

 

3

1.10

Definitions

 

4

1.11

Interpretation

 

4

 

 

 

 

 

ARTICLE II

 

 

 

CAPITAL CONTRIBUTIONS

 

 

 

 

 

 

2.1

Classes of Units

 

4

2.2

Conversion of Series B Preferred Units

 

4

2.3

Redemption or Repurchase

 

6

2.4

Capital Contributions

 

8

2.5

Additional Capital Contributions

 

8

2.6

Equity Participation Plan

 

13

 

 

 

 

 

ARTICLE III

 

 

 

ALLOCATIONS

 

 

 

 

 

 

3.1

Profits and Losses

 

13

3.2

Special Allocations

 

13

3.3

Curative Allocations

 

15

3.4

Loss Limitation

 

15

3.5

Other Allocation Rules

 

15

3.6

Tax Allocations; Code Section 704(c)

 

16

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

ARTICLE IV

 

 

 

DISTRIBUTIONS

 

 

 

 

 

 

4.1

Distributions

 

17

4.2

Amounts Withheld

 

17

4.3

Tax Distributions

 

17

 

 

 

 

 

ARTICLE V

 

 

 

MANAGEMENT COMMITTEE

 

 

 

 

 

 

5.1

Managers; Management Committee

 

18

5.2

Licensing

 

21

5.3

Meetings of the Management Committee

 

21

5.4

Management Committee Powers

 

22

5.5

Actions Requiring Majority Approval of the Management Committee or the Unanimous
Approval of the AcquisitionCo Managers

 

24

5.6

Actions Requiring 80% Approval of the Management Committee

 

26

5.7

Duties and Obligations of the Management Committee

 

27

5.8

Removal of Certain Senior Officers

 

27

 

 

 

 

 

ARTICLE VI

 

 

 

MEMBERS

 

 

 

 

 

 

6.1

Rights or Powers of Members

 

28

6.2

Voting Rights of Members

 

28

6.3

Meetings of the Series A1 Preferred Members

 

28

6.4

Withdrawal

 

29

6.5

Member Compensation

 

29

6.6

Members Liability; Duties

 

30

6.7

Partition

 

30

6.8

Transactions between a Member and the Company

 

30

6.9

Other Instruments

 

30

6.10

Preemptive Right

 

30

6.11

Drag-Along Rights and Tag-Along Rights

 

31

6.12

Piggyback Registration Rights

 

34

6.13

Ranking

 

35

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

ARTICLE VII

 

 

 

[INTENTIONALLY OMITTED]

 

 

 

 

 

 

 

ARTICLE VIII

 

 

 

INDEMNIFICATION AND REIMBURSEMENT

 

 

 

 

 

 

8.1

Indemnification

 

36

8.2

General Reimbursements

 

38

8.3

Gaming Development Reimbursements

 

39

 

 

 

 

 

ARTICLE IX

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

9.1

In General

 

39

9.2

Representations and Warranties by Members

 

39

9.3

Indemnification

 

42

 

 

 

 

 

ARTICLE X

 

 

 

ACCOUNTING, BOOKS AND RECORDS

 

 

 

 

 

 

10.1

Accounting, Books And Records

 

42

10.2

Accounting Statements; Periodic Reports

 

43

10.3

Series B Preferred Members’ Consultation Right

 

44

10.4

Tax Matters

 

44

 

 

 

 

 

ARTICLE XI

 

 

 

TRANSFERS

 

 

 

 

 

 

11.1

Restrictions On Transfers

 

46

11.2

Permitted Transfers

 

46

11.3

Second Anniversary Trigger

 

47

11.4

Fourth Anniversary Trigger

 

50

11.5

Conditions to Permitted Transfers

 

53

11.6

Prohibited Transfers

 

55

11.7

Rights of Unadmitted Assignees

 

55

11.8

Admission of Substituted Members

 

55

11.9

Distributions and Allocations in Respect of Units Transferred

 

55

11.10

Gaming Restrictions

 

55

11.11

Compliance with Gaming Laws

 

56

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

11.12

Match Right

 

56

 

 

 

 

 

ARTICLE XII

 

 

 

ADVERSE ACT

 

 

 

 

 

 

12.1

Remedies

 

57

12.2

Adverse Act Purchase

 

58

12.3

Net Equity Value

 

60

12.4

Gross Appraised Value

 

61

12.5

Extension of Time

 

61

 

 

 

 

 

ARTICLE XIII

 

 

 

DISSOLUTION AND WINDING UP

 

 

 

 

 

 

13.1

Dissolution Events

 

62

13.2

Winding Up

 

62

13.3

Deficit Capital Accounts

 

63

13.4

Holdback

 

64

13.5

Deemed Contribution and Distribution

 

64

13.6

Rights of Members

 

64

13.7

Notice of Dissolution/Termination

 

64

13.8

Allocations During Period of Liquidation

 

64

13.9

Character of Liquidating Distributions

 

65

13.10

The Liquidator

 

65

13.11

Form of Liquidating Distributions

 

65

13.12

Reserves

 

65

 

 

 

 

 

ARTICLE XIV

 

 

 

MISCELLANEOUS

 

 

 

 

 

 

14.1

Further Assurances

 

65

14.2

Notices

 

65

14.3

Confidentiality

 

66

14.4

Governing Law

 

67

14.5

Jurisdiction; Waiver of Jury Trial

 

67

14.6

Specific Performance

 

67

14.7

Entire Agreement

 

67

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

14.8

Amendment

 

67

14.9

Waiver

 

68

14.10

Invalid Provisions

 

68

14.11

No Assignment; Binding Effect

 

68

14.12

Third Party Beneficiaries

 

68

14.13

Construction

 

68

14.14

Incorporation by Reference

 

68

14.15

Headings

 

69

14.16

Counterparts

 

69

 

v

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED

 

OPERATING AGREEMENT

 

OF

 

CANNERY CASINO RESORTS, LLC,

 

A NEVADA LIMITED LIABILITY COMPANY

 

This THIRD AMENDED AND RESTATED OPERATING AGREEMENT of Cannery Casino Resorts,
LLC, is entered into and shall be effective as of March 3, 2010 (the “Effective
Date”), by and among the Persons who are identified as Members on Appendix A and
who have executed a counterpart of this Agreement as Members pursuant to the
provisions of the Act.  Certain capitalized terms used herein are defined in
Appendix B.

 

This Agreement amends, restates, supersedes and replaces in its entirety the
Second Amended and Restated Operating Agreement of Cannery Casino Resorts, LLC
(the “Second A&R Operating Agreement”), dated as of April 24, 2009, and has been
approved by the Members in accordance with the terms of the Second A&R Operating
Agreement and the Act.

 

ARTICLE I
THE COMPANY

 

1.1          Formation.

 

(a)           The Company was formed as a limited liability company under and
pursuant to the provisions of the NRS through the filing of the Articles of
Organization with the Secretary of State of the State of Nevada on or about
May 18, 2001.  The fact that the Articles of Organization are on file in the
office of the Secretary of State of the State of Nevada shall constitute notice
that the Company is a limited liability company.  The Members of the Company as
of the Effective Date are Millennium Gaming, AcquisitionCo., Crown One, and
Crown Two.

 

(b)           Concurrently herewith, the Company and each Member is entering
into the Series C Purchase Agreement.  In connection therewith, the Members
hereby enter into this Agreement to amend, restate, supersede and replace the
Second A&R Operating Agreement in its entirety.

 

(c)           The rights and liabilities of the Members shall be as provided
under the Act, the Articles of Organization and this Agreement.

 

1.2          Name.  The name of the Company shall be “Cannery Casino Resorts,
LLC” and all Business of the Company shall be conducted in such name.  The
Management Committee may change the name of the Company upon ten Business Days
prior written notice to the Members.

 

--------------------------------------------------------------------------------


 

1.3          Purpose; Powers.

 

(a)           The purposes of the Company are (i) to acquire and hold interests
in casino operating companies, (ii) to conduct the Business, (iii) to make such
additional investments and engage in such additional activities as the Members
may approve, and (iv) to engage in any and all activities related to or
incidental to the purposes set forth in clauses (i), (ii) and (iii) above.

 

(b)           The Company has the power to do any and all acts necessary,
appropriate, proper, advisable, incidental or convenient to or in furtherance of
the purposes of the Company set forth in Section 1.3(a) above, and has, without
limitation, any and all powers that may be exercised on behalf of the Company by
the Management Committee pursuant to ARTICLE V below.

 

1.4          Principal Place of Business.  The principal place of business of
the Company shall be at 221 North Rampart Boulevard, Las Vegas, Nevada 89145. 
The Management Committee may change the principal place of business of the
Company to any other place within or without the State of Nevada, upon ten
Business Days prior written notice to the Members.  The registered office of the
Company in the State of Nevada shall be as currently reflected on the annual
list on file with the Secretary of State of the State of Nevada.

 

1.5          Term.  The term of the Company commenced on the date the Articles
of Organization were filed in the office of the Secretary of State of the State
of Nevada in accordance with the Act, and shall continue until the dissolution,
winding up and liquidation of the Company and its Business is completed
following a Dissolution Event, as provided in ARTICLE XIII below.

 

1.6          Filings; Agent for Service of Process.

 

(a)           The Company shall take any and all other actions reasonably
necessary to perfect and maintain the status of the Company as a limited
liability company under the laws of the State of Nevada, including the
preparation and filing of such amendments to the Articles of Organization and
such other assumed name certificates, documents, instruments and publications as
may be required by law, including action to reflect:

 

(i)            a change in the Company name;

 

(ii)           a correction of false or erroneous statements in the Articles of
Organization, or the desire of the Members to make a change in any statement
therein in order that it shall accurately represent the agreement among the
Members; or

 

(iii)          a change in the time for dissolution of the Company, as stated in
the Articles of Organization and in this Agreement.

 

(b)           The Members and the Management Committee shall execute, and the
Company shall file, original or amended articles or certificates and shall take
any and all other actions as may be reasonably necessary to perfect and maintain
the status of the Company

 

2

--------------------------------------------------------------------------------


 

as a limited liability company or similar type of entity under the laws of any
other jurisdictions in which the Company engages in Business.

 

(c)           The registered agent for service of process on the Company in the
State of Nevada shall be as designated by the Management Committee from time to
time in accordance with the Act.

 

(d)           Upon the dissolution and completion of the winding up and
liquidation of the Company in accordance with ARTICLE XIII below, the Management
Committee shall promptly execute, and the Company shall file, articles of
dissolution or a certificate of cancellation in accordance with the Act and the
laws of any other jurisdictions in which the Management Committee deems such
filing necessary or advisable.

 

1.7          Title to Property.  All Property owned by the Company shall be
owned by the Company as an entity, and no Member shall have any ownership
interest in such Property in such Member’s individual name, and each Member’s
interest in the Company shall be personal property for all purposes.  The
Company shall hold title to all of its Property in the name of the Company and
not in the name of any Member.

 

1.8          Payments of Individual Obligations.  The Company’s credit and
assets shall be used solely for the benefit of the Company, and no asset of the
Company shall be Transferred or encumbered for, or in payment of, any individual
obligation of any Member.

 

1.9          Independent Activities; Transactions with Affiliates.

 

(a)           Each Manager shall be required to devote such time to the affairs
of the Company as may be necessary to manage and operate the Company.  Subject
to the foregoing sentence and to any contrary agreement between any Member or
Manager and the Company or among Members, each Manager and each Member may
engage or invest in, and devote its time to, any other business venture or
activity of any nature and description.  Neither the Company nor any other
Member shall have any right by virtue of this Agreement or the relationship
created hereby in or to such other venture or activity of any other Member (or
to the income or proceeds derived therefrom), and the pursuit thereof shall not
be deemed wrongful or improper.  Subject to any contrary agreement between any
Member and the Company or among Members, the Members shall not be required to
offer any business opportunities to the Company or otherwise conduct any
particular business activities through or for the account of the Company and
Members may act in concert with each other with respect to business
opportunities without including other Members.

 

(b)           To the extent permitted by applicable law and subject to the
provisions of this Agreement, the Management Committee is hereby authorized to
cause the Company to purchase Property from, sell Property to, or otherwise deal
with, any Member or Manager, acting on such Member’s or Managers’ own behalf, or
any Affiliate of any Member or Manager; provided, that, any such purchase, sale
or other transaction shall be made on terms and conditions that are no less
favorable to the Company than if such purchase, sale or other transaction had
been made with an independent third party.

 

3

--------------------------------------------------------------------------------


 

1.10        Definitions.  As used in this Agreement, capitalized terms shall
have the meanings ascribed to them herein or in Appendix B.

 

1.11        Interpretation.  Unless the context clearly indicates otherwise,
(a) each definition herein includes the singular and the plural, (b) each
reference herein to any gender includes the masculine, feminine and neuter where
appropriate, (c) the words “include” and “including” and variations thereof
shall not be deemed terms of limitation, but rather shall be deemed to be
followed by the words “without limitation,” (d) the words “hereof,” “herein,”
“hereto,” “hereby,” “hereunder” and derivative or similar words refer to this
Agreement as an entirety and not solely to any particular provision of this
Agreement, (e) each reference in this Agreement to a particular Article,
Section, Appendix or Exhibit means an Article or Section of, or an Appendix or
Exhibit to, this Agreement, unless another agreement is specified, (f) all
accounting terms not specifically defined herein shall be construed in
accordance with GAAP, and (g) all references to “$” or “Dollars” shall mean
United States Dollars.

 

ARTICLE II
CAPITAL CONTRIBUTIONS

 

2.1          Classes of Units.  The Company is authorized to issue two classes
of Units, designated “Preferred Units” and “Common Units.”  The total number of
Preferred Units that the Company is authorized to issue is 473,918.  The total
number of Common Units that the Company is authorized to issue is zero (0).  The
Preferred Units shall be divided into four series: the Series A1 Preferred
Units, the Series A2 Preferred Units, the Series B Preferred Units, and the
Series C Preferred Units. The total number of Series A1 Preferred Units the
Company is authorized to issue is 220,690.  The total number of Series A2
Preferred Units the Company is authorized to issue is 71,614.  The total number
of Series B Preferred Units the Company is authorized to issue is 71,614.  The
total number of Series C Preferred Units the Company is authorized to issue is
110,000, of which 75,000 will be issued on the Effective Date and up to 35,000
may be issued only pursuant to Section 2.5(b).  Except as expressly provided in
Sections 6.13 and 14.8, the Series B Preferred Units and the Series C Preferred
Units shall have no voting or other approval rights or right to share in the
distributions of the Company (other than distributions in liquidation as
specifically provided in Section 13.2).  Except as expressly provided in
Section 14.8, the Series A2 Preferred Units shall have no voting or other
approval rights.  The Series A2 Preferred Units may not be redeemed or
repurchased by the Company on a basis other than pro rata with all other Units
in proportion to Percentage Interests.  All Preferred Units issued on or after
the Effective Date shall be designated as Series A1 Preferred Units, Series A2
Preferred Units, Series B Preferred Units or Series C Preferred Units in the
discretion of the Management Committee in connection with the authorization of
such issuance.  The number of authorized Preferred Units and Common Units may be
increased as determined from time to time by the Management Committee pursuant
to Section 5.6(h) below.

 

2.2          Conversion of Series B Preferred Units.

 

(a)           On or prior to April 24, 2011 or such later date as determined by
the Management Committee in its sole discretion (the “Conversion Period”), the
Series B

 

4

--------------------------------------------------------------------------------


 

Preferred Members shall have the option (the “Conversion Option”) to convert all
(but not less than all) of the Series B Preferred Units held by all Series B
Preferred Members into Series A2 Preferred Units in accordance with the
provisions of this Section 2.2 (a “Conversion”).  For purposes of clarity, the
Conversion Option may only be exercised concurrently in whole (and not in part)
by all Series B Preferred Members.

 

(b)           If the Series B Preferred Members elect unanimously to exercise
the Conversion Option during the Conversion Period, such Series B Preferred
Members shall each deliver irrevocable written notice of such exercise (the
“Conversion Exercise Notice”) to the Company, and (subject to Section 2.2(c))
the Company shall promptly cause each Series B Preferred Unit held by such
Series B Preferred Member to be converted into one (1) Series A2 Preferred Unit,
subject to adjustment from and after the date hereof pursuant to
Section 2.2(d) (such number of Series A2 Preferred Units, as adjusted, the
“Conversion Number”).

 

(c)           Notwithstanding anything to the contrary contained herein, in
connection with any exercise of the Conversion Option (i) the Company shall
require each converting Series B Preferred Member to present satisfactory
evidence that all Gaming Approvals required for such Conversion have been
obtained, and the Company shall not be required to honor any such Conversion
unless and until the Company and its counsel are reasonably satisfied that all
such Gaming Approvals have been obtained and (ii) the converting Series B
Preferred Member shall be required to pay all licensing, application and other
fees and expenses related to such Conversion.

 

(d)           The Conversion Number is subject to adjustment from time to time
upon the occurrence of the events specified in this Section 2.2(d).

 

(i)            Distributions of Preferred Units, Subdivisions and Combinations. 
On and after the Effective Date, if the Company shall: (i) make a distribution
of Preferred Units to holders of Preferred Units, (ii) subdivide outstanding
Preferred Units into a greater number of Preferred Units, or (iii) combine
outstanding Preferred Units into a smaller number of Preferred Units, then in
each such case the Conversion Number shall be proportionately adjusted so that
each Series B Preferred Member shall be entitled to receive upon Conversion of
its Series B Preferred Units the aggregate number of Series A2 Preferred Units
which, if the Series B Preferred Units held by such Series B Preferred Member
had been converted immediately prior to such distribution, subdivision or
combination, such Series B Preferred Member would have received upon such
Conversion and would have been entitled to receive by virtue of such
distribution, subdivision or combination.

 

(ii)           Adjustments Generally.

 

(A)          Any adjustment made under this ARTICLE II shall, after taking into
account such adjustment, be rounded to the nearest whole Preferred Unit, in the
case of an adjustment to aggregate Preferred Units.  In the case of any such
adjustment, the Company shall promptly give written notice to the Series B
Preferred Member, in the form of a certificate, certified and confirmed by an
officer of the Company, setting forth the adjustment in reasonable detail.

 

5

--------------------------------------------------------------------------------


 

(B)          All adjustments under this ARTICLE II shall be made successively
whenever an event requiring any such adjustment occurs.

 

2.3          Redemption or Repurchase.

 

(a)           Series B Preferred Units.  From and after the Conversion Date if
no Conversion has occurred, the Company, Millennium Gaming and AcquisitionCo
shall each or in combination have the option (the “Redemption/Repurchase
Option”) to redeem (in the case of exercise by the Company) or repurchase (in
the case of exercise by Millennium and/or AcquisitionCo) all (but not less than
all) of the Series B Preferred Units held by a Series B Preferred Member for
cash in an amount equal to the Preferred B Amount as of the consummation of such
redemption or repurchase with respect to the number of Series B Preferred Units
held by such Series B Preferred Member; provided, that, the
Redemption/Repurchase Option may not be exercised prior to the redemption of all
Series C Preferred Units pursuant to Section 2.3(b).  If the
Redemption/Repurchase Option is exercised at the election of Millennium Gaming
or AcquisitionCo, then each of Millennium Gaming and AcquisitionCo shall be
entitled to participate in the repurchase of the Series B Preferred Units on a
pro rata basis in accordance with the relative Percentage Interests of
Millennium Gaming and AcquisitionCo or as otherwise agreed between Millennium
Gaming and AcquisitionCo.  If the Redemption/Repurchase Option is exercised at
the election of the Company, then such exercise shall require the unanimous
approval of the Millennium Managers and the AcquisitionCo Managers.  The
Series B Preferred Member shall execute and deliver such agreements and other
documents as may be reasonably requested by the party(ies) exercising the
Redemption/Repurchase Option, including an agreement by such Series B Preferred
Member pursuant to which it makes individual representations as to its
unencumbered title to its Series B Preferred Units and authority to transfer
such Series B Preferred Units in accordance with such agreement; provided, that,
such Series B Preferred Member (i) shall not be required to agree to any
noncompetition or like limitations on business activities, and (ii) shall not be
required to indemnify the party(ies) exercising the Redemption/Repurchase Option
for losses arising from its breaches of representations or warranties in excess
of the gross proceeds received by such Series B Preferred Member pursuant to the
exercise of such Redemption/Repurchase Option.

 

(b)           Series C Preferred Units.

 

(i)            Optional Redemption.  At any time and from time to time, subject
to compliance with the Debt Documents, the Company shall have the right to
redeem any or all outstanding Series C Preferred Units for cash in an amount
equal to, with respect to each Series C Preferred Unit, the Series C Per Unit
Redemption Price.  In the event that less than all of the outstanding Series C
Preferred Units are being redeemed, such redemption shall be made on a pro rata
basis based on the number of Series C Preferred Units held by each Series C
Preferred Member (i.e., each Series C Preferred Member will have an equal
percentage of the aggregate number of Series C Preferred Units held by it
redeemed); provided, that, if any Series C Preferred Units are held by an
Unlicensed Series C Member, such redemption shall be made so that each Series C
Preferred Member receives an aggregate amount equal to the lesser of (A) subject
to the rounding as provided below, its Series C Investment Percentage of the
aggregate consideration paid by the Company to the Series C Preferred Members in
such redemption and (B) the aggregate number of Series C Preferred Units held by
such Series C Preferred Member

 

6

--------------------------------------------------------------------------------


 

multiplied by the Series C Per Unit Redemption Price applicable to such Series C
Preferred Member (the aggregate redemption consideration to which a Series C
Preferred Member is entitled, its “Allocated Series C Redemption Amount”), it
being agreed and acknowledged that in such circumstances the number of Series C
Preferred Units redeemed from a Series C Preferred Member will be such Series C
Preferred Member’s Allocated Series C Redemption Amount divided by the
applicable Series C Per Unit Redemption Price (which will be lower for the
Unlicensed Series C Members relative to Licensed Series C Members), rounded down
to the nearest whole Series C Preferred Unit (and, accordingly, in the event of
such rounding down with respect to the Series C Preferred Units held by a
Series C Preferred Member, the Allocated Series C Redemption Amount for such
Series C Preferred Member will also be rounded down to equal the number of
Series C Preferred Units being redeemed from such Series C Preferred Member
multiplied by the applicable Series C Per Unit Redemption Price).  In the event
the Company elects to exercise such right to redeem, the Company shall provide
each Series C Preferred Member written notice of (i) the date on which such
redemption will be consummated (the “Series C Optional Redemption Date”), which
shall be not less than fifteen (15) Business Days and not more than thirty (30)
Business Days from the date of such notice, (ii) the Series C Per Unit
Redemption Price for the Series C Preferred Units held by the Licensed Series C
Members (and in the event that there are Unlicensed Series C Members, the
Series C Per Unit Redemption Price for the Series C Preferred Units held by the
Unlicensed Series C Members), and (iii) the number of Series C Preferred Units
being redeemed from each Series C Preferred Member.  On or prior to the Series C
Optional Redemption Date, each Series C Preferred Member shall execute and
deliver such agreements and other documents as may be reasonably requested by
the Company in connection with a redemption pursuant to this Section 2.3(b)(i),
including an agreement by such Series C Preferred Member pursuant to which it
makes individual representations as to its unencumbered title to its Series C
Preferred Units and authority to transfer such Series C Preferred Units in
accordance with such agreement; provided, that, such Series C Preferred Member
(i) shall not be required to agree to any noncompetition or like limitations on
business activities and (ii) shall not be required to indemnify the Company for
losses arising from its breaches of representations or warranties in excess of
the gross proceeds received by such Series C Preferred Member pursuant to the
exercise of the redemption right in this Section 2.3(b)(i).

 

(ii)           Mandatory Redemption.  (A) On the first Business Day following
the one year anniversary date of the date on which the Company has paid in full
all Junior Debt, (B) in the event of a repayment of the Senior Debt and the
Junior Debt in connection with an acceleration thereof based on a Change of
Control (as defined thereunder), on the first Business Day immediately following
such date of repayment, or (C) on the closing date of a Firm Offer or Purchase
Offer pursuant to Section 11.3 or a sale of the Auctioned Equity pursuant to
Section 11.4 (each, a “Series C Mandatory Redemption Date”), the Company shall
redeem all (and not less than all) of the outstanding Series C Preferred Units
for cash in an amount equal to, with respect to each Series C Preferred Unit,
the Series C Per Unit Redemption Price thereof as of the Series C Mandatory
Redemption Date, unless such Series C Mandatory Redemption Date is extended by
written consent of Series C Preferred Member(s) holding a majority of the issued
Series C Preferred Units; provided, that, in the event that a Conversion by the
Series B Preferred Members has occurred and, as a result, such Members own
Series A2 Preferred Units, then any such extension of the Series C Mandatory
Redemption Date shall be subject to receiving the written consent of the
Series A2 Preferred Members.  As promptly as

 

7

--------------------------------------------------------------------------------


 

practicable following the date on which the Company reasonably anticipates there
will be a mandatory redemption pursuant to this Section 2.3(b)(ii), the Company
shall provide each Series C Preferred Member written notice of (i) the event
causing such mandatory redemption, (ii) the anticipated Series C Mandatory
Redemption Date, and (iii) the Series C Per Unit Redemption Price as of the
anticipated Series C Mandatory Redemption Date for the Series C Preferred Units
held by the Licensed Series C Members (and in the event that there are
Unlicensed Series C Members, the Series C Per Unit Redemption Price as of the
anticipated Series C Mandatory Redemption Date for the Series C Preferred Units
held by the Unlicensed Series C Members).  On or prior to the Series C Mandatory
Redemption Date, each Series C Preferred Member shall execute and deliver such
agreements and other documents as may be reasonably requested by the Company in
connection with a redemption pursuant to this Section 2.3(b)(ii), including an
agreement by such Series C Preferred Member pursuant to which it makes
individual representations as to its unencumbered title to its Series C
Preferred Units and authority to transfer such Series C Preferred Units in
accordance with such agreement; provided, that, such Series C Preferred Member
(i) shall not be required to agree to any noncompetition or like limitations on
business activities and (ii) shall not be required to indemnify the Company for
losses arising from its breaches of representations or warranties in excess of
the gross proceeds received by such Series C Preferred Member pursuant to the
exercise of the redemption right in this Section 2.3(b)(ii).

 

(c)           Priority of Redemptions.  Neither the Company nor any of its
subsidiaries may redeem or otherwise repurchase any Units unless and until all
Series C Preferred Units have been redeemed or otherwise repurchased by the
Company.

 

2.4          Capital Contributions.  Each Member’s Preferred Units (specifying
whether such Preferred Units are Series A1 Preferred Units, Series A2 Preferred
Units, Series B Preferred Units, or Series C Preferred Units), Common Units,
Preferred Percentage Interest and Percentage Interest in the Company, in each
case as of the Effective Date, are set forth opposite such Member’s name under
“Preferred Units,” “Common Units,” “Preferred Percentage Interest” and
“Percentage Interest,” respectively, on Appendix A.  The Members agree and
acknowledge that Twenty Million Dollars ($20,000,000) of the aggregate amount
paid to the Company by the Series B Preferred Member as of the Second A&R
Effective Date represents a reimbursement of certain project costs incurred by
the Company and shall not be deemed a Capital Contribution hereunder, nor shall
such amount be reflected in the Redemption Price (Series B) or Redemption Price
Per Series B Preferred Unit.

 

2.5          Additional Capital Contributions.

 

(a)           Capital Call - Series A Preferred Members.

 

(i)            The Series A Preferred Members may make Additional Capital
Contributions, other than as set forth in Section 2.5(a)(ii) below, only with
the approval of the Management Committee as set forth in Section 5.6(c) below. 
Upon such approval, the Series A Preferred Members shall be obligated to make
Additional Capital Contributions in accordance with such approval; provided,
that, any Series A2 Preferred Member may, but shall not be required to, make
Additional Capital Contributions pro rata in accordance with its Series A
Preferred Percentage Interests.  If such Additional Capital Contributions are
made (i) at a time

 

8

--------------------------------------------------------------------------------


 

that any Series B Preferred Units are outstanding or (ii) by the Series A
Preferred Members other than pro rata to their respective Preferred Percentage
Interests, the Company shall issue to each Series A Preferred Member making an
Additional Capital Contribution additional Series A Preferred Units of the same
series as it then holds, as provided in Section 2.5(a)(iii) below.

 

(ii)           If any Series A1 Preferred Member determines in good faith after
full and complete consultation with the Managers and senior management of the
Company that the Company requires Additional Capital Contributions to avoid or
cure a Liquidity Crisis with respect to the Company, such Series A1 Preferred
Member shall have the right (but not the obligation) to request in writing that
the Management Committee make a capital call; provided, that, the requesting
Series A1 Preferred Member is willing and able to fund the entire capital call,
if necessary, and reasonably demonstrates evidence of committed funds available
for this purpose.  Such written request shall include a reasonably detailed
description of the nature and cause (if known) of the Liquidity Crisis and the
aggregate minimum amount (including the calculation thereof) required to be
raised by such capital call to address such Liquidity Crisis.  Within five
Business Days following receipt of such written request, the Management
Committee shall cause the Company to make a capital call to each Series A
Preferred Member by written notice that sets forth the aggregate amount of such
capital call (which shall equal the aggregate amount requested by the requesting
Series A1 Preferred Member) and each Series A Preferred Member’s pro rata (based
on Series A Preferred Percentage Interests) share of such capital call.  Within
ten Business Days of such capital call, each Series A Preferred Member shall, in
its sole and absolute discretion, (i) elect by written notice not to make an
Additional Capital Contribution in response to such capital call (which option
shall not be available to the Series A1 Preferred Member requesting such capital
call) or (ii) make up to its pro rata (based on Series A Preferred Percentage
Interests) share of such capital call by wire transfer of immediately available
U.S. funds.  The Company shall promptly notify the Preferred Members in writing
of any shortfall in the capital call and provide each Series A Preferred Member
that made a pro rata (based on Series A Preferred Percentage Interests)
Additional Capital Contribution with five Business Days to elect in writing, in
its sole and absolute discretion, to make a further Additional Capital
Contribution equal to some or all of such shortfall (if such further Additional
Capital Contributions exceed such shortfall, the Company shall make reductions
on a pro rata basis).  The Company shall promptly notify each Series A Preferred
Member in writing of the aggregate Additional Capital Contributions elected by
each Series A Preferred Member and, if any further shortfall remains, the
further Additional Capital Contribution required to be made by the Series A1
Preferred Member requesting the capital call equal to such further shortfall. 
The Series A Preferred Members shall make the Additional Capital Contributions
to the Company set forth in such notice within five Business Days of receipt of
such notice by wire transfer of immediately available U.S. funds.  The Company
shall use all funds raised by such capital call to resolve the Liquidity Crisis
prompting such capital call.  If in response to such capital call, Additional
Capital Contributions are made (i) at a time that any Series B Preferred Units
are outstanding or (ii) by the Series A Preferred Members other than pro rata to
their respective Preferred Percentage Interests, the Company shall issue to each
Series A Preferred Member making an Additional Capital Contribution additional
Series A Preferred Units of the same series that it then holds, as provided in
Section 2.5(a)(iii) below.

 

9

--------------------------------------------------------------------------------


 

(iii)          If Additional Capital Contributions are made pursuant to
Section 2.5(a)(i) or 2.5(a)(ii) above (x) at a time that any Series B Preferred
Units are outstanding or (y) by the Series A Preferred Members other than pro
rata to their respective Preferred Percentage Interests, the Company shall issue
to each Series A Preferred Member making an Additional Capital Contribution
additional Series A1 Preferred Units or Series A2 Preferred Units (as
applicable, based on the particular series of Series A Preferred Units held by
such contributing Series A Preferred Member at the time of contribution) equal
to the amount of such Additional Capital Contribution made by such Series A
Preferred Member, divided by the Net Equity Per Series A Preferred Unit
(calculated prior to the making of such Additional Capital Contributions by the
Series A Preferred Members and with the Management Committee selecting the First
Appraiser and Second Appraiser), and shall adjust the Percentage Interest of
each Member accordingly.  The Gross Asset Value of the Company’s assets
immediately prior to the making of such Additional Capital Contributions shall
be adjusted to equal the Gross Appraised Value used to determine the Net Equity
Per Series A Preferred Unit.

 

(iv)          If any Series A Preferred Member commits to make an Additional
Capital Contribution pursuant to Section 2.5(a)(i) or 2.5(a)(ii) above and fails
to do so, in addition to any other remedies available to the other Members under
this Agreement, the other Series A Preferred Members shall be entitled to make
further Additional Capital Contributions as determined by the Management
Committee (excluding the Managers designated by the failing Series A Preferred
Member) in an aggregate amount equal to the amount of such Additional Capital
Contribution such failing Series A Preferred Member has failed to make and
appropriate adjustments shall be made pursuant to Section 2.5(a)(iii).

 

(b)           Capital Call - Series C Preferred Members.  If the Management
Committee determines in good faith that the Company requires Additional Capital
Contributions to avoid or cure a Liquidity Crisis with respect to the Company,
the Management Committee shall have the right (but not the obligation) to cause
the Company to make a capital call to each Series C Preferred Member by written
notice that sets forth (i) a reasonably detailed description of the nature and
cause (if known) of the Liquidity Crisis, (ii) the aggregate minimum amount
(including the calculation thereof) required to be raised by such capital call
to address such Liquidity Crisis (the aggregate amount of such capital call, the
“Requested Series C Additional Capital”), and (iii) each Series C Preferred
Member’s pro rata share of such capital call (based on the number of Series C
Preferred Units held by each, except that in the event that there has been a
redemption of less than all of the outstanding Series C Preferred Units pursuant
to Section 2.3(b)(i) and in such redemption Series C Preferred Units were held
by an Unlicensed Series C Member, such pro rata share shall be based on the
Series C Preferred Members’ respective Series C Investment Percentage);
provided, that, the aggregate capital calls pursuant to this
Section 2.5(b) shall not cumulatively exceed in aggregate Thirty-Five Million
Dollars ($35,000,000).

 

(i)            Within ten Business Days of a capital call pursuant to this
Section 2.5(b) as set forth above, each Series C Preferred Member shall, in its
sole and absolute discretion, elect by written notice to either (i) not to make
an Additional Capital Contribution in response to such capital call or (ii) to
make up to its pro rata share of such capital call by wire transfer of
immediately available U.S. funds.  The Company shall promptly notify the
Series C Preferred Members in writing of any shortfall in the capital call (a
“Series C Shortfall Notice”)

 

10

--------------------------------------------------------------------------------


 

and provide each Series C Preferred Member that elected to make its full pro
rata Additional Capital Contribution with five Business Days to elect in
writing, in its sole and absolute discretion, to agree to make a further
Additional Capital Contribution equal to some or all of such shortfall (if such
further Additional Capital Contributions exceed such shortfall, the Company
shall make reductions on a pro rata basis).  The Company shall promptly notify
each Series C Preferred Member in writing (a “Series C Capital Call Results
Notice”) of the aggregate Additional Capital Contributions elected by each
Series C Preferred Member.

 

(ii)           In the event that the Series C Preferred Members have elected to
make aggregate Additional Capital Contributions equal to or greater than the
Requested Series C Additional Capital for such capital call, the Series C
Preferred Members shall make such Additional Capital Contributions to the
Company set forth in the applicable Series C Capital Call Results Notice within
five Business Days of receipt of such notice by wire transfer of immediately
available U.S. funds.

 

(iii)          In the event that the Series C Members have elected to make
aggregate Additional Capital Contributions less than the Requested Series C
Additional Capital for such capital call (such difference, the “Final Series C
Shortfall”) following a Series C Shortfall Notice pursuant to
Section 2.5(b)(i) (a “Failed Series C Capital Call”), for a period of fifteen
(15) Business Days following the date of the applicable Series C Capital Call
Results Notice, the Company shall have the right (but not the obligation) to
offer and sell to any Person, subject to any applicable Gaming Approvals, a
number of Series C Preferred Units equal to the Final Series C Shortfall divided
by One Thousand Dollars ($1,000) on the same terms and conditions offered to the
Series C Preferred Members.

 

(A)          In the event that the Company is able to sell Series C Preferred
Units in an amount equal to the Final Series C Shortfall during such fifteen
(15) Business Day period, the Company shall promptly give written notice to each
Series C Preferred Member of the aggregate Additional Capital Contributions
elected by each and the other Persons purchasing Series C Preferred Units, and
the Series C Preferred Members, the Company, and other investing Persons set
forth in such notice shall consummate such investments within five Business Days
of receipt of such notice by wire transfer of immediately available U.S. funds.

 

(B)          In the event that the Company uses its good faith efforts to sell
Series C Preferred Units in an amount equal to the Final Series C Shortfall
during such fifteen (15) Business Day period and fails to do so, subject to
terms, conditions, and documentation approved by the Management Committee,
notwithstanding anything to the contrary herein, the Company shall have the
right (but not the obligation) to create and issue a new series of Preferred
Units (the “New Preferred Units”) solely to raise capital to avoid or cure a
Liquidity Crisis in an aggregate amount equal to the Requested Series C
Additional Capital of the applicable Failed Series C Capital Call and with
rights and preferences substantially similar to the Series C Preferred Units,
mutatis mutandis, except that the New Preferred Units (I) may be entitled to the
receipt of amounts distributable upon the liquidation, dissolution and winding
up of the Company in preference or priority to the Series C Preferred Units,
(II) may have a priority return in excess of twenty percent (20%) per annum, and
(III) may have preference or priority redemption rights vis-à-vis the Series C
Preferred Units; provided, that, prior to offering such New Preferred Units to
any other Person for purchase, the Company shall give each of the Series C

 

11

--------------------------------------------------------------------------------


 

Preferred Members that elected to invest in such Failed Series C Capital Call an
opportunity to purchase (which shall be no less than five Business Days) up to a
number of New Preferred Units in the same proportion in which each such Series C
Preferred Member elected to participate in such Failed Series C Capital Call;
provided, further, that, in the event that Crown One or Crown Two desires to
purchase New Preferred Units pursuant to the foregoing and does not hold the
requisite Gaming Approvals in the Commonwealth of Pennsylvania as an “Affiliate”
(as defined in 4 Pa.C.S., §1103) of the Company or is not otherwise found
qualified or licensed in the Commonwealth of Pennsylvania to purchase New
Preferred Units, the Company will (x) use its commercially reasonable efforts to
structure the New Preferred Units in a manner such that such Gaming Approvals,
qualifications, or licensing, as the case may be, are not required for Crown One
or Crown Two, as the case may be, to purchase the New Preferred Units and (y) in
the event that any such Gaming Approval, qualification, or licensing is required
despite such efforts, give Crown One and/or Crown Two, as the case may be, the
opportunity (which shall be no less than two Business Days) to purchase Series C
Preferred Units in lieu of New Preferred Units for the Additional Capital
Contributions elected to be made by Crown One and/or Crown Two for the New
Preferred Units.  If the Series C Preferred Members do not purchase all of the
New Preferred Units offered by the Company, the Company may issue and sell to
any Person, subject to any applicable Gaming Approvals, the New Preferred Units
on the same terms and conditions on which the New Preferred Units were offered
to the Series C Preferred Members.  The Preferred Members agree and acknowledge
that any such issuance of New Preferred Units will require an amendment to this
Agreement and that such amendment and actions in connection therewith will need
to occur expeditiously due to the Liquidity Crisis requiring such capital raise,
and accordingly, each Preferred Member shall cooperate in good faith with each
other Preferred Member and the Company to take all actions and execute and
deliver all agreements and other documents, in all cases reasonably necessary to
consummate expeditiously the issuance of the New Preferred Units.

 

(iv)          The Company shall use all funds raised by any capital call
pursuant to this Section 2.5(b) to resolve the Liquidity Crisis prompting such
capital call.

 

(v)           In the event that any Additional Capital Contributions are made
for Series C Preferred Units, such Additional Capital Contributions shall be
made in increments of One Thousand Dollars ($1,000), and the Company shall issue
to each Person making any such Additional Capital Contribution a number of
Series C Preferred Units equal to the Additional Capital Contributions made by
such Series C Preferred Member divided by One Thousand Dollars ($1,000).

 

(vi)          Notwithstanding anything to the contrary in Section 2.5(a)(ii), if
the Management Committee determines that the Company requires Additional Capital
Contributions to avoid or cure a Liquidity Crisis and determines to make a
capital call, for purposes of such capital call, the Management Committee shall
first comply with the provisions of this Section 2.5(b) before approving or
making a capital call pursuant to Section 2.5(a)(ii); provided, that, to the
extent that the Requested Series C Additional Capital for a capital call results
in cumulative capital calls pursuant to this Section 2.5(b) of greater than
Thirty-Five Million Dollars ($35,000,000), the Management Committee is not
required to comply first with this Section 2.5(b) with respect to the amount of
Additional Capital Contributions in excess of $35,000,000; provided, further,
that, the obligation of the

 

12

--------------------------------------------------------------------------------


 

Management Committee to comply first with this Section 2.5(b) prior to
Section 2.5(a)(ii) shall terminate on the Conversion Date.

 

2.6          Equity Participation Plan.  The Company may from time to time make
grants of Common Units to an equity participation limited liability company as
approved by the Management Committee and pursuant to the terms and conditions of
an equity participation plan as approved by the Management Committee; provided,
that, any such equity participation plan shall not permit grants of interests to
any Manager; provided, further, that, any such equity participation plan shall
provide that such Common Units shall be subject to the terms of the Option
Agreement.  The Management Committee may make such amendments to this Agreement
as are reasonably necessary in connection with the adoption of such plan,
including to reflect the relative economic interests of the Common Units and the
Preferred Units.

 

ARTICLE III
ALLOCATIONS

 

3.1          Profits and Losses.  After giving effect to the special allocations
set forth in Sections 3.2 and 3.3 below and except as otherwise provided in
Section 3.4 below, Profits and Losses for any Allocation Year shall be allocated
among the Members in such a manner that, as of the end of such Allocation Year,
the sum of (i) the Capital Account of each Member, (ii) such Member’s share of
Company Minimum Gain (as determined according to Regulations Section 1.704-2(g))
and (iii) such Member’s Member Nonrecourse Debt Minimum Gain shall be equal to
the respective net amounts, positive or negative, which would be distributed to
them or for which they would be liable to the Company under the Act, determined
as if the Company were to (1) liquidate the assets of the Company for an amount
equal to their Gross Asset Value and (2) distribute the proceeds of liquidation
pursuant to Section 13.2 below.

 

3.2          Special Allocations.  The following special allocations shall be
made in the following order:

 

(a)           Minimum Gain Chargeback.  Except as otherwise provided in
Regulations Section 1.704-2(f), notwithstanding any other provision of this
ARTICLE III, if there is a net decrease in Company Minimum Gain during any
Allocation Year, each Member shall be specially allocated items of Company
income and gain for such Allocation Year (and, if necessary, subsequent
Allocation Years) in an amount equal to such Member’s share of the net decrease
in Company Minimum Gain, determined in accordance with Regulations
Section 1.704-2(g).  Allocations pursuant to the previous sentence shall be made
in proportion to the respective amounts required to be allocated to each Member
pursuant thereto.  The items to be so allocated shall be determined in
accordance with Regulations Sections 1.704-2(f)(6) and 1.704-2(j)(2).  This
Section 3.2(a) is intended to comply with the minimum gain chargeback
requirement in Regulations Section 1.704-2(f) and shall be interpreted
consistently therewith.

 

(b)           Member Minimum Gain Chargeback.  Except as otherwise provided in
Regulations Section 1.704-2(i)(4), notwithstanding any other provision of this
ARTICLE III, if there is a net decrease in Member Nonrecourse Debt Minimum Gain
attributable to a Member Nonrecourse Debt during any Allocation Year, each
Member who has a

 

13

--------------------------------------------------------------------------------


 

share of the Member Nonrecourse Debt Minimum Gain attributable to such Member
Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Company income and
gain for such Allocation Year (and, if necessary, subsequent Allocation Years)
in an amount equal to such Member’s share of the net decrease in Member
Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(4).  Allocations pursuant to the previous sentence shall be
made in proportion to the respective amounts required to be allocated to each
Member pursuant thereto.  The items to be so allocated shall be determined in
accordance with Regulations Sections 1.704-2(i)(4) and 1.704-2(j)(2).  This
Section 3.2(b) is intended to comply with the minimum gain chargeback
requirement in Regulations Section 1.704-2(i)(4) and shall be interpreted
consistently therewith.

 

(c)           Qualified Income Offset.  In the event any Member unexpectedly
receives any adjustments, allocations or distributions described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) or
1.704-1(b)(2)(ii)(d)(6), items of Company income and gain shall be specially
allocated to such Member in an amount and manner sufficient to eliminate, to the
extent required by the Regulations, the Adjusted Capital Account Deficit of the
Member as quickly as possible; provided, that, an allocation pursuant to this
Section 3.2(c) shall be made only if and to the extent that the Member would
have an Adjusted Capital Account Deficit after all other allocations provided
for in this ARTICLE III have been tentatively made as if this
Section 3.2(c) were not in this Agreement.

 

(d)           Gross Income Allocation.  In the event any Member has a deficit
Capital Account at the end of any Allocation Year which is in excess of the sum
of (i) the amount such Member is obligated to restore pursuant to the
penultimate sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5),
each such Member shall be specially allocated items of Company income and gain
in the amount of such excess as quickly as possible; provided, that, an
allocation pursuant to this Section 3.2(d) shall be made only if and to the
extent that such Member would have a deficit Capital Account in excess of such
sum after all other allocations provided for in this ARTICLE III have been made
as if Section 3.2(c) above and this Section 3.2(d) were not in this Agreement.

 

(e)           Nonrecourse Deductions.  Notwithstanding anything to the contrary
in this Agreement, Nonrecourse Deductions for any Allocation Year shall be
included in the calculation of Profits and Losses for such Allocation Year and
allocated among the Members as part of such Profits and Losses pursuant to
Section 3.1 above.

 

(f)            Member Nonrecourse Deductions.  Any Member Nonrecourse Deductions
for any Allocation Year shall be specially allocated to the Member who bears the
economic risk of loss with respect to the Member Nonrecourse Debt to which such
Member Nonrecourse Deductions are attributable in accordance with Regulations
Section 1.704-2(i)(1).

 

(g)           Section 754 Adjustments.  To the extent an adjustment to the
adjusted tax basis of any Company asset, pursuant to Code Section 734(b) or
743(b) is required, pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(2) or
1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as the result of a distribution to a Member in complete liquidation of
such Member’s interest in the Company, the amount of such adjustment to Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of

 

14

--------------------------------------------------------------------------------


 

the asset) or loss (if the adjustment decreases such basis) and such gain or
loss shall be specially allocated to the Members in accordance with their
interests in the Company in the event Regulations
Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Member to whom such
distribution was made in the event Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

 

3.3          Curative Allocations.  The allocations set forth in
Sections 3.2(a), 3.2(b), 3.2(c), 3.2(d), 3.2(e), 3.2(f) and 3.2(g) above and
Section 3.4 below (the “Regulatory Allocations”) are intended to comply with
certain requirements of the Regulations.  It is the intent of the Members that,
to the extent possible, all Regulatory Allocations shall be offset either with
other Regulatory Allocations or with special allocations of other items of
Company income, gain, loss or deduction pursuant to this Section 3.3. 
Therefore, notwithstanding any other provision of this ARTICLE III (other than
the Regulatory Allocations), the Management Committee shall make such offsetting
special allocations of Company income, gain, loss or deduction in whatever
manner it determines appropriate so that, after such offsetting allocations are
made, each Member’s Capital Account balance is, to the extent possible, equal to
the Capital Account balance such Member would have had if the Regulatory
Allocations were not part of this Agreement and all Company items were allocated
pursuant to Section 3.1 above.  In exercising its discretion under this
Section 3.3, the Management Committee shall take into account future Regulatory
Allocations under Sections 3.2(a) and 3.2(b) above that, although not yet made,
are likely to offset other Regulatory Allocations previously made under Sections
3.2(e) and 3.2(f) above.

 

3.4          Loss Limitation.  Losses allocated pursuant to Section 3.1 above
shall not exceed the maximum amount of Losses that can be allocated without
causing any Member to have an Adjusted Capital Account Deficit at the end of any
Allocation Year.  In the event some but not all of the Members would have
Adjusted Capital Account Deficits as a consequence of an allocation of Losses
pursuant to Section 3.1 above, the limitation set forth in this Section 3.4
shall be applied on a Member by Member basis and Losses not allocable to any
Member as a result of such limitation shall be allocated to the other Members in
accordance with the positive balances in such Members’ Adjusted Capital Accounts
so as to allocate the maximum permissible Losses to each Member under
Regulations Section 1.704-1(b)(2)(ii)(d).  Any reallocation of Losses pursuant
to this Section 3.4 shall be subject to chargeback pursuant to the curative
allocation provision of Section 3.3 above.

 

3.5          Other Allocation Rules.

 

(a)           For purposes of determining the Profits, Losses or any other items
allocable to any period, Profits, Losses and any such other items shall be
determined on a daily, monthly, or other basis, as determined by the Management
Committee using any permissible method under Code Section 706 and the
Regulations thereunder.

 

(b)           The Members are aware of the income tax consequences of the
allocations made by this ARTICLE III and hereby agree to be bound by the
provisions of this ARTICLE III in reporting their shares of Company income and
loss for income tax purposes.

 

(c)           Solely for purposes of determining a Member’s proportionate share
of the “excess nonrecourse liabilities” of the Company within the meaning of
Regulations

 

15

--------------------------------------------------------------------------------


 

Section 1.752-3(a)(3), the Members’ interests in Company profits are in
proportion to their Percentage Interests (ignoring for this purpose, any
Percentage Interest held as a Series B Preferred Member).

 

(d)           For the avoidance of doubt, Profits and items thereof shall not be
allocated to (i) a Series B Preferred Member with respect to its Series B
Preferred Units or (ii) an Unlicensed Series C Member with respect to its
Series C Preferred Units, except to the extent such allocation is made to
reverse a prior allocation to such Member of Losses or items thereof.

 

(e)           Except as otherwise provided in this Agreement or as otherwise
required by law, all amounts paid or distributed with respect to any Units shall
be treated as Section 731 distributions.

 

3.6          Tax Allocations; Code Section 704(c).  Except as otherwise provided
for in this Agreement, Company items of income, gain, loss, deduction, or credit
for income tax purposes shall be allocated in the same manner as the
corresponding book items are allocated under this Agreement.  If there is no
corresponding book item and this Agreement does not otherwise specify the
allocation of an item for income tax purposes, the Management Committee shall
allocate the items in the manner it deems appropriate taking into account the
economic interests of the Members.

 

In accordance with Code Section 704(c) and the Regulations thereunder, income,
gain, loss and deduction with respect to any Property contributed to the capital
of the Company shall, solely for tax purposes, be allocated among the Members so
as to take account of any variation between the adjusted basis of such Property
to the Company for federal income tax purposes and its initial Gross Asset Value
(computed in accordance with the definition of Gross Asset Value) using such
allocation method pursuant to the Regulations under Code Section 704(c) as is
selected by the Management Committee.

 

In the event the Gross Asset Value of any Company asset is adjusted pursuant to
subparagraph (ii) of the definition of Gross Asset Value, subsequent allocations
of income, gain, loss and deduction with respect to such asset shall, solely for
tax purposes, take account of any variation between the adjusted basis of such
asset for federal income tax purposes and its Gross Asset Value using such
allocation method pursuant to the Regulations under Code Section 704(c) as is
selected by the Management Committee.

 

Allocations pursuant to this Section 3.6 are solely for purposes of federal,
state and local taxes, and shall not affect, or in any way be taken into account
in computing, any Member’s Capital Account or share of Profits, Losses, other
items or distributions (other than Tax Distributions) pursuant to any provision
of this Agreement.

 

16

--------------------------------------------------------------------------------


 

ARTICLE IV
DISTRIBUTIONS

 

4.1          Distributions.

 

(a)           Except (i) as otherwise provided in Section 4.3 or Section 13.2,
and (ii) in the case of distributions approved by the Management Committee and
to be made following the later of (A) the Conversion Date and (B) the redemption
of all Series C Preferred Units pursuant to Section 2.3(b) or otherwise, the
Company shall make no distributions of cash or Property to the Members.  Subject
to the foregoing, any distributions approved by the Management Committee shall
(x) only be to the extent of Net Cash Flow, (y) be subject to compliance with
applicable laws (including applicable Gaming Laws) and (z) at such times as is
reasonably determined by the Management Committee, be distributed by the Company
to the Members (other than the Series B Preferred Members in their capacity as
such) pro rata in proportion to their Percentage Interests.

 

(b)           A Member may not receive a distribution from the Company in
violation of the terms of the Debt Documents of the Company or in violation of
law.

 

4.2          Amounts Withheld.  All amounts withheld pursuant to the Code or any
provision of any state, local or foreign tax law with respect to any payment,
distribution or allocation to the Company or the Members shall be treated as
amounts paid or distributed, as the case may be, to the Members with respect to
which such amount was withheld pursuant to this Section 4.2 for all purposes
under this Agreement.  The Company is authorized to withhold from payments and
distributions, or with respect to allocations to the Members, and to pay over to
any federal, state, local or foreign government, any amounts required to be so
withheld pursuant to the Code or any provisions of any other federal, state,
local or foreign law, and shall allocate any such amounts to the Members with
respect to which such amount was withheld.  To the extent that any withholding
made or to be made exceeds the amount then-distributable to a Member but for
such withholding, the Company shall notify such Member as to the amount of such
excess and such Member shall make a prompt payment to the Company of such amount
by wire transfer.

 

4.3          Tax Distributions.

 

(a)           Subject to compliance with Section 4.1(b) above, on the first day
of the month in which the required estimated tax payments for federal income
taxes are due for individual taxpayers under Code Section 6654, the Management
Committee shall cause the Company to distribute to the Members (other than any
Series B Preferred Members or any Unlicensed Series C Members in their capacity
as such) with respect to each Fiscal Quarter of the Company an amount of cash (a
“Tax Distribution”) which in the good faith judgment of the Management Committee
equals (i) the amount of taxable income allocable to such Members in respect of
such Fiscal Quarter taking into account any Code Section 704(c) items,
multiplied by (ii) the combined maximum federal, state and local income tax rate
to be applied with respect to such taxable income (calculated by using the
highest maximum combined marginal federal, state and local income tax rates to
which any such Member may be subject and taking into account the deductibility
of state income tax for federal income tax purposes), with such Tax Distribution
to

 

17

--------------------------------------------------------------------------------


 

be made to such Members (x) first, pro rata in proportion to the amount of such
taxable income allocable to them with respect to the Series C Preferred Units
until an amount equal to the product of clause (i) and clause (ii) above with
respect to such Series C Preferred Units has been so distributed; and
(y) thereafter, pro rata in proportion to Percentage Interests.  If the
Management Committee determines that such amount is less than the amount
required for any Member that is eligible to receive Tax Distributions to satisfy
the safe harbor for such Member’s estimated tax payments under Code Section 6654
or Code Section 6655 (and analogous state or local provisions) assuming that
such Member’s only income were from the Company, the Company shall distribute
cash to the Members that are eligible to receive Tax Distributions pro rata in
proportion to Percentage Interests until an amount has been distributed to
enable such eligible Member to satisfy the safe harbor.

 

(b)           For each such distribution date prior to the end of such Fiscal
Year, the Management Committee shall estimate the Tax Distribution by
annualizing the estimated taxable income (excluding extraordinary items)
allocable to the Members eligible to receive Tax Distributions as of the
applicable distribution date and taking extraordinary items into account
separately.

 

(c)           The Management Committee shall make such adjustments to the
allocation of Tax Distributions among the Members as it determines to be
reasonably necessary or appropriate if a Member becomes eligible to receive Tax
Distributions during a Fiscal Quarter.

 

(d)           If the method of making estimated tax payments changes for federal
income tax purposes, then the Management Committee may revise the method of
distributing Tax Distributions described above to reflect the requirements of
such change.  To the extent that there is insufficient Net Cash Flow to fully
make a Tax Distribution, such deficiency shall be carried forward and
distributed on the next day on which amounts are distributed under this
Section 4.3, until such deficiency has been distributed in full.  Any amounts
distributed to a Member pursuant to this Section 4.3 shall be applied to reduce
(without duplication) the next distributions or payments to such Member that
would otherwise be distributed or paid to such Member under (i) with respect to
a Series A Preferred Member, Section 4.1(a) or 13.2 and (ii) with respect to a
Series C Preferred Member, Section 2.3(b) or 13.2.

 

ARTICLE V
MANAGEMENT COMMITTEE

 

5.1          Managers; Management Committee.

 

(a)           The Company shall have a Management Committee, the Voting Managers
of which shall be designated by the Series A1 Preferred Members and the
Non-Voting Manager of which, if any, shall be designated by the Series A2
Preferred Members, in each case as provided in this Section 5.1.

 

(b)           Subject to Section 5.1(c) below, the number of Voting Managers on
the Management Committee shall be four, comprised of two Voting Managers
designated

 

18

--------------------------------------------------------------------------------


 

from time to time by Millennium Gaming (the “Millennium Managers”) in accordance
with Section 5.1(d) below (for so long as Millennium Gaming is a Preferred
Member of the Company) and two Voting Managers designated from time to time by
AcquisitionCo (the “AcquisitionCo Managers”) in accordance with
Section 5.1(d) below (for so long as AcquisitionCo is a Preferred Member of the
Company); provided, that, subject to Section 5.2 below, Millennium Gaming shall
designate each of Paulos and Wortman as a Voting Manager for so long as he holds
a direct or indirect beneficial interest in Millennium Gaming; provided,
further, that, if the Series A2 Preferred Members are entitled to designate a
Manager pursuant to Section 5.1(d), the number of Managers on the Management
Committee shall be increased by one (1) to accommodate such Manager.  The
Managers of the Company as of the Effective Date shall be as set forth on
Appendix C.

 

(c)           If the Management Committee approves the incurrence of Debt by the
Company and such Debt requires that the Management Committee have one or more
independent Managers, the Management Committee shall expand to include such
independent Manager or Managers, who shall be unanimously designated by the
Series A1 Preferred Members in accordance with Section 5.1(d) below and, except
as otherwise provided pursuant to such designation, shall be Voting Managers
hereunder.

 

(d)           A Series A1 Preferred Member or Series A1 Preferred Members, as
the case may be, shall designate a Manager (each Manager so designated and his
or her replacement or successor, a “Voting Manager”) by delivering to the
Company a written statement of designation that sets forth the Manager’s name,
business address, telephone number, facsimile number, electronic mail address
and, if applicable, the Manager he or she is replacing; provided, that, if such
Manager is an independent Manager, such independent Manager has received the
prior unanimous approval of each Series A1 Preferred Member, such approval not
to be unreasonably withheld.  At any time that the aggregate Percentage
Interests of the Series A2 Preferred Members equals or exceeds twenty percent
(20%), the Series A2 Preferred Members may designate a Manager (any Manager so
designated and his or her replacement, a “Non-Voting Manager”) by delivering to
the Company a written statement of designation executed by each Series A2
Preferred Member that sets forth the Manager’s name, business address, telephone
number, facsimile number, electronic mail address and, if applicable, the
Manager he or she is replacing.  Millennium Gaming hereby designates Paulos and
Wortman as its Managers until their replacements or successors are designated. 
AcquisitionCo hereby designates the Persons identified on Appendix C under
“AcquisitionCo Managers” as its Managers until their replacements or successors
are designated.  A Manager shall remain in office until the earlier of
(i) removal by the Series A1 Preferred Member, Series A1 Preferred Members or
the Series A2 Preferred Members, as the case may be, designating such Manager
(provided, that, subject to Section 5.2 below, Millennium Gaming shall not
remove either Paulos or Wortman as a Manager for so long as he holds a direct or
indirect beneficial interest in Millennium Gaming), (ii) death or incapacity of
such Manager, or (iii) the withdrawal or other cessation of the Series A1
Preferred Member or Series A1 Preferred Members, as the case may be, designating
such Manager as a Series A1 Preferred Member or Series A1 Preferred Members, as
the case may be, of the Company.

 

(e)           A Manager designated by a Series A1 Preferred Member, Series A1
Preferred Members or the Series A2 Preferred Members, as the case may be, may be

 

19

--------------------------------------------------------------------------------


 

removed at any time, with or without cause, by written notice delivered to the
Company by the Series A1 Preferred Member, Series A1 Preferred Members or the
Series A2 Preferred Members, as the case may be, that designated such Manager,
demanding such removal and designating the Person who shall fill the position of
the removed Manager in accordance with Section 5.1(d) above; provided, that,
subject to Section 5.2 below, Millennium Gaming shall not remove either Paulos
or Wortman as a Manager for so long as he holds a direct or indirect beneficial
interest in Millennium Gaming.  A Non-Voting Manager shall be automatically
removed, without action by any Person, at any time the aggregate Percentage
Interests of the Series A2 Preferred Members is less than twenty percent (20%).

 

(f)            Each Voting Manager shall have one vote.  A Non-Voting Manager
shall not have any vote and shall not have any approval rights over any matter
calling for a vote or other action or determination of the Management
Committee.  A majority of the total number of Voting Managers of the Management
Committee (or, in the case of AcquisitionCo Manager Matters, all of the
AcquisitionCo Managers) present in person or by proxy shall constitute a quorum
for the transaction of business at any meeting of the Management Committee. 
Other than with respect to those matters set forth in Section 5.6 below, the
Management Committee shall act by the affirmative vote of a majority of the
total number of Voting Managers of the Management Committee who do not have a
Material Conflict of Interest (or, in the case of AcquisitionCo Manager Matters,
the affirmative vote of all AcquisitionCo Managers) in voting on the particular
matter before the Management Committee.  With respect to those matters set forth
in Section 5.6 below, the Management Committee shall act by the affirmative vote
of 80% of the Voting Managers of the Management Committee who do not have a
Material Conflict of Interest in voting on the particular matter before the
Management Committee.  Each Voting Manager who has a Material Conflict of
Interest in voting on any particular matter before the Management Committee
shall recuse himself or herself prior to the vote of the Management Committee on
such matter.

 

(g)           Each Manager may authorize another Manager to act for him or her
by proxy on all matters in which a Manager is entitled to participate, including
waiving notice of any meeting, or voting or participating at a meeting.  Every
proxy must be signed by the Manager or his or her attorney-in-fact.  No proxy
shall be valid after the expiration of eleven months from the date thereof
unless otherwise provided in the proxy.  Every proxy, other than an irrevocable
proxy, shall be revocable at the pleasure of the Manager executing it by a
writing delivered to the Company and executed by such Manager stating that the
proxy is revoked, by a subsequent proxy executed by such Manager, or as to any
meeting of the Management Committee by attendance at such meeting and voting in
person by such Manager.

 

(h)           Each Manager shall perform his or her duties as a Manager in good
faith, in a manner he or she reasonably believes to be in the best interests of
the Company, and with such care as an ordinarily prudent person in a like
position would use under similar circumstances.  A Person who so performs his or
her duties shall not have any liability by reason of being or having been a
Manager of the Company.

 

(i)            The Management Committee shall have the power to delegate
authority to such committees of Managers, officers, employees, agents and
representatives of the Company as it may from time to time deem appropriate. 
Any delegation of authority to take any

 

20

--------------------------------------------------------------------------------


 

action must be approved in the same manner as would be required for the
Management Committee to approve such action directly.  Until the termination of
the Management Agreement, the Management Committee hereby delegates to MMG II
such power and authority with respect to the day-to-day management and operation
of the business and affairs of the Company as is set forth in the Management
Agreement, subject to the terms and conditions of the Management Agreement,
Sections 5.5 and 5.6 below and any other provision of this Agreement requiring
approval of the Company, the Management Committee, the AcquisitionCo Managers or
the Members.

 

(j)            A Manager shall not be liable under a judgment, decree or order
of court, or in any other manner, for any debt, obligation or liability of the
Company.

 

5.2          Licensing.

 

(a)           If a Manager is required to be licensed or found suitable by a
Gaming Authority in order to actively engage in the management of the Company,
such Manager shall be so licensed or found suitable prior to performing his or
her duties for the Company and, unless otherwise agreed by the Management
Committee, shall pay all costs associated with becoming licensed or found
suitable.

 

(b)           A Manager shall be automatically removed without action of the
Management Committee or the Members upon the occurrence of a Gaming Adverse
Event with respect to such Manager, unless the Management Committee (excluding
such Manager) otherwise determines.

 

(c)           A Manager shall be removed upon the unanimous affirmative
determination of the Management Committee (excluding such Manager) that such
Manager jeopardizes the ability of the Company to obtain or maintain any
necessary or advisable license or qualification awarded by, or approval of, any
Gaming Authority.

 

5.3          Meetings of the Management Committee.

 

(a)           The Management Committee shall hold regular meetings no less
frequently than once every Fiscal Quarter, and shall establish meeting times,
dates and places, and requisite notice requirements (not shorter than those
provided in Section 5.3(b) below), and adopt rules or procedures consistent with
the terms of this Agreement.  At such meetings, the Management Committee shall
transact such business as may properly be brought before the meeting, whether or
not notice of such meeting referenced the action taken at such meeting.

 

(b)           Special meetings of the Management Committee may be called by any
Voting Manager.  Notice of each such special meeting shall be given to each
Manager on the Management Committee by nationally recognized overnight courier,
telephone, facsimile or electronic mail (in each case, notice shall be given not
less than three Business Days nor more than ten Business Days prior to the date
of such special meeting, unless a longer notice period is established by the
Management Committee).  Each such notice shall state (i) the time, date, place
(which shall be at the principal office of the Company, unless otherwise
unanimously agreed to by all Voting Managers), or other means of conducting such
special meeting, and (ii) the purpose of the special meeting to be so held.  No
actions other than those specified in the notice may be

 

21

--------------------------------------------------------------------------------


 

considered at any special meeting unless unanimously approved by all Voting
Managers.  Any Manager may waive notice of any special meeting in writing
before, at or after such meeting.  The attendance of a Manager at a special
meeting shall constitute presence in person at such special meeting and a waiver
of notice of such special meeting, except when a Manager attends a special
meeting for the express purpose of objecting to the transaction of any business
because such special meeting was not properly called.

 

(c)           Any action required to be taken at a meeting of the Management
Committee, or any action that may be taken at a meeting of the Management
Committee, may be taken at a meeting held by means of telephone conference,
video conference, or other communications equipment by means of which all
Persons participating in the meeting can hear and respond to each other. 
Participation in such a meeting shall constitute presence in person at such
meeting, except when a Manager participates in such a meeting for the express
purpose of objecting to the transaction of any business because such meeting was
not properly called.

 

(d)           Notwithstanding this Section 5.3, the Management Committee may
take without a meeting any action that may be taken by the Management Committee
under this Agreement if such action is approved by written consent by the
requisite number of Voting Managers and prompt notice thereof is delivered to
all Managers.  Such written consent shall have the same force and effect, as of
the date stated therein, as a vote of the Management Committee and may be stated
as such in any document or instrument filed with the Secretary of State of the
State of Nevada, or in any certificate or other document delivered to any
Person.  The original, signed written consent shall be placed in the minute
books of the Company.

 

5.4          Management Committee Powers.  Except (i) as otherwise provided in
this Agreement and (ii) so long as the Management Agreement is in effect, for
those powers expressly delegated to MMG II as is set forth in the Management
Agreement (subject to the terms and conditions of the Management Agreement,
Sections 5.5 and 5.6 below and any other provision of this Agreement requiring
approval of the Company, the Management Committee, the AcquisitionCo Managers or
the Members), all powers to control and manage the Business and affairs of the
Company shall be exclusively vested in the Management Committee, and the
Management Committee may exercise all powers of the Company and do all such
lawful acts as are not by the Act, the Articles of Organization or this
Agreement directed or required to be exercised or done by the Members and, in so
doing, shall have the right and authority to take all actions that the
Management Committee deems necessary, useful or appropriate for the management
and conduct of the Business, including exercising the following specific rights
and powers:

 

(a)           conduct its Business, carry on its operations, and have and
exercise the powers granted by the Act in any state, territory, district or
possession of the United States, or in any foreign country, that may be
necessary or convenient to effect any or all of the purposes for which it is
organized;

 

(b)           acquire by purchase, lease, or otherwise any real or personal
property that may be necessary, convenient, or incidental to the accomplishment
of the purposes of the Company;

 

22

--------------------------------------------------------------------------------


 

(c)           operate, maintain, finance, improve, construct, own, grant options
with respect to, sell, convey, assign, mortgage, and lease any real estate and
any personal property necessary, convenient, or incidental to the accomplishment
of the purposes of the Company;

 

(d)           execute any and all agreements, contracts, documents,
certifications, and instruments necessary or convenient in connection with the
management, maintenance, and operation of the Business, or in connection with
managing the affairs of the Company, including executing amendments to this
Agreement and the Articles of Organization in accordance with the terms of this
Agreement, both as Managers and, if required, as attorney-in-fact for the
Members, pursuant to any power of attorney granted by the Members to the
Managers;

 

(e)           borrow money and issue evidences of indebtedness necessary,
convenient, or incidental to the accomplishment of the purposes of the Company,
and secure the same by mortgage, pledge, or other lien on any Company assets;

 

(f)            execute, in furtherance of any or all of the purposes of the
Company, any deed, lease, mortgage, deed of trust, mortgage note, promissory
note, bill of sale, contract, or other instrument purporting to convey or
encumber any or all of the Company assets;

 

(g)           prepay in whole or in part, refinance, recast, increase, modify,
or extend any liabilities affecting the assets of the Company, and in connection
therewith execute any extensions or renewals of encumbrances on any or all of
such assets;

 

(h)           care for and distribute funds to the Members by way of cash
income, return of capital, or otherwise, all in accordance with the provisions
of this Agreement, and perform all matters in furtherance of the objectives of
the Company or this Agreement;

 

(i)            contract on behalf of the Company for the employment and services
or employees and/or independent contractors, such as lawyers and accountants,
and delegate to such Persons the duty to manage or supervise any of the assets
or operations of the Company;

 

(j)            engage in any kind of activity and perform and carry out
contracts of any kind (including contracts of insurance covering risks to
Company assets and Manager liability) necessary or incidental to, or in
connection with, the accomplishment of the purposes of the Company, as may be
lawfully carried on or performed by a limited liability company under the laws
of each state in which the Company is then formed or qualified;

 

(k)           take, or refrain from taking, all actions, not expressly
proscribed or limited by this Agreement, as may be necessary or appropriate to
accomplish the purposes of the Company;

 

(l)            institute, prosecute, defend, settle, compromise, and dismiss
lawsuits or other judicial or administrative proceedings brought on or in behalf
of, or against, the Company, the Members or any Manager, in connection with
activities arising out of, connected with, or incidental to this Agreement, and
to engage counsel or others in connection therewith;

 

23

--------------------------------------------------------------------------------


 

(m)          purchase, take, receive, subscribe for or otherwise acquire, own,
hold, vote, use, employ, sell, mortgage, lend, pledge, or otherwise dispose of,
and otherwise use and deal in and with, shares or other interests in or
obligations of domestic or foreign corporations, associations, general or
limited partnerships, other limited liability companies, or individuals, or
direct or indirect obligations of the United States or of any government, state,
territory, government district or municipality or of any instrumentality of any
of them; and

 

(n)           indemnify a Member or Manager or former Member or Manager, and to
make any other indemnification that is authorized by this Agreement in
accordance with the Act.

 

5.5          Actions Requiring Majority Approval of the Management Committee or
the Unanimous Approval of the AcquisitionCo Managers.  Without limiting the
other terms and conditions of this Agreement, the Company shall not take any of
the following actions (or series of related actions), including the entering
into of any contract, agreement, arrangement or transaction (or series of
related contracts, agreements, arrangements or transactions) with respect
thereto, or any amendment, modification, enforcement, waiver, extension or
renewal thereof, without the affirmative vote of a majority of the total number
of Voting Managers of the Management Committee who do not have a Material
Conflict of Interest (or, in the case of AcquisitionCo Manager Matters, the
affirmative vote of all AcquisitionCo Managers) in voting on the particular
matter before the Management Committee:

 

(a)           any approval, adoption, amendment, modification or repeal of the
Company’s annual budget (which, upon approval and adoption with respect to any
given Fiscal Year, shall supersede and replace the then-current long-term budget
for the Company with respect to such Fiscal Year);

 

(b)           any approval, adoption, amendment, modification or repeal of a
long-term budget for the Company covering a three-year period (which shall be
the default budget with respect to any given Fiscal Year in the absence of a
then-current annual budget for such Fiscal Year);

 

(c)           any approval, adoption, amendment, modification or repeal of any
other budget (including budgets of the Company’s subsidiaries);

 

(d)           any approval, adoption, amendment, modification or repeal of a
management agreement for the management of any Property of the Company;
provided, that, the Management Agreement shall be deemed approved by the
Management Committee as of the Second A&R Effective Date;

 

(e)           except as otherwise provided in the Management Agreement (subject
to the terms and conditions of the Management Agreement), any incurrence of any
expenditures by the Company that has not been previously approved (whether by
budget or otherwise) by the Management Committee or, in the case of
AcquisitionCo Manager Matters, the AcquisitionCo Managers;

 

(f)            any incurrence of any gaming opportunity development expenses by
the Company (either directly or through reimbursement) that has not been
previously

 

24

--------------------------------------------------------------------------------


 

approved (whether by budget or otherwise) by the Management Committee or, in the
case of AcquisitionCo Manager Matters, the AcquisitionCo Managers (or otherwise
provided for by Section 8.3 below);

 

(g)           except as otherwise provided in the Management Agreement (subject
to the terms and conditions of the Management Agreement), any incurrence of any
material Debt, Encumbrance or other liability by the Company, in each case that
has not been previously approved (whether by budget or otherwise) by the
Management Committee or, in the case of AcquisitionCo Manager Matters, the
AcquisitionCo Managers;

 

(h)           any distributions by the Company, other than tax distributions in
accordance with Section 4.3 above;

 

(i)            except as otherwise provided in this Agreement or as otherwise
affirmatively required by applicable Gaming Law, but subject to Section 2.3(c),
any redemption or repurchase by the Company of Units, or securities convertible,
exercisable or exchangeable into Units, in each case pro rata in proportion to
Percentage Interest;

 

(j)            any appointment of any Senior Officer of the Company, and any
setting or modifying of the compensation of any Senior Officer of the Company;

 

(k)           in the event the Management Agreement has been terminated, any
removal of any Senior Officer of the Company;

 

(l)            any approval, adoption, amendment, modification, repeal or
termination of (A) any “employee benefit plan” (within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended), any severance plan or any equity incentive plan, in each case for the
benefit of any employee of the Company (including any Senior Officer of the
Company), or (B) any employment, bonus, incentive compensation, or any other
benefit agreement or plan, in each case for the benefit of any Senior Officer of
the Company;

 

(m)          any granting or issuance of any equity, or securities convertible,
exercisable or exchangeable into equity, in the Company pursuant to an equity
incentive plan (including any equity participation plan);

 

(n)           except as otherwise provided in the Management Agreement (subject
to the terms and conditions of the Management Agreement), any institution,
maintenance, settlement or compromise of any lawsuit, action, claim or demand,
or any arbitration or consent to arbitration of any dispute or controversy;

 

(o)           any appointment or removal of an independent auditor of the
Company; and

 

(p)           any selection or modification of any accounting method required
under GAAP to be disclosed in the financial statements of the Company.

 

25

--------------------------------------------------------------------------------


 

5.6          Actions Requiring 80% Approval of the Management Committee. 
Without limiting the other terms and conditions of this Agreement, the Company
shall not take any of the following actions (or series of related actions),
including the entering into of any contract, agreement, arrangement or
transaction (or series of related contracts, agreements, arrangements or
transactions) with respect thereto, or any amendment, modification, enforcement,
waiver, extension or renewal thereof, without the affirmative vote of 80% of the
Voting Managers of the Management Committee who do not have a Material Conflict
of Interest in voting on the particular matter before the Management Committee:

 

(a)           any material change in the Business or purpose of the Company;

 

(b)           any act or any activity that is inconsistent with the purpose of
the Company as set forth in Section 1.3 above;

 

(c)           any capital call, other than as set forth in Section 2.5 above;

 

(d)           any material acquisition or disposition of Company assets;

 

(e)           any approval of a gaming opportunity as the subject of development
as an Eligible Operation;

 

(f)            any material construction, expansion or improvement projects
involving Company assets;

 

(g)           except as otherwise provided in this Agreement, any Transfer of
Units by any Member or any Member Unit Transfer with respect to a Member;

 

(h)           except as otherwise provided in this Agreement, any increase in
the number of Units the Company is authorized to issue;

 

(i)            except as otherwise provided in this Agreement, any sale, grant
or other issuance by the Company of Units or securities convertible, exercisable
or exchangeable into Units;

 

(j)            any merger, consolidation, recapitalization or other
reorganization of the Company;

 

(k)           the Company’s participation in any partnership, limited liability
company, joint venture, alliance, or similar agreement or arrangement;

 

(l)            any formation of any direct or indirect subsidiary of the
Company;

 

(m)          any conversion of the Company into another form of entity;

 

(n)           except as otherwise provided in this Agreement, admission of any
Person as a Member;

 

26

--------------------------------------------------------------------------------


 

(o)           except as otherwise provided in this Agreement or as otherwise
affirmatively required by applicable Gaming Law, but subject to Section 2.3(c),
any redemption or repurchase by the Company of Units, or securities convertible,
exercisable or exchangeable into Units, in each case on a basis other than pro
rata in proportion to Percentage Interest;

 

(p)           any public offering of Company securities;

 

(q)           any relocation of the Company’s principal place of business;

 

(r)            any assignment for the benefit of creditors, any voluntary
bankruptcy of the Company, or any transaction to dissolve, wind up or liquidate
the Company; and

 

(s)            except as otherwise provided in this Agreement or the Management
Agreement (subject to the terms and conditions of the Management Agreement), any
transaction between the Company and a Member (or an Affiliate or Upper Tier
Holder of a Member).

 

5.7          Duties and Obligations of the Management Committee.

 

(a)           The Management Committee shall cause the Company to conduct its
Business and operations separate and apart from that of any Member or Manager or
any of its or his Affiliates, including (i) segregating Company assets and not
allowing funds or other assets of the Company to be commingled with the funds or
other assets of, held by, or registered in the name of, any Member or Manager or
any of its or his Affiliates, (ii) maintaining books and financial records of
the Company separate from the books and financial records of any Member or
Manager or any of its or his Affiliates, and observing all Company procedures
and formalities, including maintaining minutes of Company meetings and acting on
behalf of the Company only pursuant to due authorization of the Members,
(iii) causing the Company to pay its liabilities from assets of the Company, and
(iv) causing the Company to conduct its dealings with third parties in its own
name and as a separate and independent entity.

 

(b)           The Management Committee shall take all actions that may be
necessary or appropriate (i) for the continuation of the Company’s valid
existence as a limited liability company under the laws of the State of Nevada
and of each other jurisdiction in which such existence is necessary to protect
the limited liability of the Members or to enable the Company to conduct the
Business in which it is engaged, and (ii) for the accomplishment of the
Company’s purposes, including the acquisition, development, maintenance,
preservation, operation, improvement and expansion of Property in accordance
with the provisions of this Agreement and applicable laws and regulations, and
the use thereof for the exclusive benefit of the Company.

 

5.8          Removal of Certain Senior Officers.  The following Senior Officers
of the Company shall not be removed without ten Business Days prior written
notice to each Manager of the Company: chief financial officer and head of
mergers and acquisitions (or any officer exercising comparable power or
authority).

 

27

--------------------------------------------------------------------------------


 

ARTICLE VI
MEMBERS

 

6.1          Rights or Powers of Members.  The Members shall not have any right
or power to take part in the management or control of the Company or its
Business and affairs or to act for or bind the Company in any way. 
Notwithstanding the foregoing, the Members shall have all the rights and powers
specifically set forth in this Agreement and as required in the Act.

 

6.2          Voting Rights of Members.  No Member has any voting right except
with respect to those matters specifically reserved for a Member vote that are
set forth in this Agreement and as required in the Act.  Without limitation of
Sections 6.13 and 14.8, the Members agree and acknowledge that no Series B
Preferred Member, Series A2 Preferred Member or Series C Preferred Member, in
its capacity as such, has any voting or other approval rights hereunder.

 

6.3          Meetings of the Series A1 Preferred Members.

 

(a)           Meetings of the Series A1 Preferred Members may be called by any
Series A1 Preferred Member.  The call shall state the location of such meeting
and the nature of the business to be transacted.  Notice of any such meeting
shall be given to all Series A1 Preferred Members by nationally recognized
overnight courier, telephone, facsimile or electronic mail (in each case, notice
shall be given not less than seven Business Days nor more than 30 Business Days
prior to the date of such meeting).  Each such notice shall state (i) the time,
date, place or other means of conducting such meeting, and (ii) the purpose of
such meeting to be so held.  No actions other than those specified in the notice
may be considered at any such meeting unless unanimously approved by all
Series A1 Preferred Members.  Any Series A1 Preferred Member may waive notice of
any meeting in writing before, at, or after such meeting.  The attendance of a
Series A1 Preferred Member at a meeting shall constitute presence in person at
such meeting and a waiver of notice of such meeting, except when a Series A1
Preferred Member attends a meeting for the express purpose of objecting to the
transaction of any business because such meeting was not properly called.

 

(b)           Any action required to be taken at a meeting of the Series A1
Preferred Members, or any action that may be taken at a meeting of the Series A1
Preferred Members, may be taken at a meeting held by means of telephone
conference, video conference, or other communications equipment by means of
which all Persons participating in the meeting can hear and respond to each
other.  Participation in such a meeting shall constitute presence in person at
such meeting, except when a Series A1 Preferred Member participates in such a
meeting for the express purpose of objecting to the transaction of any business
because such meeting was not properly called.

 

(c)           Notwithstanding this Section 6.3, the Series A1 Preferred Members
may take without a meeting any action that may be taken by the Series A1
Preferred Members under this Agreement if such action is approved by written
consent by the requisite Series A1 Preferred Members; provided, that, written
notice of such action shall be provided to each Series A1 Preferred Member not
executing such written consent at least five Business Days prior to the
effective date of such action.  Such written consent shall have the same force
and effect, as of the

 

28

--------------------------------------------------------------------------------


 

date stated therein, as a vote of the Series A1 Preferred Members and may be
stated as such in any document or instrument filed with the Secretary of State
of the State of Nevada, or in any certificate or other document delivered to any
Person.  The original, signed written consent shall be placed in the minute
books of the Company.

 

(d)           Unless otherwise specified in this Agreement, a unanimous vote of
the Series A1 Preferred Members shall be required to constitute the act of the
Series A1 Preferred Members.

 

(e)           For the purpose of determining the Series A1 Preferred Members
entitled to vote on, or to vote at, any meeting of the Preferred Members or any
adjournment thereof, the Series A1 Preferred Member requesting such meeting may
fix, in advance, a date as the record date for any such determination.  Such
date shall not be less than ten Business Days nor more than 30 Business Days
prior to the date of the meeting.  The record date for determining Series A1
Preferred Members entitled to take action without a meeting pursuant to
Section 6.3(c) above shall be the date the first Series A1 Preferred Member
executes a written consent.  A photocopy, facsimile or similar reproduction of a
written consent signed by a Series A1 Preferred Member shall be regarded as
signed by such Series A1 Preferred Member for the purposes of this
Section 6.3(e).

 

(f)            Each Series A1 Preferred Member may authorize any Person or
Persons previously licensed or found suitable to hold or vote Series A1
Preferred Units to act for it by proxy on all matters in which a Series A1
Preferred Member is entitled to participate, including waiving notice of any
meeting, or voting or participating at a meeting.  Every proxy must be signed by
the Series A1 Preferred Member or such Series A1 Preferred Member’s
attorney-in-fact.  No proxy shall be valid after the expiration of eleven months
from the date thereof unless otherwise provided in the proxy.  Every proxy,
other than an irrevocable proxy, shall be revocable at the pleasure of the
Series A1 Preferred Member executing it by a writing delivered to the Company
and executed by such Series A1 Preferred Member stating that the proxy is
revoked, by a subsequent proxy executed by such Series A1 Preferred Member, or
as to any meeting of the Series A1 Preferred Members or Series A1 Members by
attendance at such meeting and voting in person by such Series A1 Preferred
Member.

 

(g)           The Company shall provide prompt notice to the Series A2 Preferred
Members of any Company action taken by the Series A1 Preferred Members.

 

6.4          Withdrawal.  Except as otherwise provided in ARTICLE IV above and
ARTICLE XIII below, no Member shall demand or receive a return on or of such
Member’s Capital Contributions or withdraw from the Company without the consent
of all Members.  Under circumstances requiring a return of any Capital
Contributions, no Member has the right to receive Property other than cash,
except as may be specifically provided herein.

 

6.5          Member Compensation.  No Member shall be entitled to receive any
interest, salary, fee or draw with respect to its Capital Contributions or its
Capital Account or for services rendered to or on behalf of the Company, or
otherwise, in its capacity as a Member, except as otherwise provided in this
Agreement.

 

29

--------------------------------------------------------------------------------


 

6.6          Members Liability; Duties.

 

(a)           No Member shall be liable under a judgment, decree or order of a
court, or in any other manner, for the Debt or any other obligation or liability
of the Company.  A Member shall be liable only to make its Capital Contributions
and shall not be required to restore a deficit balance in its Capital Account or
to lend any funds to the Company or, after required Capital Contributions have
been made, to make any additional contributions, assessments or payments to the
Company.  No Manager shall have any personal liability for the repayment of any
Capital Contributions of any Member.

 

(b)           A Member shall not have any duties, fiduciary or otherwise, to the
Company or the other Member, other than the contractual obligations of such
Member set forth herein.

 

6.7          Partition.  While the Company remains in effect or is continued,
each Member agrees and waives such Member’s rights to have any Property of the
Company partitioned, or to file a complaint or to institute any suit, action or
proceeding at law or in equity to have any Property of the Company partitioned,
and each Member, on behalf of such Member and such Member’s successors and
assigns, hereby waives any such right.

 

6.8          Transactions between a Member and the Company.  Except as otherwise
provided by applicable law and subject to the other provisions of this
Agreement, any Member may, but shall not be obligated to, lend money to the
Company, act as surety for the Company and transact other business with the
Company and has the same rights and obligations when transacting business with
the Company as a Person or entity who is not a Member.  A Member, any Affiliate
thereof or an equityholder, director, manager, general partner, officer,
employee, agent or representative of a Member or any Affiliate thereof, may also
be an employee or be retained as an agent of the Company.  The existence of
these relationships and acting in such capacities will not result in the Member
being deemed to be participating in the control of the Business or otherwise
affect the limited liability of the Member.

 

6.9          Other Instruments.  Each Member hereby agrees to execute and
deliver to the Company within five Business Days after receipt of a written
request therefor, such other and further documents and instruments, statements
of interest and holdings, designations, powers of attorney and other instruments
and to take such other action as the Management Committee deems reasonably
necessary, useful or appropriate to comply with any laws, rules or regulations
as may be necessary to enable the Company to fulfill its responsibilities under
this Agreement.

 

6.10        Preemptive Right.

 

(a)           If the Company proposes to issue new Units (an “Additional
Issuance”) after the Effective Date (including any options, warrants,
convertible securities or other securities or instruments with rights to convert
into, exchange for or otherwise acquire Units) (“New Units”) to any Person (the
“New Unit Purchaser”), other than an issuance pursuant to Section 2.5 or
pursuant to an equity participation plan as contemplated by Section 2.6, then
the Company shall provide written notice to each Preferred Member of such
proposed issuance,

 

30

--------------------------------------------------------------------------------


 

setting forth the material terms and conditions of the issuance, including the
proposed purchase price per New Unit.

 

(b)           Each Preferred Member (other than a Series C Preferred Member in
its capacity as such) shall have the right (the “Preemptive Right”) to purchase,
at its election and subject to obtaining all necessary Gaming Approvals, up to a
Pro Rata Portion of the New Units proposed to be issued in connection with the
Additional Issuance on the same terms and conditions, including the same per New
Unit price, that are offered to the New Unit Purchaser in accordance with the
provisions of this Section 6.10 by delivering to the Company an irrevocable
written notice of its election to exercise its Preemptive Right no later than
five (5) Business Days after the date of the Company’s notice, setting forth the
number of such New Units, not to exceed its Pro Rata Portion, for which such
right is exercised.

 

(c)           Each Preferred Member exercising its Preemptive Right shall
deliver the aggregate consideration for the New Units it has elected to purchase
at the same time and upon the same terms and conditions as the New Unit
Purchaser and any other exercising Preferred Member.

 

(d)           If any Preferred Member does not timely elect to exercise its
Preemptive Right with respect to New Units which the Company proposes to issue
pursuant to this Section 6.10, such Preferred Member shall be deemed to have
irrevocably waived any and all rights under this Section 6.10 with respect to
the purchase of such New Units (but not with respect to future issuances of New
Units in accordance with this Section 6.10).

 

6.11        Drag-Along Rights and Tag-Along Rights.  From and after the
Conversion Date (the “Drag/Tag Effective Date”), the Series A1 Preferred
Members, the Series A2 Preferred Members and the Series B Preferred Members
shall hold drag-along and tag-along rights in accordance with the provisions of
this Section 6.11:

 

(a)           Drag-Along Rights.

 

(i)            If the Series A1 Preferred Members propose to Transfer Series A1
Preferred Units representing 25% or more of the aggregate outstanding Series A1
Preferred Units, on an arm’s-length basis (which shall not include Transfers
made pursuant to ARTICLE XII), to an unaffiliated third party (an “Unaffiliated
Purchaser”) in a transaction (including an Auction or other sale conducted
pursuant to Section 11.4) to be consummated on or after the Drag/Tag Effective
Date (a “Drag-Along Sale”), the transferring Series A1 Preferred Members shall
have the right to require, in their sole discretion, that any Series A2
Preferred Member or any Series B Preferred Member also Transfer up to all of the
Series A2 Preferred Units or Series B Preferred Units held by such Series A2
Preferred Member or Series B Preferred Member to the Unaffiliated Purchaser,
with the specific percentage of the Preferred Units to be Transferred by such
Preferred Member to such Unaffiliated Purchaser to be equal to the percentage of
Series A1 Preferred Units held by the Series A1 Preferred Members that are to be
included in the Drag-Along Sale in accordance with the provisions of this
Section 6.11(a).  Each Series A2 Preferred Member or Series B Preferred Member
that shall be required to participate in a Drag-Along Sale shall be referred to
herein as a “Drag-Along Participant.”

 

31

--------------------------------------------------------------------------------


 

(ii)           If the Drag-Along Sale is structured as a merger or
consolidation, each Drag-Along Participant shall (to the extent applicable) vote
for, consent to and raise no objection to such Drag-Along Sale, and shall waive
any dissenters’ rights, appraisal rights or similar rights they may have in
connection with such merger or consolidation.  Each Drag-Along Participant shall
take all necessary or desirable actions in connection with the consummation of
the Drag-Along Sale as reasonably requested by the transferring Series A1
Preferred Members.

 

(iii)          In connection with any Drag-Along Sale, each Drag-Along
Participant shall have the right to Transfer its percentage of Series A2
Preferred Units or Series B Preferred Units on the same general terms and
conditions as the transferring Series A1 Preferred Members; provided, however,
that, (A) if the Drag-Along Participant is a Series A2 Preferred Member, such
Drag-Along Participant shall receive from the proceeds of the Drag-Along Sale
consideration per Series A2 Preferred Unit (subject to adjustment for splits,
combinations, recapitalizations, reclassifications or other similar
transactions) held by such Drag-Along Participant equal to the consideration per
Series A1 Preferred Unit (subject to adjustment for splits, combinations,
recapitalizations, reclassifications or other similar transactions) received by
the transferring Series A1 Preferred Members, and (B) if the Drag-Along
Participant is a Series B Preferred Member, such Drag-Along Participant shall
receive from the proceeds of the Drag-Along Sale consideration equal to the
Preferred B Amount as of the consummation of such Drag-Along Sale with respect
to the number of Series B Preferred Units being Transferred by such Drag-Along
Participant in such Drag-Along Sale.

 

(iv)          If any Series A1 Preferred Member intends to require any Series A2
Preferred Member or Series B Preferred Member to participate in a Drag-Along
Sale, such transferring Series A1 Preferred Member shall, not less than thirty
(30) days prior to the proposed Drag-Along Sale, notify such Series A2 Preferred
Member or such Series B Preferred Member, and the Company, in writing of such
proposed Drag-Along Sale.  Such notice (the “Drag Along Transfer Notice”) shall
set forth: (a) a statement that the Series A1 Preferred Members intend to
transfer Series A1 Preferred Units representing 25% or more of the aggregate
outstanding Series A1 Preferred Units of the Company in the proposed Drag-Along
Sale and that such notice is being provided pursuant to Section 6.11(a)(iv) of
this Agreement; (b) the identity of the Unaffiliated Purchaser; (c) the proposed
date of the proposed Drag-Along Sale; and (d) the proposed amount and form of
consideration and terms and conditions of payment offered by the Unaffiliated
Purchaser.

 

(b)           Tag-Along Rights.

 

(i)            If the Series A1 Preferred Members propose to Transfer Series A1
Preferred Units representing 25% or more of the aggregate outstanding Series A1
Preferred Units, on an arm’s-length basis (which shall not include Transfers
made pursuant to ARTICLE XII), to an Unaffiliated Purchaser in a transaction
(including an Auction or other sale conducted pursuant to Section 11.4) to be
consummated on or after the Drag/Tag Effective Date (a “Tag-Along Sale”), the
transferring Series A1 Preferred Members and the Unaffiliated Purchaser shall be
required to offer (a “Tag-Along Offer”) to each Series A2 Preferred Member and
each Series B Preferred Member the opportunity to participate in such Tag-Along
Sale by Transferring to the Unaffiliated Purchaser a portion of the Series A2
Preferred Units or Series B

 

32

--------------------------------------------------------------------------------


 

Preferred Units held by such Series A2 Preferred Member or Series B Preferred
Member equal to the percentage of Series A1 Preferred Units held by the
Series A1 Preferred Members that are to be included in such Tag-Along Sale in
accordance with the provisions of this Section 6.11(b).  Each Series A2
Preferred Member or Series B Preferred Member that elects to participate in a
Tag-Along Sale shall be referred to herein as a “Tag-Along Participant.”

 

(ii)           If the Tag-Along Sale is structured as a merger or consolidation,
each Tag-Along Participant shall (to the extent applicable) vote for, consent to
and raise no objection to such Tag-Along Sale, and shall waive any dissenters’
rights, appraisal rights or similar rights they may have in connection with such
merger or consolidation.  Each Tag-Along Participant shall take all necessary or
desirable actions in connection with the consummation of the Tag-Along Sale as
reasonably requested by the transferring Series A1 Preferred Members.

 

(iii)          In connection with any Tag-Along Sale, each Tag-Along Participant
shall have the right to Transfer its percentage of Series A2 Preferred Units or
Series B Preferred Units on the same general terms and conditions as the
transferring Series A1 Preferred Members; provided, however, that, (A) if the
Tag-Along Participant is a Series A2 Preferred Member, such Tag-Along
Participant shall receive from the proceeds of the Tag-Along Sale consideration
per Series A2 Preferred Unit (subject to adjustment for splits, combinations,
recapitalizations, reclassifications or other similar transactions) held by such
Tag-Along Participant equal to the consideration per Series A1 Preferred Unit
(subject to adjustment for splits, combinations, recapitalizations,
reclassifications or other similar transactions) received by the transferring
Series A1 Preferred Members, and (B) if the Tag-Along Participant is a Series B
Preferred Member, such Tag-Along Participant shall receive from the proceeds of
the Tag-Along Sale consideration equal to the Preferred B Amount as of the
consummation of such Tag-Along Sale with respect to the number of Series B
Preferred Units being Transferred by such Tag-Along Participant in such
Tag-Along Sale.

 

(iv)          If any Series A1 Preferred Member proposes to initiate a Tag-Along
Sale, such transferring Series A1 Preferred Member shall, not less than thirty
(30) days prior to the date of such proposed Tag-Along Sale, notify each
Series A2 Preferred Member, each Series B Preferred Member and the Company in
writing of such proposed Tag-Along Sale.  Such notice (the “Tag-Along Transfer
Notice”) shall set forth: (a) a statement that the transferring Series A1
Preferred Members intend to transfer Series A1 Preferred Units representing 25%
or more of the issued and outstanding Series A1 Preferred Shares of the Company
in the proposed Tag-Along Sale and that such notice is being provided pursuant
to Section 6.11(b)(iv) of this Agreement; (b) the identity of the Unaffiliated
Purchaser, (c) the proposed date of the Tag-Along Sale; and (d) the proposed
amount and form of consideration and terms and conditions of payment offered by
the Unaffiliated Purchaser.

 

(v)           The Tag-Along Offer may be accepted by any Series A2 Preferred
Member or Series B Preferred Member by delivery of an irrevocable written notice
(the “Tag Along Exercise Notice”) to the transferring Series A1 Preferred
Members within ten (10) Business Days following the date the Tag-Along Transfer
Notice is given (the “Exercise Period”).  In the event the total amount of
Preferred Units proposed to be transferred to the Unaffiliated Purchaser by the
transferring Series A1 Preferred Members and the Tag-Along

 

33

--------------------------------------------------------------------------------


 

Participants exceeds the amount of Preferred Units that the Unaffiliated
Purchaser is willing to purchase, the amount of Preferred Units to be
transferred by the transferring Series A1 Preferred Members and the Tag-Along
Participants shall be reduced proportionately.  If a Tag Along Exercise Notice
is not received by the transferring Series A1 Preferred Members prior to the
expiration of the Exercise Period, then the transferring Series A1 Preferred
Members shall have the right to effect the Tag-Along Sale substantially as set
forth in the Tag Along Transfer Notice without any participation by any
non-exercising Series A2 Preferred Member or Series B Preferred Member.

 

(c)           Cooperation, Representations, Warranties and Indemnification
Obligations.  Subject to the proviso in the immediately succeeding sentence, in
connection with a Drag-Along Sale or Tag-Along Sale, each Drag-Along Participant
or Tag-Along Participant, as applicable, shall cooperate in good faith with the
transferring Series A1 Preferred Members and shall take or cause to be taken all
such actions as may be necessary or reasonably desirable in order expeditiously
to consummate such Drag-Along Sale or Tag-Along Sale and any related
transactions (including any financing transaction in connection therewith),
including by (i) executing, acknowledging, and delivering consents, assignments
and other documents or instruments, (ii) furnishing information and copies of
documents, (iii) filing applications, reports, returns, and other documents or
instruments with government authorities and (iv) otherwise cooperating with the
transferring Series A1 Preferred Members and the Unaffiliated Purchaser.  Each
Drag-Along Participant and Tag-Along Participant shall execute and deliver such
agreements as may be reasonably requested by the Unaffiliated Purchaser to which
the transferring Series A1 Preferred Members shall also be a party, including an
agreement by such Drag-Along Participant or Tag-Along Participant to (x) make
individual representations as to such Drag-Along Participant’s or Tag-Along
Participant’s unencumbered title to his or her Preferred Units and authority to
transfer such Preferred Units to the Unaffiliated Purchaser and (y) be liable in
respect of representations, warranties, covenants and indemnities to the extent
such representations, warranties, covenants, and indemnities are also made by
the transferring Series A1 Preferred Members; provided, that, a Drag-Along
Participant and Tag-Along Participant (A) shall not be required to make any
representations or warranties with respect to the Company’s operations or
business, (B) shall not be required to divest any assets (other than the
Preferred Units to be Transferred), (C) shall not be required to agree to any
noncompetition or like limitations on business activities or be prohibited from
investing in any Person, and (D) shall not be required to indemnify the
Unaffiliated Purchaser for losses arising from its breaches of representations
or warranties in excess of the gross proceeds received by such Drag-Along
Participant or Tag-Along Participant, as the case may be.

 

6.12        Piggyback Registration Rights.  If the Company intends at any time
to file a Registration Statement under the Securities Act with respect to any
offering of its equity securities for its own account or for the account of any
other Person (other than (a) a registration incidental to an issuance of debt
securities under Rule 144A, (b) a registration on Form S-4 or S-8 or any
successor form to such Forms, or (c) a registration of securities solely
relating to an offering and sale to employees or directors of the Company
pursuant to any employee stock plan or other employee benefit plan arrangement,
a dividend reinvestment plan, or a merger or consolidation), then the Company
and the Series A Preferred Members shall, in good faith, negotiate and execute a
registration rights agreement granting to the Series A Preferred Members
customary piggyback registration rights; provided, that, such registration
rights agreement shall

 

34

--------------------------------------------------------------------------------


 

include customary lock-up requirements, customary cutbacks and blackouts, and
such other customary terms and conditions which shall apply in all material
respects to the Series A Preferred Members on a non-discriminatory basis;
provided, further, that, the Company shall bear all fees and expenses in
connection with any such registrations (other than underwriting discounts and
commissions and transfer taxes, if any, which shall be borne by the Series A
Preferred Members participating therein).

 

6.13        Ranking.

 

(a)           Series B Preferred Units.

 

(i)            Other than the issuance of Series C Preferred Units as
contemplated by the Series C Purchase Agreement and this Agreement (including,
without limitation, Section 2.5(b)) and New Preferred Units in accordance with
Section 2.5(b)(iii)(B), the Company shall not, at any time prior to the
Conversion Date, issue any Units that are entitled to the receipt of amounts
distributable upon the liquidation, dissolution and winding up of the Company in
preference or priority to the Series B Preferred Units without the prior written
consent of Series B Preferred Member(s) holding a majority of the issued
Series B Preferred Units.

 

(ii)           With respect to any Units outstanding on the Second A&R Effective
Date (or any securities of the Company issued or issuable in respect thereof)
that rank junior to the Series B Preferred Units as to distribution of assets
upon the liquidation, dissolution and winding up of the Company, the Company
shall not, at any time prior to the Conversion Date, amend the rights and
preferences of any such outstanding Units (or issue any new securities of the
Company in respect thereof) such that any such Units would be entitled to the
receipt of amounts distributable upon the liquidation, dissolution and winding
up of the Company in preference or priority to, or on parity with, the Series B
Preferred Units without the prior written consent of Series B Preferred
Member(s) holding a majority of the issued Series B Preferred Units.

 

(b)           Series C Preferred Units.

 

(i)            Without limitation of the consent rights of the Series B
Preferred Member(s) prior the Conversion Date under Section 6.13(a)(i), other
than the issuance of New Preferred Units in accordance with
Section 2.5(b)(iii)(B), the Company shall not issue any Units that are entitled
to the receipt of amounts distributable by the Company in preference or priority
to the Series C Preferred Units without the prior written consent of
(i) Series C Preferred Member(s) holding a majority of the issued Series C
Preferred Units and (ii) in the event that a Conversion by the Series B
Preferred Members has occurred, the Series A2 Preferred Members, in each case,
such consent not to be unreasonably withheld.

 

(ii)           Without limitation of the consent rights of the Series B
Preferred Member(s) prior the Conversion Date under Section 6.13(a)(ii), with
respect to any Units outstanding on the Effective Date (or any securities of the
Company issued or issuable in respect thereof), the Company shall not amend the
rights and preferences of any such outstanding Units (or issue any new
securities of the Company in respect thereof) such that any

 

35

--------------------------------------------------------------------------------


 

such Units would be entitled to the receipt of amounts distributable by the
Company in preference or priority to, or on parity with, the Series C Preferred
Units without the prior written consent of (i) Series C Preferred
Member(s) holding a majority of the issued Series C Preferred Units and (ii) in
the event that a Conversion by the Series B Preferred Members has occurred, the
Series A2 Preferred Members, in each case, such consent not to be unreasonably
withheld.

 

ARTICLE VII
[INTENTIONALLY OMITTED]

 

ARTICLE VIII
INDEMNIFICATION AND REIMBURSEMENT

 

8.1          Indemnification.

 

(a)           Each Member shall indemnify, hold harmless and pay all judgments
and claims against the Company and each other Member and such Member’s
Affiliates relating to any liability or damage incurred from any third-party
claims as a result of such indemnifying Member’s fraud, bad faith or knowing
violation of law, including reasonable attorneys’ fees incurred in connection
therewith (and shall advance expenses in connection therewith.

 

(b)           Except to the extent a Member is liable for indemnity under
Section 8.1(a) above, the Company does hereby indemnify any Person who was or is
a party or is threatened to be made a party to any threatened, pending or
completed action, suit or proceeding (whether civil, criminal, administrative or
investigative), except an action by or in the right of the Company, by reason of
the fact that he, she or it is or was a Member, Manager, officer, employee or
agent of the Company, or is or was serving at the request of the Company as
manager, director, officer, employee or agent of another limited liability
company, corporation, partnership, joint venture, trust or other enterprise,
against expenses, subject to the provisions of Section 8.1(e) below, including
attorneys’ fees, judgments, fines and amounts paid in settlement actually and
reasonably incurred by him, her or it in connection with the action, suit or
proceeding if he, she or it acted in good faith and in a manner that he, she or
it reasonably believed to be in or not opposed to the best interests of the
Company, and with respect to any criminal action or proceeding, had no
reasonable cause to believe his, her or its conduct was unlawful.  The
termination of any action, suit or proceeding by judgment, order, settlement or
conviction, or upon a plea of nolo contendere or its equivalent, does not, of
itself, create a presumption that the Person did not act in good faith and in a
manner that he, she or it reasonably believed to be in or not opposed to the
best interest of the Company, or that, with respect to any criminal action or
proceeding, he, she or it had reasonable cause to believe that his, her or its
conduct was unlawful.

 

(c)           Except to the extent such Member is liable for indemnity under
Section 8.1(a) above, the Company does hereby indemnify any Person who was or is
a party or is threatened to be made a party to any threatened, pending or
completed action or suit by or in the

 

36

--------------------------------------------------------------------------------


 

right of the Company to procure a judgment in its favor by reason of the fact
that he, she or it is or was a Member, Manager, officer, employee or agent of
the Company, or is or was serving at the request of the Company as a Member,
Manager, director, officer, employee or agent of another limited liability
company, corporation, partnership, joint venture, trust or other enterprise
against expenses, subject to the provisions of Section 8.1(e) below, including
amounts paid in settlement and attorneys’ fees actually and reasonably incurred
by him, her or it in connection with the defense or settlement of the actions or
suit if he, she or it acted in good faith and in a manner that he, she or it
reasonably believed to be in or not opposed to the best interests of the
Company.  Indemnification may not be made for any claim, issue or matter as to
which such a Person has been adjudged by a court of competent jurisdiction,
after exhaustion of all appeals therefrom, to be liable to the Company or for
amounts paid in settlement to the Company, unless and only to the extent that
the court in which the action or suit was brought or other court of competent
jurisdiction determines upon application that in view of all the circumstances
of the case, the Person is fairly and reasonably entitled to indemnity for such
expenses as the court deems proper.

 

(d)           To the extent that a Member, Manager, officer, employee or agent
of the Company has been successful on the merits or otherwise in defense of any
action, suit or proceeding referred to in Section 8.1(b) or 8.1(c) above, or in
defense of any claim, issue or matter therein, the Company does hereby indemnify
such Person against expenses, subject to the provisions of Section 8.1(e) below,
including attorneys’ fees, actually and reasonably incurred by him, her or it in
connection with the defense.

 

(e)           Any indemnification under Section 8.1(b) or 8.1(c) above, unless
ordered by a court or advanced pursuant to Section 8.1(f) below, must be made by
the Company only as authorized in the specific case upon a determination that
indemnification of the Member, Manager, officer, employee or agent is proper in
the circumstances.  The determination must be made:  (i) by vote of the
Management Committee, excluding any Manager who is a party to the act, suit or
proceeding, or (ii) if the vote of the Management Committee cannot be obtained,
by independent legal counsel in a written opinion.

 

(f)            The expenses of a Member or Manager incurred in defending a civil
or criminal action, suit or proceeding shall be paid by the Company as they are
incurred and in advance of the final disposition of the action, suit or
proceeding, upon receipt of an undertaking by or on behalf of such Member or
Manager to repay the amount if it is ultimately determined by a court of
competent jurisdiction that he, she or it is not entitled to be indemnified by
the Company.  The provisions of this Section 8.1(f) do not affect any rights to
advancement of expenses to which personnel other than Members or Managers may be
entitled under any contract or otherwise by law.

 

(g)           The indemnification and advancement of expenses authorized in or
ordered by a court pursuant to this Section 8.1 continues for a Person who has
ceased to be a Member, Manager, officer, employee or agent and inures to the
benefit of the heirs, executors and administrators of such Person, and does not
exclude any other rights to which a Person seeking indemnification or
advancement of expenses may be entitled under the Articles of Organization or
any operating agreement, vote of Members or disinterested Manager, if any, or
otherwise, for an action in his, her or its official capacity or an action in
another capacity while

 

37

--------------------------------------------------------------------------------


 

holding office, except that indemnification, unless ordered by a court pursuant
to Section 8.1(c) above, or for the advancement of expenses made pursuant to
Section 8.1(f) above, may not be made to or on behalf of any Member of Manager
if a final adjudication establishes that his, her or its acts or omissions
involved intentional misconduct, fraud or a knowing violation of the law and was
material to the cause of action.

 

(h)           Notwithstanding any provision of this Section 8.1, no indemnity
under this Section 8.1 shall extend to any claim related to, or any losses or
damages resulting from, an action, suit or proceeding between or among Members
or their respective managers, directors or officers.

 

(i)            In each instance in which indemnity is claimed hereunder, the
party claiming indemnity (the “Indemnitee”) shall give prompt written notice to
the party against whom indemnity is sought (the “Indemnitor”) of any claim,
suit, action or proceeding in respect of which indemnity is claimed, together
with photocopies of any and all letters, pleadings or other documents in the
Indemnitee’s possession which are alleged to form the material basis of any such
claim or action; provided, that, the failure to provide such notice in a timely
fashion shall not affect the Indemnitor’s obligations hereunder except and only
to the extent that any delay in providing such notice results in actual
prejudice to the Indemnitor.  In any case, the Indemnitee shall cooperate with
the Indemnitor in the defense of any such claim or action to the extent that the
Indemnitor and Indemnitee are not adverse parties or have adverse interests
therein.  The Indemnitor shall have the right to control the defense of any such
claim or action by counsel reasonably acceptable to the Indemnitee, at the
Indemnitor’s sole cost and expense.  The Indemnitee shall have the right to
observe any legal proceedings relating to any such claim or action and to retain
its own counsel, it being understood that the fees and expenses of the
Indemnitee’s counsel shall be paid by the Indemnitee (unless (i) the defendants
in any such claim or action include both the Indemnitor and the Indemnitee and
the Indemnitee shall have been advised by counsel that there may be one or more
legal defenses available to such Indemnitee that are different from or
additional to those available to the Indemnitor or (ii) the Indemnitor fails
promptly to assume the defense and retain counsel reasonably satisfactory to the
Indemnitee, in which cases such fees and expenses shall be paid by the
Indemnitor).  The Indemnitor shall not, without the prior written consent of the
Indemnitee (which consent shall not be unreasonably withheld), effect any
settlement or compromise of any pending or threatened claim, suit, action or
proceeding, and the Indemnitee shall not, without the prior written consent of
the Indemnitor (which consent shall not be unreasonably withheld), effect any
settlement or compromise of any pending or threatened claim, suit, action or
proceeding.

 

8.2          General Reimbursements.  The Company shall reimburse the Series A1
Preferred Members and Managers for out-of-pocket expenses incurred and paid by
any of them as authorized by the Company in the conduct of the Business,
including telephone expenses, travel expenses incurred in connection with
meetings, and any other out-of-pocket expenditures as may reasonably be
attributable to the Company.  Such reimbursed expenses shall not include any
expenses incurred in connection with an exercise of rights as a Member or
Manager apart from the authorized conduct of the Business.  In case of a dispute
between the Company and a Series A1 Preferred Member or Manager with respect to
reimbursement of out-of-pocket expenses, the reasonable determination by the
Management Committee of which expenses may be allocated to and reimbursed as a
result of the Company’s activities or the Business and the

 

38

--------------------------------------------------------------------------------


 

amount of such reimbursement shall be conclusive.  Such reimbursement shall be
treated as expenses of the Company and shall not be deemed to constitute
distributions to any Member of profit, loss or capital of the Company.  No
Manager shall be entitled to receive any salary or other compensation for
services rendered to or on behalf of the Company, or otherwise, in his capacity
as a Manager.

 

8.3          Gaming Development Reimbursements.  Subject to applicable
limitations under the Debt Documents of the Company, the Company shall reimburse
a Series A1 Preferred Member and its Affiliates for reasonable out-of-pocket
development expenses incurred by such Series A1 Preferred Member and its
Affiliates in connection with the development of gaming opportunities for the
Company upon such Series A1 Preferred Member providing to the Company reasonable
evidence of such expenses; provided, that, the Company shall not make
reimbursements under this Section 8.3(a) not otherwise authorized by the
Management Committee (whether by budget or otherwise) in excess of $250,000 per
Fiscal Year (except the first Fiscal Year, with respect to which such $250,000
amount shall be pro rated by the number of full months remaining in such first
Fiscal Year).

 

ARTICLE IX
REPRESENTATIONS AND WARRANTIES

 

9.1          In General.  Each Person admitted as a Member of the Company after
the Effective Date shall as of the date of such admission make each of the
representations and warranties set forth in Section 9.2 below, and such
representations and warranties shall survive the date that they are made.  The
covenants, obligations and agreements of the parties set forth in this Agreement
shall survive until performed.  The right to indemnification, payment of damages
or other remedy based on any representation, warranty, covenant, obligation or
agreement made herein will not be affected by any investigation conducted with
respect to, or any knowledge acquired or capable of being acquired at any time
with respect to, the accuracy or inaccuracy of or compliance with any such
representation, warranty, covenant, obligation or agreement.

 

9.2          Representations and Warranties by Members.  Each Person admitted as
a Member of the Company after the Effective Date hereby represents and warrants
to the Company and the other Members that, as of the date such Member is
admitted as a member of the Company:

 

(a)           Due Incorporation or Formation.  Such Member is a corporation duly
organized or a partnership or limited liability company duly formed, validly
existing, and in good standing under the laws of the jurisdiction of its
incorporation or formation, and has requisite corporate, partnership or company
power and authority to own, operate or lease its assets and properties and to
carry out its business as such is presently conducted.  Such Member is duly
licensed or qualified to do business and is in good standing in each of the
jurisdictions in which the failure to be so licensed or qualified would have a
material adverse effect on its financial condition or its ability to perform its
obligations hereunder.

 

(b)           Authority.  Such Member has the requisite corporate, partnership
or company power and authority to execute and deliver this Agreement, to perform
its

 

39

--------------------------------------------------------------------------------


 

obligations hereunder, and to consummate the transactions contemplated hereby. 
The execution and delivery by such Member of this Agreement, and the performance
by such Member of its obligations hereunder, have been duly and validly
authorized by all necessary corporate, partnership or company action on the part
of such Member, and no other corporate, partnership or company action on the
part of such Member is necessary to approve this Agreement or to consummate the
transactions contemplated hereby.  This Agreement has been duly and validly
executed and delivered by such Member, and constitutes its legal, valid and
binding obligation, enforceable against such Member in accordance with its
terms, subject (as to enforceability) to any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws now or hereafter in effect relating
to creditors’ rights generally or to general principles of equity.

 

(c)           No Conflict; No Default.  Neither the execution, delivery or
performance of this Agreement, nor the consummation of the transactions
contemplated hereby, shall (i) conflict with, result in a violation or breach
of, or constitute a default under (whether with notice or lapse of time or
both), any of the terms, conditions or provisions of the memorandum of
association, articles of incorporation, bylaws or other applicable governing
documents of such Member, or of any material agreement or instrument to which
such Member, or by which any of its assets or properties, is bound;
(ii) conflict with, result in a violation or breach of, or constitute a default
under (whether with notice or lapse of time or both), any of the terms,
conditions, or provisions of, or require any filing, consent or similar action
under, any law, regulation, order, writ, injunction, decree, determination or
award of any court, any governmental department, board, agency or
instrumentality, domestic or foreign, or any arbitrator, applicable to such
Member or any of its assets or properties, (iii) conflict with, result in a
violation or breach of, constitute a default under (whether with notice or lapse
of time or both), accelerate or permit the acceleration of the performance
required by, give to others any material interests or rights (including rights
of termination, cancellation or modification) under, or require any consent,
authorization, approval or action under, any indenture, mortgage, lease
agreement or instrument to which such Member, or by which any of its assets or
properties, is bound, or (iv) result in the creation or imposition of any
Encumbrance upon any of the assets or properties of such Member.

 

(d)           Consents.  Any registration, declaration, qualification,
designation, declaration or filing with, or consent, approval, order, waiver,
license, permit or other authorization by, any court, arbitrator, agency or
governmental or regulatory authority, domestic or foreign, or any third party,
that is required in connection with the valid execution, delivery, acceptance
and performance of this Agreement by such Member, or the consummation by such
Member of the transactions contemplated hereby, has been completed, made or
obtained on or before, and are effective as of, the date such Member is admitted
as a member of the Company.

 

(e)           Litigation.  There are no claims, actions, suits, orders,
proceedings or investigations pending or, to the knowledge of such Member,
threatened against, relating to or affecting such Member or any of its assets,
properties or businesses in any court or before or by any governmental
department, board, agency or instrumentality, domestic or foreign, or any
arbitrator, which if adversely determined would (or, in the case of an
investigation, could lead to any claim, action, suit, order or proceedings which
if adversely determined would) reasonably be expected to result in the issuance
of an order restraining, enjoining or otherwise prohibiting or making illegal
the consummation of any of the transactions contemplated by this Agreement.

 

40

--------------------------------------------------------------------------------


 

(f)            Investment Representations.

 

(i)            Preexisting Relationship or Experience.  By reason of its
business or financial experience, or by reason of the business or financial
experience of its financial advisor who is unaffiliated with and who is not
compensated, directly or indirectly, by the Company or any Affiliate or selling
agent of the Company, such Member is capable of evaluating the risks and merits
of an investment in the Units and of protecting its own interests in connection
with this investment.

 

(ii)           No Advertising.  Such Member has not seen, received, been
presented with or been solicited by, any leaflet, public promotional meeting,
newspaper or magazine article or advertisement, radio or television
advertisement, or any other form of advertising or general solicitation with
respect to the sale of the Units.

 

(iii)          Investment Intent.  Such Member is acquiring the Units for
investment purposes for its own account only and not with a view to or for sale
in connection with any distribution of all or any part of such Units.

 

(iv)          Economic Risk.  Such Member acknowledges that an investment in the
Units is a speculative investment which involves a substantial degree of risk of
loss by it of its entire investment in the Company, and such Member is
financially able to bear the economic risk of such investment, including the
total loss thereof.

 

(v)           Tax Consequences.  Such Member acknowledges that the tax
consequences to it of investing in the Company will depend on its particular
circumstances, and it will look solely to, and rely upon, its own advisers with
respect to the tax consequences of its investment in the Units.

 

(vi)          No Registration of Units.  Such Member acknowledges that the Units
have not been registered under the Securities Act or any other applicable blue
sky laws in reliance, in part, on its representations, warranties and agreements
herein.

 

(vii)         Restrictions on Transferability.  Such Member understands that the
Units are “restricted securities” under the Securities Act in that the Units
will be acquired from the Company in a transaction not involving a public
offering, and that the Units may be resold without registration under the
Securities Act only in certain limited circumstances and that otherwise the
Units must be held indefinitely.  Such Member acknowledges that there will be
substantial restrictions on the transferability of its Units pursuant to this
Agreement, that there is no public market for such Units and none is expected to
develop, and that, accordingly, it may not be possible for it to liquidate its
investment in the Company.

 

(viii)        No Disposition in Violation of Law.  Without limiting the
representations set forth above, such Member will not make any disposition of
all or any part of the Units which will result in the violation by it or by the
Company of the Securities Act, any other applicable securities laws or this
Agreement.

 

41

--------------------------------------------------------------------------------


 

(ix)          Legends.  Such Member understands that the certificates, if any,
evidencing the Units shall bear such legends as are required by the Gaming
Authorities and may bear the following legend (and any legend required by
applicable state securities laws):

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 NOR REGISTERED NOR QUALIFIED UNDER ANY STATE
SECURITIES LAWS.  SUCH SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED
AFTER SALE, TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS QUALIFIED AND REGISTERED
UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR UNLESS, IN THE OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY, SUCH QUALIFICATION AND REGISTRATION IS NOT
REQUIRED.  ANY TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS
FURTHER SUBJECT TO OTHER RESTRICTIONS, TERMS AND CONDITIONS WHICH ARE SET FORTH
IN THE THIRD AMENDED AND RESTATED OPERATING AGREEMENT OF CANNERY CASINO RESORTS,
LLC, EFFECTIVE AS OF MARCH 3, 2010, AS IT MAY BE AMENDED.”

 

9.3          Indemnification.  Each Member shall indemnify, defend and hold
harmless the Company, each and every Manager, each and every other Member, and
their respective Affiliates, equityholders, members, partners, directors,
managers, general partners, officers, employees, agents and representatives from
and against, and to promptly pay such party or reimburse such party for, any and
all liabilities (whether contingent, fixed or unfixed, liquidated or
unliquidated, or otherwise), obligations, claims, suits, actions or causes of
action, demands, deficiencies, losses, settlements, assessments, awards,
judgments, interest, fines, penalties, damages (including incidental,
consequential, actual and punitive damages), and costs and expenses (including
reasonable attorneys’ fees and other reasonable costs and expenses of
investigating or contesting any of the foregoing) sustained or incurred by such
party relating to, resulting from, arising out of or otherwise by virtue of any
inaccuracy in or breach or nonperformance of any of the representations,
warranties, covenants or agreements made by such Member in this Agreement.  The
procedures for indemnity claims under this Section 9.3 shall be the same as the
procedures set forth in Section 8.1(i) above, mutatis mutandis.

 

ARTICLE X
ACCOUNTING, BOOKS AND RECORDS

 

10.1        Accounting, Books And Records.

 

(a)           The Company shall keep on site at its principal place of business
each of the following:

 

(i)            separate books of account for the Company that shall show a true
and accurate record of all costs and expenses incurred, all charges made, all
credits made and received, and all income derived in connection with the conduct
of the Company and the operation of the Business in accordance with this
Agreement;

 

42

--------------------------------------------------------------------------------


 

(ii)           copies of each periodic report delivered to Members in accordance
with Section 10.2(c) below for the three most recent years;

 

(iii)          a current list of the full name and last known business,
residence, mailing address, telephone number and electronic mail address of each
Member and Manager, both past and present;

 

(iv)          a copy of the Articles of Organization and all amendments thereto,
together with executed copies of any powers of attorney pursuant to which any
amendment has been executed;

 

(v)           copies of the Company’s federal, state, and local income tax
returns and reports, if any, for the three most recent years;

 

(vi)          copies of this Agreement and all amendments thereto; and

 

(vii)         copies of any written consents of the Managers or Members taken
without a meeting.

 

(b)           The Company shall use the accrual method of accounting in
preparation of its financial reports and for tax purposes and shall keep its
books and records accordingly.

 

10.2        Accounting Statements; Periodic Reports.

 

(a)           In General.  The Company shall keep adequate and accurate books
and records reflecting, in accordance with GAAP, consistently applied, all
business transactions arising out of or connected with the conduct of the
Company.

 

(b)           Audits.  Any Series A1 Preferred Member or its designated
representative has the right to have reasonable access to and inspect and copy
the contents of the books and records of the Company, including the books and
records specified in Section 10.2(a) above; provided, that, such access shall be
(i) at the Company’s principal place of business, (ii) during its normal
business hours, (iii) provided in a manner reasonably intended to avoid any
interruption to the Business or operations of the Company, and (iv) subject to
any reasonable rules and guidelines established by the Management Committee.

 

(c)           Periodic Reports.  The Company shall cause to be delivered to each
Member the following periodic reports, each prepared in accordance with GAAP:

 

(i)            within 30 days following the end of each calendar month, a
balance sheet and statement of cash flow for the Company as of the end of such
month (including all supporting schedules and documentation) and an income
statement for the Company for such month and for the completed portion of the
then-current Fiscal Year;

 

(ii)           within 25 days following the end of each Fiscal Quarter, a
balance sheet and statement of cash flow for the Company as of the end of such
Fiscal Quarter

 

43

--------------------------------------------------------------------------------


 

and an income statement for the Company for such Fiscal Quarter and for the
completed portion of the then-current Fiscal Year;

 

(iii)          within 50 days following the end of each Fiscal Year, an audited
balance sheet and statement of cash flow for the Company as of the end of such
Fiscal Year and an audited income statement for the Company for such Fiscal
Year; and

 

(iv)          such other periodic reports and financial statements for the
Company as are required by any Upper Tier Holder of any Member to comply with
periodic reporting requirements under federal or state securities law.

 

(d)           Other Reports.  The Company shall cause to be delivered to each
Member such additional periodic reports and financial statements for the Company
as may be reasonably requested from time to time by a Member.

 

10.3        Series B Preferred Members’ Consultation Right.

 

(a)           Each Series B Preferred Member shall designate one individual to
serve as its representative (the “Series B Representative”) with respect to the
Company.  Each Series B Preferred Member may change designation of its Series B
Representative at any time upon written notice to the Company.  Crown’s initial
Series B Representative shall be Rowen Craigie.

 

(b)           The Managers and officers of the Company shall from time to time
at their convenience (but not more often than quarterly) consult with each
Series B Representative and discuss the business and affairs of the Company. 
Any recommendations provided by a Series B Representative shall not obligate the
Company to act in accordance therewith but shall be advisory only.

 

10.4        Tax Matters.

 

(a)           Tax Returns.  Except to the extent expressly set forth in this
Agreement, all elections and decisions required or permitted to be made by the
Company under any applicable tax law and all other matters relating to taxes or
the maintenance of Capital Accounts in order to comply with Section 704(b) of
the Code shall be made by the Management Committee; provided, that, any change
in the manner of maintaining Capital Accounts shall not materially alter the
economic arrangement among the Members.  The Company shall prepare all necessary
tax returns and shall furnish each Series A1 Preferred Member with a copy of the
proposed federal income tax return for review and comment.  Each such Member
shall have at least 15 days (but no more than 30 days) to provide comments to
the Company on such proposed tax return, at the end of which time, such federal
tax return, as amended to take into account any changes reasonably requested by
a Series A1 Preferred Member, shall be timely filed.  Each Member shall furnish
the Company all pertinent information in its possession relating to Company
operations that the Company requests to prepare and file its income tax returns.

 

(b)           Tax Matters Member.        AcquisitionCo is hereby designated as
the initial tax matters partner for the Company within the meaning of Code
Section 6231(a)(7) (the “Tax Matters Member”); provided, however, (i) in
exercising its authority as Tax Matters

 

44

--------------------------------------------------------------------------------


 

Member, the Tax Matters Member shall be limited by the provisions of this
Agreement affecting tax aspects of the Company; (ii) the Management Committee
shall direct the Tax Matters Member regarding the filing of a Code
Section 6227(b) administrative adjustment request with respect to the Company
before filing such request, it being understood, however, that the provisions
hereof will not be construed to limit the ability of any Member to file an
administrative adjustment request on its own behalf pursuant to Code
Section 6227(a) of the Code; (iii) the Management Committee shall direct the Tax
Matters Member regarding the entrance into any settlement agreement with the
Internal Revenue Service that purports to bind Members other than the Tax
Matters Member, the extension of the statute of limitations with respect to the
Company, the filing of a petition for judicial review of an administrative
adjustment request under Code Section 6228, or a petition for judicial review of
a final partnership administrative judgment under Code Section 6226 relating to
the Company before filing such petition; (iv) the Tax Matters Member shall give
prompt notice to the Management Committee, the Series B Preferred Member and the
Series C Preferred Member of the receipt of any written notice that the Internal
Revenue Service or any state or local taxing authority intends to examine the
Company income tax returns for any year, the receipt of written notice of the
beginning of an administrative proceeding at the Company level relating to the
Company under Code Section 6223, the receipt of written notice of the final
partnership administrative adjustment relating to the Company pursuant to Code
Section 6223, and the receipt of any request from the Internal Revenue Service
for waiver of any applicable statute of limitations with respect to the filing
of any tax return by the Company and (v) the Tax Matters Member shall not take
any action having tax consequences more adverse to any Members than to any other
Member without the prior consent of the more adversely affected Member (such
consent not to be unreasonably withheld or delayed).

 

(c)           Tax Partnership.  Each Member acknowledges that this Agreement
creates a partnership for federal and state income tax purposes (but no other),
that such Member shall be treated as a partner for such purposes and hereby
agrees not to elect under Code Section 761 or applicable state law to be
excluded from the application of Subchapter K of Chapter 1 of Subtitle A of the
Code or any similar state statute.  No Member, Manager, agent or employee of the
Company may file IRS Form 8832 (or such alternative or successor form) to elect
to have the Company be classified as a corporation for federal income tax
purposes under Treas. Reg. Section 301.7701-3.  Each Member and Manager agrees
to take such other action as may be reasonably necessary or required (and
permitted under the terms of this Agreement) to maintain the status of the
Company as a partnership for federal income tax purposes.  The Members further
acknowledge and agree that all Units are intended to be treated as partnership
equity for federal and state income tax purposes.

 

(d)           Conversion to a Corporation.  The Members acknowledge and agree
that there may be one or more circumstances, including but not limited to a
desire to undertake a public offering and/or the desire to comply with
regulatory or licensing requirements under Gaming Laws, that would cause it to
be in the best interests of the Company that the business of the Company be
conducted as an association subject to U.S. federal income tax as a corporation
(a “Change in Form”).  Accordingly, the Members agree that upon such a
determination and approval by the Management Committee, the Management
Committee, subject to any applicable Gaming Laws and upon the receipt of any
necessary Gaming Approvals, shall take any and all actions necessary or
desirable so that the Company may

 

45

--------------------------------------------------------------------------------


 

continue its business and undergo one or more Changes in Form.  The Management
Committee shall effect the Change in Form in such manner as determined by the
Management Committee (as provided for in this Agreement) to fairly represent the
relative economic and other rights of the Members as members of the Company at
the time and shall strive to minimize taxes and costs to be incurred by the
Company, the Members or the resulting entity.  The Change in Form may take the
form of, without limitation, a merger of the Company into another entity, a
contribution of all of the interests of the Members in the Company to another
entity, the filing of an election with the Internal Revenue Service to be
classified as a corporation, or such other form as the Management Committee
shall reasonably determine to be appropriate.  Each Member, each holder of an
option issued by the Company with respect to Units, and each holder of any other
security of the Company shall execute and deliver all documents, make all
exchanges, and take all other actions, if any, as are reasonably requested by
the Management Committee in connection with any such conversion.  Each Person
who held Units, an option issued by the Company with respect to Units, or any
other security of the Company immediately prior to such conversion shall receive
stock, stock options or other securities, as applicable, in the successor
corporation containing terms materially in accordance with the terms of such
instruments, and in such amounts, in such classes (whether common, preferred or
otherwise) and with such rights and privileges as reasonably determined by the
Management Committee consistent with the following sentence.  The number of
shares of stock in the successor corporation to which a Member shall be
entitled, and the number of shares of stock subject to any stock options or
other convertible securities, shall be determined by the Management Committee as
if all options and other convertible securities were exercised or converted in
full immediately prior to the conversion of the Company to the successor
corporation, all Capital Accounts of the Members, and any Person who would have
a Capital Account upon such exercise or conversion, were adjusted by way of a
“book up” or “book down” in accordance with the rules set forth in the
definition of Gross Asset Value, and shares in the successor corporation were
allocated among the Members, and such other Persons, in proportion to their
Capital Accounts following such hypothetical exercise or conversion and “book
up” or “book down.”  The application of this section to options issued by the
Company with respect to Units and to any other securities of the Company shall
be subject to the terms and conditions contained in the governing instruments,
if any, with respect thereto.

 

ARTICLE XI
TRANSFERS

 

11.1        Restrictions On Transfers.  Except as otherwise approved by the
Management Committee pursuant to Section 5.6(g) above, or expressly permitted by
this ARTICLE XI or ARTICLE XII below, no Member shall Transfer all or any
portion of its Units (whether Preferred Units or Common Units) and no Member
Unit Transfer shall be permitted with respect to any Member.

 

11.2        Permitted Transfers.  Subject to the other conditions and
restrictions set forth in this ARTICLE XI, a Series A Preferred Member that is
not an Adverse Member may at any time Transfer its Units as follows:

 

46

--------------------------------------------------------------------------------


 

(a)           any Series A Preferred Member may Transfer all or any portion of
its Units to any other Series A Preferred Member or any Wholly Owned Affiliate
of another Series A Preferred Member;

 

(b)           any Series A Preferred Member may Transfer all or any portion of
its Units to any Wholly Owned Affiliate of such Series A Preferred Member;

 

(c)           any Series A Preferred Member may pledge or grant a security
interest in such Series A Preferred Member’s Units solely for the purpose of
securing financing to participate in a capital call under
Section 2.5(a)(ii) above; provided, that, if any event occurs that under such
pledge or grant of security interest may give rise to a foreclosure on such
Units, then prior to such foreclosure being realized, (i) an Adverse Act shall
be deemed to have occurred with respect to such Series A Preferred Member,
(ii) any and all rights or interests of the secured lender with respect to such
Units shall be subordinate to (and be suspended in favor of) the rights and
interests of the other Preferred Members under the Adverse Act procedures set
forth in ARTICLE XII below, and (iii) the secured lender may foreclose on such
Units if and only if the closing of the purchase and sale of such Units pursuant
to such Adverse Act procedures are not consummated, in which case the Transfer
of such Units to the secured lender shall be subject to compliance with all
applicable conditions on Transfer set forth in this Agreement (including
Sections 11.5 and 11.10 below) and all applicable law (including all applicable
Gaming Laws); or

 

(d)           any Series A1 Preferred Member may Transfer its Units in
accordance with Section 11.3 or 11.4 below.

 

11.3        Second Anniversary Trigger.  Subject to the other conditions and
restrictions set forth in this ARTICLE XI, at any time following the Conversion
Date, the following mechanism for the Transfer of Units may be triggered by a
Series A1 Preferred Member; provided, that, the Series A1 Preferred Member
triggering this mechanism (the “Triggering Member”) directly or indirectly holds
in the aggregate at least 25% of the Series A1 Preferred Units:

 

(a)           Purchase Offer.  No Transfer may be made under this Section 11.3
unless the Triggering Member has received a bona fide written offer (the
“Purchase Offer”) from an unaffiliated third party (the “Proposed Purchaser”) to
purchase all of the issued and outstanding Units of the Company (or, in lieu of
AcquisitionCo’s Units at AcquisitionCo’s sole and absolute discretion, all of
the equity of AcquisitionCo Parent) for a purchase price (the “Proposed Price”)
denominated and payable in United States dollars at closing, on terms and
conditions that are customary for such a proposed purchase.  The Purchase Offer
shall be signed by the Proposed Purchaser and shall be irrevocable for a period
ending no sooner than the Business Day following the end of the Offer Period. 
The Series A2 Preferred Units and Series B Preferred Units are subject to the
drag-along rights set forth in Section 6.11.

 

(b)           Offer Notice.  Prior to making any Transfer that is subject to the
terms of this Section 11.3, the Triggering Member shall give (i) to each Member
and the Company written notice of the triggering of this Section 11.3 and
(ii) to each other Series A1 Preferred Member (collectively, with the exclusion
of the Series C Preferred Members, the

 

47

--------------------------------------------------------------------------------


 

“Non-Triggering Members”) written notice (the “Offer Notice”) that shall include
a copy of the Purchase Offer and an offer (the “Firm Offer”) to sell all of the
Triggering Member’s Units (or, in lieu of AcquisitionCo’s Units at
AcquisitionCo’s sole and absolute discretion if AcquisitionCo is the Triggering
Member, all of the equity of AcquisitionCo Parent) (the “Offered Equity”) to the
Non-Triggering Members for a price (the “Offer Price”) equal to the portion of
the Proposed Price attributable to the Offered Equity, on the same terms and
conditions as those contained in the Purchase Offer; provided, that, the Firm
Offer shall be made without regard to any requirement that (A) earnest money or
similar deposit be made by the Non-Triggering Members prior to closing and
(B) any security (other than the Offered Equity) be provided by the
Non-Triggering Members for any deferred portion of the Offer Price.  In
calculating the portion of the Proposed Price attributable to the Offered
Equity, (x) the Proposed Price shall be broken down by price per Preferred Unit
and Common Unit based on the “Net Equity Value” methodology set forth in
Section 12.3(a) below and assuming for purposes of such methodology that the
“Grossed Appraised Value” is the Proposed Price, and (y) the portion of the
Proposed Price attributable to all of the equity of AcquisitionCo Parent, if
applicable, shall be equal to the aggregate value of the Units held by
AcquisitionCo derived from the valuation methodology described in clause
(x) above.

 

(c)           Offer Period.  The Firm Offer shall be irrevocable for a period
(the “Offer Period) ending at 5:00 p.m., local time, at the Company’s principal
place of business, on the 90th day following the date the Offer Notice is
received by the Non-Triggering Members.

 

(d)           Acceptance of the Firm Offer.  At any time during the Offer
Period, any Non-Triggering Member may accept the Firm Offer as to all or any
portion of the Offered Equity, by giving written notice of such acceptance to
the Triggering Member and each other Non-Triggering Member, which notice shall
indicate the maximum amount of Offered Equity (broken down, if applicable, by
Preferred Units and Common Units) that such Non-Triggering Member is willing to
purchase, not to exceed all of such Offered Equity.  In the event that the
Non-Triggering Members giving such written notice of such acceptance (the
“Accepting Members”) in the aggregate accept the Firm Offer with respect to all
of the Offered Equity, the Firm Offer shall be deemed to be accepted and each
Accepting Member shall be deemed to have accepted the Firm Offer as to that
portion of the Offered Equity (broken down, if applicable, to Preferred Units
and Common Units) that corresponds to the ratio of the number of Preferred Units
held by such Accepting Member to the aggregate number of Preferred Units held by
all Accepting Members; provided, that, if any Accepting Member’s acceptance of
the Firm Offer was for an amount less than its proportionate share of the
Offered Equity as so determined, the portion of the Offered Equity not so
committed to be purchased shall be allocated to the other Accepting Members;
provided, further, that each other Accepting Member shall not be obligated to
purchase in excess of the amount of Offered Equity such Accepting Member
indicated a willingness to purchase in its acceptance of the Firm Offer.  If the
Non-Triggering Members do not accept the Firm Offer as to all of the Offered
Equity during the Offer Period, the Firm Offer shall be deemed rejected in its
entirety.

 

(e)           Closing of Purchase Pursuant to Firm Offer.  In the event that the
Firm Offer is accepted pursuant to Section 11.3(d) above, the closing of the
purchase and sale of the Offered Equity shall take place within 60 days after
the Firm Offer is accepted, subject to Section 12.5 below.  The Members shall
execute such documents and instruments as may be

 

48

--------------------------------------------------------------------------------


 

reasonably necessary or appropriate to effect the purchase and sale of the
Offered Equity pursuant to the terms of the Firm Offer and this ARTICLE XI.

 

(f)            Closing of Purchase Pursuant to Purchase Offer.  In the event
that the Firm Offer is not accepted pursuant to Section 11.3(d) above, the
Triggering Member may accept the Purchase Offer at any time within 60 days after
the last day of the Offer Period by written notice to the Proposed Purchaser,
each Member and the Company.  Following such acceptance by the Triggering
Member, each Member (other than the Series C Preferred Members, which will have
the rights as set forth in Section 2.3(b)(ii)) shall be required to sell their
Units (or, in lieu of AcquisitionCo’s Units at AcquisitionCo’s sole and absolute
discretion, all of the equity of AcquisitionCo Parent) in connection with the
Purchase Offer subject, in the case of Series A2 Preferred Units or Series B
Preferred Units to the obligations set forth in Section 6.11.  The closing of
the purchase and sale of equity relating to the Purchase Offer shall take place
within 60 days after the acceptance of the Purchase Offer, subject to
Section 12.5 below.  The Company and each Member shall, and each Member shall
cause each of its Affiliates to, execute such documents and instruments as may
be reasonably necessary or appropriate to effect the purchase and sale of equity
relating to the Purchase Offer pursuant to the terms of the Purchase Offer and
this ARTICLE XI.

 

(g)           Closing Conditions.  Notwithstanding any other provision of this
Section 11.3:

 

(i)            Non-Competition Agreement.  If a closing occurs pursuant to
Section 11.3(e) or 11.3(f) above, and if requested by any purchaser, (A) each
Series A1 Preferred Member (except in respect of the gaming operations described
in Appendix D) and/or (B) each of Paulos and/or Wortman (except in respect of
the gaming operations described in Appendix D) and/or (C) each manager of
AcquisitionCo and/or each Upper Tier Holder of AcquisitionCo (except in respect
of the gaming operations described in Appendix D) holding a Nevada gaming
license, shall, at or prior to such closing, execute a non-competition agreement
in favor of, and reasonably acceptable to, such purchaser and its Affiliates for
a term not to exceed four years following such closing and with a geographic
scope not to exceed a five-mile radius from any Company gaming property then in
operation or Company gaming property or gaming opportunity in active
development; and

 

(ii)           Non-Participation Agreement.  If a closing occurs pursuant to
Section 11.3(f) above and if requested by any Non-Triggering Series A1 Preferred
Member, the Triggering Member (and (A) if the Triggering Member is Millennium
Gaming, each of Paulos and Wortman and (B) if the Triggering Member is
AcquisitionCo, each manager of AcquisitionCo and each Upper Tier Holder of
AcquisitionCo holding a Nevada gaming license), shall, at or prior to such
closing, execute a non-participation agreement in favor of, and reasonably
acceptable to, such Non-Triggering Member and its Affiliates that provides that
for four years following such closing, it or he, as the case may be, shall not,
directly or indirectly, be a partner, joint venturer, director, manager,
officer, employee, consultant, agent, independent contractor, equityholder or
lender of, or have any other interest in, the Company or any of its subsidiaries
or the Proposed Purchaser or any of its Affiliates.

 

49

--------------------------------------------------------------------------------


 

(h)           Blackout.  If a Triggering Party triggers this Section 11.3 and
the closing of a Firm Offer or Purchase Offer does not take place by the
deadline for closing set forth in Section 11.3(e) or 11.3(f) above,
respectively, the Triggering Member may not avail itself of the Transfer
mechanism under this Section 11.3 during the one-year period following the date
of the Offer Notice.

 

11.4        Fourth Anniversary Trigger.  Subject to the other conditions and
restrictions set forth in this ARTICLE XI, following the later of (i) the
Conversion Date and (ii) September 22, 2010, the following mechanism for the
Transfer of Units may be triggered by a Series A1 Preferred Member; provided,
that, the Series A1 Preferred Member triggering this mechanism (the “Exiting
Member”) directly or indirectly holds in the aggregate at least 25% of the
Series A1 Preferred Units:

 

(a)           Negotiation Period.  An Exiting Member may trigger this
Section 11.4 by providing each other Series A1 Preferred Member and the Company
with written notice that it wishes to sell all of its Units (or, in lieu of
AcquisitionCo’s Units at AcquisitionCo’s sole and absolute discretion if
AcquisitionCo is the Exiting Member, all of the equity of AcquisitionCo Parent)
(the “Exiting Equity”).  For the 90-day period following the date such notice is
given (such period, as shortened or extended upon the mutual agreement of all
Series A1 Preferred Members, the “Negotiation Period”), the Series A1 Preferred
Members shall negotiate in good faith with respect to a transaction for the
purchase and sale of all of the Exiting Equity.

 

(b)           Auction.  If on the last day of the Negotiation Period, the
Series A1 Preferred Members have not executed definitive transaction agreements
for the purchase and sale of the Exiting Equity, then the Company and each
Series A1 Preferred Member shall, and each Series A1 Preferred Member shall
cause each of its Affiliates to, use its or his commercially reasonable efforts
in good faith to conduct an auction (the “Auction”) to sell all of the issued
and outstanding Units of the Company (or, in lieu of AcquisitionCo’s Units at
AcquisitionCo’s sole and absolute discretion, all of the equity of AcquisitionCo
Parent) other than the Series C Preferred Units (the “Auctioned Equity”). 
Within ten (10) days of the end of the Negotiation Period, each Series A1
Preferred Member shall, in writing, notify the Company and each other Series A1
Preferred Member whether such Series A1 Preferred Member, or any of such
Series A1 Preferred Member’s Affiliates, intends to participate, directly or
indirectly, as a bidder in the Auction (if such Series A1 Preferred Member or
any of such Preferred Member’s Affiliates so intends, such Preferred Member
shall be deemed a “Participating Member” and if such Preferred Member and all of
such Preferred Member’s Affiliates do not so intend, such Preferred Member shall
be deemed a “Non-Participating Member”).  If a Series A1 Preferred Member fails
to so notify the Company and each other Series A1 Preferred Member, such
Preferred Member shall be deemed to be a Participating Member.  Each
Non-Participating Member and all of such Non-Participating Member’s Affiliates
shall be barred from participating, directly or indirectly, as a bidder in the
Auction.

 

(c)           Selection of Investment Bank.  The investment bank to conduct the
Auction shall be selected as follows:

 

50

--------------------------------------------------------------------------------


 

(i)            If Less Than All Series A1 Preferred Members Are Participating
Members.  If less than all Series A1 Preferred Members are Participating
Members, then the Non-Participating Members that are Series A1 Preferred Members
shall use their commercially reasonable efforts in good faith to select and hire
by mutual agreement, within 30 days of the end of the Negotiation Period, a
nationally recognized investment bank (the “Investment Bank”) to conduct the
Auction, on terms and conditions that are reasonably acceptable to each
Non-Participating Member that is a Series A1 Preferred Member and subject to the
prior written approval of each Participating Member, if any, such approval not
to be unreasonably withheld.  If the Non-Participating Members that are
Series A1 Preferred Members are unable to select and hire the Investment Bank
within 30 days of the end of the Negotiation Period, then the Investment Bank
shall be selected and hired by a majority of the independent Managers of the
Company within 60 days of the end of the Negotiation Period.  If a majority of
the independent Managers of the Company are unable to select and hire the
Investment Bank within 60 days of the end of the Negotiation Period or if there
are no independent Managers of the Company, then the Investment Bank shall be
selected and hired by arbitration in Los Angeles, California, before a sole
arbitrator.  The arbitration shall be administered by JAMS pursuant to its
Streamlined Arbitration Rules & Procedures.  The arbitrator’s decision shall be
final and binding upon the parties, and may be entered and enforced in any court
of competent jurisdiction by any Non-Participating Member.  The arbitrator’s
expenses shall be borne by the Company.

 

(ii)           If All Series A1 Preferred Members Are Participating Members.  If
all Series A1 Preferred Members are Participating Members, then the Series A1
Preferred Members shall use their commercially reasonable efforts in good faith
to select and hire by mutual agreement, within 30 days of the end of the
Negotiation Period, the Investment Bank to conduct the Auction, on terms and
conditions that are reasonably acceptable to each Series A1 Preferred Member. 
If the Series A1 Preferred Members are unable to select and hire the Investment
Bank within 30 days of the end of the Negotiation Period, then the Investment
Bank shall be selected and hired by a majority of the independent Managers of
the Company within 60 days of the end of the Negotiation Period.  If a majority
of the independent Managers of the Company are unable to select and hire the
Investment Bank within 60 days of the end of the Negotiation Period or if there
are no independent Managers of the Company, then the Investment Bank shall be
selected and hired by arbitration in Los Angeles, California, before a sole
arbitrator.  The arbitration shall be administered by JAMS pursuant to its
Streamlined Arbitration Rules & Procedures.  The arbitrator’s decision shall be
final and binding upon the parties, and may be entered and enforced in any court
of competent jurisdiction by any Series A1 Preferred Member.  The arbitrator’s
expenses shall be borne by the Company.

 

(d)           Auction Process.  The Auction process shall be conducted by the
Investment Bank and the Non-Participating Members that are Series A1 Preferred
Members (or, if there are no Non-Participating Members that are Series A1
Preferred Members, then the independent Managers of the Company, if any).  The
Company and each Member shall, and each Member shall cause each of its
Affiliates to, use its or his commercially reasonable efforts in good faith to
assist the Investment Bank and the Non-Participating Members that are Series A1
Preferred Members (or, if there are no Non-Participating Members, then the
independent Managers of the Company, if any) in the conduct of the Auction and
the consummation of a sale of all of the Auctioned Equity, including in the
hiring of outside advisors (other than the

 

51

--------------------------------------------------------------------------------


 

Investment Bank), the identification of potential bidders, the preparation of an
information memorandum regarding the Company (including financial statements and
financial projections relating thereto), the preparation of bid procedures and a
bid procedures letter to be distributed to potential bidders, the assembly of a
data room, the making of management presentations, the drafting, negotiation and
execution of transaction documents (including the schedules, exhibits,
appendices, annexes and ancillary documents thereto), the closing of the
transaction (including the obtaining of applicable approvals, consents and
waivers), and the equal and fair treatment of all potential bidders.  Unless the
Series A1 Preferred Members otherwise mutually agree, the deadline for the
receipt of bids in the Auction (the “Bid Deadline”) shall be a date that is no
later than 180 days following the last day of the Negotiation Period.  If all
Series A1 Preferred Members are Participating Members, then any bid involving
the direct or indirect participation of any Preferred Member or any Affiliate of
any Preferred Member shall be submitted by the Bid Deadline in last-and-best
offer form and may not be later modified to “top” other bids.  Such restriction
shall be reflected in the bid procedures letter distributed to potential
bidders.

 

(e)           Bid Selection.  The winning bid in the Auction shall be selected
as follows:

 

(i)            If Less Than All Series A1 Preferred Members Are Participating
Members.  If less than all Series A1 Preferred Members are Participating
Members, then following the Bid Deadline, the Non-Participating Members that are
Series A1 Preferred Members shall use their commercially reasonable efforts in
good faith to select by mutual agreement the bid that obtains the greatest
aggregate value for the Members (taking into account factors such as type and
amount of consideration, timing of the payment of such consideration, the amount
of after-tax proceeds, closing conditions, indemnification terms and consistent
treatment of Series A1 Preferred Members) and to negotiate for execution
definitive transaction agreements for the sale of the Auctioned Equity with the
maker of such bid; provided, that, the Non-Participating Members that are
Series A1 Preferred Members may not agree to terms that disproportionately favor
the Non-Participating Members over the Participating Members without the prior
written approval of each Participating Member, such approval not to be
unreasonably withheld.  No Participating Member or any Affiliate of a
Participating Member may review any submitted bid (or any analysis relating
thereto) or any draft transaction agreement, or negotiate with any bidder.

 

(ii)           If All Series A1 Preferred Members Are Participating Members.  If
all Series A1 Preferred Members are Participating Members, then following the
Bid Deadline, a majority of independent Managers of the Company or, if there are
no independent Managers of the Company, then the Investment Bank shall use their
or its commercially reasonable efforts in good faith to select the bid that
obtains the greatest aggregate value for the Members (taking into account
factors such as type and amount of consideration, timing of the payment of such
consideration, the amount of after-tax proceeds, closing conditions,
indemnification terms and consistent treatment of Series A1 Preferred Members)
and to negotiate for execution definitive transaction agreements for the sale of
the Auctioned Equity with the maker of such bid.  If the Company has independent
Managers, then no Participating Member or any Affiliate of a Participating
Member may review any submitted bid (or any analysis relating thereto) or any
draft transaction agreement, or negotiate with any bidder.

 

52

--------------------------------------------------------------------------------


 

(f)            Closing.  The closing of the purchase and sale of the Auctioned
Equity shall take place within 60 days following the execution of definitive
transaction documents, subject to Section 12.5 below.  The Company and each
Member shall, and each Member shall cause each of its Affiliates to, execute
such documents and instruments as may be reasonably necessary or appropriate to
effect the purchase and sale of the Auctioned Equity pursuant to the terms of
the definitive transaction documents and this ARTICLE XI.

 

(g)           Closing Conditions.  Notwithstanding any other provision of this
Section 11.4:

 

(i)            Non-Competition Agreement.  If a closing occurs pursuant to
Section 11.4(f) above, then upon the request of the purchaser of the Auctioned
Equity, (A) each Series A1 Preferred Member (except in respect of the gaming
operations described in Appendix D and/or (B) each of Paulos and/or Wortman
(except in respect of the gaming operations described in Appendix D) and/or
(C) each manager of AcquisitionCo and/or each Upper Tier Holder of AcquisitionCo
(except in respect of the gaming operations described in Sections Appendix D)
holding a Nevada gaming license, shall, at or prior to such closing, execute a
non-competition agreement in favor of, and reasonably acceptable to, such
purchaser and its Affiliates for a term not to exceed four years following such
closing and with a geographic scope not to exceed a five-mile radius from any
Company gaming property then in operation or Company gaming property or gaming
opportunity in active development; and

 

(ii)           Non-Participation Agreement.  If a closing occurs pursuant to
Section 11.4(f) above, then upon the request of any Series A1 Preferred Member,
each Series A1 Preferred Member, so long as such Preferred Member or any of its
Affiliates is not a participant in the winning bid (and (A) if such Series A1
Preferred Member is Millennium Gaming, each of Paulos and/or Wortman, so long as
Paulos or Wortman, as the case may be, or any of his Affiliates is not a
participant in the winning bid, and (B) if such Series A1 Preferred Member is
AcquisitionCo, each manager of AcquisitionCo and each Upper Tier Holder of
AcquisitionCo holding a Nevada gaming license, so long as such Person or any of
its, his or her Affiliates is not a participant in the winning bid), shall, at
or prior to such closing, execute a non-participation agreement in favor of, and
reasonably acceptable to, such requesting Series A1 Preferred Member and its
Affiliates that provides that for four years following such closing, it or he,
as the case may be, shall not, directly or indirectly, be a partner, joint
venturer, director, manager, officer, employee, consultant, agent, independent
contractor, equityholder or lender of, or have any other interest in, the
Company or any of its subsidiaries or the purchaser of the Auctioned Equity or
any of its Affiliates.

 

11.5        Conditions to Permitted Transfers.  A Transfer shall not be treated
as a permitted Transfer under Sections 11.1 or 11.2 above unless and until the
following conditions are satisfied:

 

(a)           The transferor and transferee shall execute and deliver to the
Company such documents and instruments of conveyance as may be necessary or
appropriate in the opinion of counsel to the Company to effect such Transfer or
as may be required by this Agreement.  The Company shall be reimbursed by the
transferor and/or transferee for all costs and expenses that it reasonably
incurs in connection with such Transfer.

 

53

--------------------------------------------------------------------------------


 

(b)           The transferor and transferee shall furnish the Company with the
transferee’s taxpayer identification number, sufficient information to determine
the transferee’s initial tax basis in the Units Transferred, and any other
information reasonably necessary to permit the Company to file all required
federal and state tax returns and other legally required information statements
or returns.  Without limiting the generality of the foregoing, the Company shall
not be required to make any distribution otherwise provided for in this
Agreement with respect to any Units Transferred until it has received such
information.

 

(c)           Unless otherwise approved by the Management Committee, no Transfer
of Units shall be made except upon terms and conditions which would not, in the
opinion of counsel chosen by and mutually acceptable to the Management Committee
and the transferor Member, result in the Company being classified as a publicly
traded partnership or association taxable as a corporation for federal income
tax purposes.

 

(d)           No notice initiating the procedures contemplated by Section 11.3
or 11.4 above may be given by any Member while any notice, purchase or Transfer
is pending under Section 11.3 or 11.4 above or ARTICLE XII below, as the case
may be, or after a Dissolution Event has occurred.

 

(e)           If there are any non-transferring Members, the transferee of Units
shall execute and deliver to the Company and to each such non-transferring
Member a Joinder Agreement.

 

(f)            In the case of a Transfer pursuant to Section 11.2(b) above, the
transferor shall not be relieved of its obligations hereunder.

 

(g)           Except as set forth in Section 11.2, the Series A2 Preferred Units
and Series B Preferred Units shall not be transferable without the consent of
the holders of the Series A1 Preferred Units.

 

(h)           Notwithstanding Section 11.1 and except as otherwise expressly
contemplated by Section 2.3, no Series C Preferred Member may Transfer any of
its Series C Preferred Units, other than a Transfer to (i) any other Series C
Preferred Member, (ii) any Wholly Owned Affiliate of another Series C Preferred
Member, or (iii) any Wholly Owned Affiliate of such Series C Preferred Member. 
In addition, no Unlicensed Series C Member may Transfer any of its Series C
Preferred Units for aggregate consideration (cash or otherwise) in excess of the
Series C Face Amount thereof.

 

(i)            In the case of a Transfer made while the Option Agreement is in
effect, the Company and the transferee shall execute and deliver to the Company
and the Series B Preferred Member or Series A2 Preferred Member such documents
as reasonably requested by the Series B Preferred Members to comply with
Section 8.2(h) of the Option Agreement.

 

(j)            Any Transfer shall be subject to approval by the appropriate
regulatory authority.

 

54

--------------------------------------------------------------------------------


 

11.6        Prohibited Transfers.

 

(a)           Any purported Transfer of Units, other than a Transfer permitted
under Sections 11.1 and 11.2 above, shall be null and void and of no force or
effect whatsoever; provided, that, if the Company is required by law to
recognize a Transfer of Units, other than a Transfer permitted under Sections
11.1 and 11.2 above, the rights of the transferee with respect to the Units
Transferred shall be strictly limited to the transferor’s rights to allocations
and distributions as provided by this Agreement with respect to the Units
Transferred, which allocations and distributions may be applied (without
limiting any other legal or equitable rights of the Company) to satisfy any
debts, obligations or liabilities for damages that the transferor or transferee
of such Units may have to the Company.

 

(b)           In the case of a Transfer or attempted Transfer of Units, other
than a Transfer permitted under Sections 11.1 and 11.2 above, the parties
engaging or attempting to engage in such Transfer shall be liable to indemnify
and hold harmless the Company and the other Members from all cost, liability and
damage that the Company or any of such indemnified Members may incur (including
incremental tax liabilities and attorneys’ fees and expenses) as a result of
such Transfer or attempted Transfer and efforts to enforce the indemnity granted
hereby.

 

11.7        Rights of Unadmitted Assignees.  A Person who acquires Units but who
is not admitted as a substituted Member in accordance with Section 11.8 below
shall be entitled only to allocations and distributions with respect to such
Units in accordance with this Agreement, and shall have no right to any
information or accounting of the affairs of the Company, shall not be entitled
to inspect the books or records of the Company, and shall not have any of the
rights of a Member under the Act or this Agreement.

 

11.8        Admission of Substituted Members.  Subject to the other provisions
of this ARTICLE XI, a transferee of Units in a Transfer from a Member permitted
under Sections 11.1 and 11.2 above shall, if not a Member, be admitted to the
Company as a substituted Member.

 

11.9        Distributions and Allocations in Respect of Units Transferred.  If
any Units are Transferred by a Member during any Fiscal Year in compliance with
the provisions of this ARTICLE XI, Profits and Losses, each item thereof, and
all other items attributable to the Units Transferred for such Fiscal Year shall
be divided and allocated between the transferor and the transferee by taking
into account their varying Percentage Interests during the Fiscal Year in
accordance with Code Section 706(d), using any conventions permitted by law and
selected by the Management Committee.  All distributions on or before the date
of such Transfer shall be made to the transferor, and all distributions
thereafter shall be made to the transferee.

 

11.10      Gaming Restrictions.  To the extent that the Company conducts any
gaming activities that subjects the Company to the licensing and regulatory
control of any Nevada Gaming Authority or other applicable Gaming Authority and
notwithstanding any other provision of this Agreement, the following provisions
shall apply:

 

(a)           Any Transfer of any Units shall not be valid unless approved in
advance by the applicable Nevada Gaming Authorities or other applicable Gaming
Authorities.

 

55

--------------------------------------------------------------------------------


 

(b)           As of the date that the Company receives notice that a Member or
transferee of Units is unsuitable to be licensed or to hold that interest, such
unsuitable Member or transferee shall not (i) receive any share of any cash
distribution or any other Property or payments upon the dissolution of the
Company, (ii) exercise directly or through a trustee or nominee any voting
rights conferred by such Units, (iii) participate in the management of the
Business and affairs of the Company, or (iv) receive any remuneration in any
form from the Company for services rendered or otherwise.

 

(c)           In the event that any Member or transferee of Units is found
unsuitable by any Nevada Gaming Authority or other applicable Gaming Authority,
the Company and such Member or transferee, as the case may be, shall cooperate
in good faith to take corrective actions with respect to such finding and the
resulting impact on the Company as promptly as practicable, whether by appealing
such finding, Transferring the Units held by such Member or transferee, or
otherwise.

 

11.11      Compliance with Gaming Laws.  Each Member shall, and shall cause any
Upper Tier Equityholder of such Member and any holder of a beneficial interest
in such Upper Tier Equityholder, to comply with all Gaming Laws applicable to
casino operating companies directly or indirectly held by the Company, including
delivery of such information as shall be required by the Gaming Authorities
under the Gaming Laws applicable to such casino operating companies.  The
Members hereby agree and acknowledge that a breach of this Section 11.11 by any
Member shall be deemed a material breach of this Agreement.

 

11.12      Match Right.  Prior to the Conversion Date:

 

(a)           No Solicitation.  Neither the Members nor the Company shall seek
or solicit any proposal or offer by any person in relation to a Sale
Transaction.

 

(b)           Sale Offer.  In the event that the Company or the Series A
Preferred Members, on behalf of the Company, receive a bona fide written offer
for a Sale Transaction (the “Sale Offer”) from an unaffiliated third party (the
“Proposed Match Purchaser”), the Company shall give each Preferred Member
written notice of such offer (the “Sale Offer Notice”), which notice shall
include a copy of the Sale Offer, a description of the material terms and
conditions thereof (including, without limitation, the purchase price and the
legal structure of the proposed Sale Transaction), and an offer (the “Firm Sale
Offer”) to enter into a Sale Transaction with Crown One on the terms and
conditions set forth in the Sale Offer.  The Sale Offer shall be signed by the
Proposed Match Purchaser and shall be irrevocable for a period ending no sooner
than the Business Day following the end of the Sale Offer Period (as defined
below).

 

(c)           Offer Period.  The Firm Sale Offer shall be irrevocable for a
period (the “Sale Offer Period”) ending at 5:00 p.m., local time, at the
Company’s principal place of business, on the 30th day following the date the
Sale Offer Notice is received by Crown One.

 

(d)           Acceptance of the Firm Sale Offer.  At any time during the Sale
Offer Period, Crown One may accept the Firm Sale Offer, on behalf of itself
and/or Crown Two, by giving written notice of such acceptance to the Company and
each of the other Preferred

 

56

--------------------------------------------------------------------------------


 

Members.  If Crown One does not duly accept the Firm Sale Offer during the Sale
Offer Period, the Firm Sale Offer shall be deemed rejected.

 

(e)           Closing of Purchase Pursuant to Firm Sale Offer.  In the event
that the Firm Sale Offer is accepted pursuant to Section 11.12(d) above, the
closing of the purchase and sale of the Sale Transaction shall take place within
60 days after the Firm Sale Offer is accepted, subject to Section 12.5 below. 
The Members shall execute a purchase agreement in form and substance as
contemplated by the Option Agreement, with such reasonable changes therein to
reflect the structure of the Sale Transaction, and such other documents and
instruments as may be reasonably necessary or appropriate to effect the Sale
Transaction pursuant to the terms of the Firm Sale Offer.

 

(f)            Rejection of Firm Sale Offer.  In the event that the Firm Sale
Offer is not duly accepted pursuant to Section 11.12(d) above, the Company or
the Series A1 Preferred Members, as the case may be, may accept the Sale Offer
at any time within 60 days after the last day of the Sale Offer Period by
written notice to the Proposed Match Purchaser, the Preferred Members and the
Company.  The closing of the Sale Transaction relating to the Sale Offer shall
take place within 60 days after the acceptance of the Sale Offer, subject to
Section 12.5 below.  The Company and each Member shall, and each Member shall
cause each of its Affiliates to, execute such documents and instruments and take
such actions (including, without limitation, actions pursuant to Sections
6.11(a) and 6.11(c), if applicable) as may be reasonably necessary or
appropriate to effect the Sale Transaction relating to the Sale Offer.

 

ARTICLE XII
ADVERSE ACT

 

12.1        Remedies.

 

(a)           If an Adverse Act has occurred or is continuing with respect to
any Member, then any Series A1 Preferred Member that is not an Adverse Member or
an Affiliate of an Adverse Member may elect:

 

(i)            To trigger the procedures specified in Section 12.2 below for the
purchase and sale of the Adverse Member’s Units; or

 

(ii)           To seek to enjoin such Adverse Act or to obtain specific
performance of the Adverse Member’s obligations or Damages (as defined and
subject to the limitations specified below) in respect of such Adverse Act.

 

The foregoing remedies shall not be deemed to be mutually exclusive, and,
subject to the requirements of this Section 12.1(a) regarding the timing of the
election of such remedies, selection or resort to any one remedy shall not
preclude selection or resort to the others.

 

The election of a remedy specified in clause (i) or (ii) above may be exercised
by notice given to the Adverse Member within 90 days after the Series A1
Preferred Member

 

57

--------------------------------------------------------------------------------


 

making such election obtains actual knowledge of the occurrence of such Adverse
Act, including, if applicable, that any cure period has expired; provided, that,
if an election pursuant to clause (ii) above is made to seek an injunction,
specific performance or other equitable relief and a final judgment in such
action is rendered denying such equitable remedy and no election was made
pursuant to clause (i) above, then, by notice given within 30 days after such
final judgment is rendered, the non-Adverse Member may elect to pursue the
remedies specified in clause (i) above unless (x) prior to the giving of such
notice, the Adverse Member has cured in full (or caused to be cured in full) the
Adverse Act in question and no other Adverse Act with respect to such Adverse
Member has occurred and is continuing, or (y) the final judgment denying
equitable relief specifically held that there was no Adverse Act.

 

Except as provided in Section 12.1(b) below, the failure to elect a remedy with
respect to the subject Adverse Act within the time periods provided in the
preceding paragraph shall be conclusively presumed to be a waiver of the
remedies provided in this ARTICLE XII with respect to the subject Adverse Act.

 

Unless resort to such remedy has been waived as set forth in the immediately
preceding paragraph, the Company shall be entitled to recover from the Adverse
Member in an appropriate proceeding any and all damages, losses and expenses
(including reasonable attorneys’ fees and disbursements) (collectively,
“Damages”) suffered or incurred by the Company as a result of such Adverse Act;
provided, that, the Company shall not have or assert any claim against the
Adverse Member for punitive Damages or for indirect, special or consequential
Damages suffered or incurred by the Company as a result of an Adverse Act;
provided, further, that the amount the Company may recover in any action for
Damages shall be reduced by an amount equal to any positive difference between
the Net Equity Value of the Adverse Member’s Units and the applicable Buy-Sell
Price.

 

The resort to any remedy pursuant to this Section 12.1(a) shall not for any
purpose be deemed to be a waiver of any remedy not described in this
Section 12.1(a) and otherwise available hereunder or under applicable law.

 

(b)           If the Company is dissolved pursuant to Section 13.1 below at any
time as a result of a Dissolution Event that occurs prior to a remedy having
been elected pursuant to Section 12.1(a) above with respect to any Adverse
Member, the time periods for such election shall thereupon expire and the
Management Committee shall deduct from any amounts to be paid to such Adverse
Member pursuant to Section 13.2 below that amount which it reasonably estimates
to be sufficient to compensate each Member that is not an Adverse Member for
Damages incurred by such Member as a result of the Adverse Act (subject to the
limitations of Section 12.1(a) above) and shall pay the same to the such Member
on behalf of the Adverse Member.

 

12.2        Adverse Act Purchase.

 

(a)           Determination of Net Equity Value of Adverse Member’s Units.  Any
Series A1 Preferred Member that is not an Adverse Member or an Affiliate of an
Adverse Member may make an election pursuant to Section 12.1(a)(i) above to
commence the procedures set forth in this Section 12.2 by written notice (the
“Election Notice”) to the Company and each

 

58

--------------------------------------------------------------------------------


 

Member (including the Adverse Member).  Following the giving of such Election
Notice, the Net Equity Value of the Adverse Member’s Units shall be determined
as of the last day of the Fiscal Quarter immediately preceding the Fiscal
Quarter in which the Election Notice is given, and the Adverse Member shall be
obligated to sell all but not less than all of the Adverse Member’s Units in
accordance with this Section 12.2 and subject to Section 11.10 above.  The
purchase price for such Units (the “Buy-Sell Price”) shall be equal to (i) in
the case of any Adverse Act specified in clause (ii) or (iv) of the definition
of “Adverse Act,” the Net Equity Value thereof, and (ii) in the case of any
Adverse Act specified in clause (i), (iii), (v), (vi), (vii) or (viii) of the
definition of “Adverse Act,” 80% of the Net Equity Value thereof.  The Election
Notice shall designate the First Appraiser and the Adverse Member shall appoint
the Second Appraiser within ten Business Days of receiving the Election Notice.

 

(b)           Election to Purchase Units of Adverse Member.  The Management
Committee (not including any Manager designated by an Adverse Member or who is
an Affiliate of an Adverse Member) shall, until the 30th day following the day
on which notice of the Adverse Member’s Net Equity Value is given pursuant to
Section 12.3 below (the “First Election Period”), have the right, by written
notice to the Members, to cause the Company to purchase, or designate a third
party to purchase, all or any portion of the Units of the Adverse Member, which
written notice shall state the number of Preferred Units and Common Units that
the Company or such designated third party is purchasing.  If the Company or
such designated third party is purchasing less than all of the Units of the
Adverse Member (such remaining units, the “Unpurchased Units”), then each
Series A1 Preferred Member that is not an Adverse Member or an Affiliate of an
Adverse Member shall, until the 30th day following the earlier of the receipt of
the Company’s notice during the First Election Period or the expiration of the
First Election Period (the “Second Election Period”), have the right, by written
notice to the Members, to purchase, or designate a third party to purchase, all
or any portion of the Unpurchased Units, which notice shall state the number of
remaining Preferred Units and Common Units that such Series A1 Preferred Member
that is not an Adverse Member or an Affiliate of an Adverse Member (in each
case, a “Purchasing Member”) is willing to purchase (each, a “Purchase
Commitment”).  If the aggregate Purchase Commitments made by Purchasing Members
are equal to at least 100% of the Unpurchased Units, then the Purchasing Members
shall be obligated to purchase, and the Adverse Member shall be obligated to
sell to such Purchasing Members, 100% of the Unpurchased Units (with each
Purchasing Member’s Purchase Commitment with respect to Preferred Units and/or
Common Units reduced, if necessary, by the Management Committee (not including
any Manager designated by an Adverse Member or who is an Affiliate of an Adverse
Member) pro rata based on their respective Preferred Percentage Interest).  If
following the completion of the procedure set forth in this Section 12.2(b), all
of the Units of the Adverse Member are not designated for sale to the Company
and/or the Purchasing Members, the Adverse Member shall be under no obligation
to sell any Units pursuant to this ARTICLE XII.

 

(c)           Terms of Purchase; Closing.

 

(i)            The closing of the purchase and sale of the Adverse Member’s
Units shall occur at the principal office of the Company at 10:00 a.m., local
time, on the first Business Day occurring on or after the 30th day following the
last day of the First Election Period or the Second Election Period, whichever
is the last applicable period, subject to

 

59

--------------------------------------------------------------------------------


 

Section 12.5 below.  At the closing, the purchaser or purchasers of the Adverse
Member’s Units shall pay to the Adverse Member, by cash or other immediately
available U.S. funds, the Buy-Sell Price per Preferred Unit for each Preferred
Unit and the Buy-Sell Price per Common Unit for each Common Unit, and the
Adverse Member shall deliver to such purchaser or purchasers good title, free
and clear of any liens or Encumbrances (other than those created by this
Agreement), to such Units thus purchased.

 

(ii)           At the closing, the Company and the Members shall execute such
documents and instruments of conveyance as may be reasonably necessary or
appropriate to effectuate the transactions contemplated hereby, including the
Transfer of Units to the Purchasing Members and the assumption by each
Purchasing Member of the Adverse Member’s obligations with respect to such
Units.  The Company and each Member shall bear its own costs of such Transfer
and closing, including attorneys’ fees and filing fees.  The cost of determining
Net Equity Value shall be borne one-half by the Adverse Member and one-half by
the Company.

 

(iii)          If requested by a Series A1 Preferred Member, the Adverse Member
(except in respect of the gaming operations described in Appendix D) (and (A) if
the Adverse Act is with respect to Millennium Gaming and is an Adverse Act
specified in clause (i), (iii), (iv), (v), (vi) or (vii), then each of Paulos
and/or Wortman (except in respect of the gaming operations described in Appendix
D) and (B) if the Adverse Act is with respect to AcquisitionCo and is an Adverse
Act specified in clause (i), (iii), (iv), (v), (vi) or (vii), then each of
manager of AcquisitionCo and/or each Upper Tier Holder of AcquisitionCo (except
in respect of the gaming operations described in Appendix D) holding a Nevada
gaming license), shall, at or prior to the closing, execute a non-competition
agreement in favor of, and reasonably acceptable to, such Member and its
Affiliates for a term not to exceed four years following such closing and with a
geographic scope not to exceed a five-mile radius from any Company gaming
property then in operation or Company gaming property or gaming opportunity in
active development.

 

12.3        Net Equity Value.

 

(a)           The “Net Equity Value” of a Member’s Units, as of any date, shall
be the amount that would be distributed to such Member with respect to the
applicable Units in liquidation of the Company pursuant to Section 13.2 below if
(i) the Company’s Business were sold substantially as an entirety for Gross
Appraised Value, (ii) the Company paid, or established reserves pursuant to
Section 13.2 below for the payment of, all Company liabilities, and (iii) the
Company distributed the remaining proceeds to the Members in liquidation, all as
of such date, limited in the case of a Series B Preferred Member, to the product
of (x) the number of Series B Preferred Units held by such Series B Preferred
Member and (y) the Redemption Price Per Series B Preferred Unit.

 

(b)           The Net Equity Value of a Member’s Units shall be determined,
without audit or certification, from the books and records of the Company by the
Company’s accountants.  The Net Equity Value of a Member’s Units shall be
determined within 30 days of the day upon which the accountants are apprised in
writing of the Gross Appraised Value of the Property of the Company, and the
amount of such Net Equity Value shall be disclosed to the

 

60

--------------------------------------------------------------------------------


 

Company and each of the Members by written notice.  The Net Equity Value
determination of the accountants shall be final and binding in the absence of a
showing of manifest error.

 

12.4        Gross Appraised Value.

 

(a)           “Gross Appraised Value,” as of any date, shall be equal to the
fair market value of Property of the Company as of such day.  As used herein, as
of any date, “fair market value” of the Property means the price at which a
willing seller would sell, and a willing buyer would buy, the Property, free and
clear of all liens, security interests or other encumbrances, in an arm’s length
transaction for cash, without time constraints and without being under any
compulsion to buy or sell; provided, that, any such determination shall
incorporate into its analysis the effect, if any, on the value of such Property
of the departure of a Member or any of its equityholders, if the fair market
value determination relates to a purchase and sale that would result in such
departure.

 

(b)           Each provision of this Agreement that requires a determination of
Gross Appraised Value also provides the manner and time for the appointment of
two appraisers (the “First Appraiser” and the “Second Appraiser”).  If the
Second Appraiser is not timely designated, the determination of the Gross
Appraised Value shall be made by the First Appraiser.  The First Appraiser, or
each of the First Appraiser and the Second Appraiser if the Second Appraiser is
timely designated, shall submit its determination of the Gross Appraised Value
to the Company, the Members and the accountants of the Company within 30 days of
the date of its selection (or the selection of the Second Appraiser, as
applicable).  If there is a First Appraiser and a Second Appraiser and their
respective determinations of the Gross Appraised Value vary by less than 10% of
the higher determination, the Gross Appraised Value shall be the average of the
two determinations.  If such determinations vary by 10% or more of the higher
determination, the two Appraisers shall promptly designate a third appraiser
(the “Third Appraiser”).  Neither the Company nor any Member shall provide, and
the First Appraiser and Second Appraiser shall be instructed not to provide, any
information to the Third Appraiser as to the determinations of the First
Appraiser or the Second Appraiser or otherwise influence such Third Appraiser’s
determination in any way.  The Third Appraiser shall submit its determination of
the Gross Appraised Value to the Company, the Members and the accountants of the
Company within 30 days of the date of its selection.  The Gross Appraised Value
shall be equal to the average of the two closest of the three determinations;
provided, that, if the difference between the highest and middle determinations
is no more than 105% and no less than 95% of the difference between the middle
and lowest determinations, then the Gross Appraised Value shall be equal to the
middle determination.  The determination of the Gross Appraised Value in
accordance with the foregoing procedure shall be final and binding on the
Company and each Member.  If any appraiser is only able to provide a range in
which Gross Appraised Value would exist, the average of the highest and lowest
value in such range shall be deemed to be such appraiser’s determination of
Gross Appraised Value.  Each appraiser selected pursuant to the provisions of
this Section 12.4 shall be a qualified Person with prior experience in
appraising businesses comparable to the Business of the Company and that is not
an interested person with respect to, or Affiliate of, any Member.

 

12.5        Extension of Time.  If any Transfer of a Member’s Units in
accordance with ARTICLE XI above or this ARTICLE XII requires the consent,
approval, waiver or

 

61

--------------------------------------------------------------------------------


 

authorization of any governmental authority or any third party as a condition to
the lawful and valid Transfer of such Member’s Units to the proposed transferee
thereof, then each of the time periods provided in ARTICLE XI above or this
ARTICLE XII, as applicable, for the closing of such Transfer shall be suspended
for the period of time during which any such consent, approval, waiver or
authorization is being diligently pursued; provided, that, in no event shall the
suspension of any time period pursuant to this Section 12.5 extend for more than
180 days without the prior written consent of all of the Series A1 Preferred
Members.  The Company and each Member shall use its diligent efforts to obtain,
or to assist in obtaining, any such consent, approval, waiver or authorization,
and shall cooperate and use its diligent efforts to respond as promptly as
practicable to all inquiries received by either the Company or a Member from any
governmental authority for initial or additional information or documentation in
connection therewith.

 

ARTICLE XIII
DISSOLUTION AND WINDING UP

 

13.1        Dissolution Events.

 

(a)           The Company shall dissolve and shall commence winding up and
liquidating upon the first to occur of any of the following (each a “Dissolution
Event”):

 

(i)            the unanimous vote of the AcquisitionCo Managers and the
Millennium Managers following the Conversion Date to dissolve, wind up, and
liquidate the Company; and

 

(ii)           a judicial determination that an event has occurred that makes it
unlawful, impossible or impractical for the Company to carry on the Business.

 

(b)           The Members hereby agree that, notwithstanding any provision of
the Act, the Company shall not dissolve prior to the occurrence of a Dissolution
Event.

 

13.2        Winding Up.  Upon the occurrence of (i) a Dissolution Event or
(ii) the determination by a court of competent jurisdiction that the Company has
dissolved prior to the occurrence of a Dissolution Event, the Company shall
continue solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets, and satisfying the claims of its creditors and Members,
and no Member shall take any action that is inconsistent with, or not necessary
to or appropriate for, the winding up of the Business and affairs of the
Company; provided, that, all covenants contained in this Agreement and
obligations provided for in this Agreement shall continue to be fully binding
upon the Members until such time as the Property of the Company has been
distributed pursuant to this Section 13.2 and the Articles of Organization have
been canceled pursuant to the Act.  The Liquidator shall be responsible for
overseeing the winding up and dissolution of the Company, which winding up and
dissolution shall be completed within 90 days of the occurrence of a Dissolution
Event.  The Liquidator shall take full account of the Company’s liabilities and
Property and shall cause such Property or the proceeds from the sale thereof (as
determined pursuant to Section 13.10 below), to the extent

 

62

--------------------------------------------------------------------------------


 

sufficient therefor, to be applied and distributed, to the maximum extent
permitted by law, in the following order:

 

(a)           First, to creditors (including Members and Managers who are
creditors, to the extent otherwise permitted by law and this Agreement) in
satisfaction of all of the Debt of the Company and other liabilities (whether by
payment or the making of reasonable provision for payment thereof), other than
liabilities for which reasonable provision for payment has been made and
liabilities for interim distributions to the Members or distributions to
resigning Members;

 

(b)           Second, except as provided in this Agreement, to the Members and
former Members in satisfaction of liabilities for interim distributions to the
Members or distributions to resigning Members;

 

(c)           Third, to the Series C Preferred Members pro rata based on the
number of Series C Preferred Units held by each until each Series C Preferred
Member has received for each Series C Preferred Unit held by it distributions
pursuant to this Section 13.2(c) equal to the Series C Face Amount;

 

(d)           Fourth, to the Licensed Series C Members pro rata based on the
number of Series C Preferred Units held by each until each Licensed Series C
Member has received for each Series C Preferred Unit held by it distributions
pursuant to this Section 13.2(d) equal to the Series C Priority Return thereon;

 

(e)           Fifth, in the case of any winding up prior to the Conversion Date,
to the Series B Preferred Members pro rata in accordance with their Percentage
Interests until each Series B Preferred Member has received distributions
pursuant to this Section 13.2(d) equal to its share of the Redemption Price
(Series B); and

 

(f)            The balance, if any (i) in the case of any winding up prior to
the Conversion Date, to the Members (other than any Series B Preferred Member or
any Series C Preferred Member) pro rata in proportion to their Percentage
Interests and (ii) in the case of any other winding up, to the Members (other
than any Series C Preferred Member) pro rata in proportion to their Percentage
Interests, limited in the case of a Series B Preferred Member, to the product of
(x) the number of Series B Preferred Units held by such Series B Preferred
Member and (y) the Redemption Price Per Series B Preferred Unit.

 

Subject to Section 13.10 below, no Member or Manager shall be entitled to
receive additional compensation for any services performed pursuant to this
ARTICLE XIII.

 

13.3        Deficit Capital Accounts.  If any Member has a deficit balance in
his Capital Account (after giving effect to all contributions, distributions and
allocations for all Allocation Years, including the Allocation Year during which
such liquidation occurs), such Member shall have no obligation to make any
contribution to the capital of the Company with respect to such deficit, and
such deficit shall not be considered a debt owed to the Company or to any other
Person for any purpose whatsoever.

 

63

--------------------------------------------------------------------------------


 

13.4        Holdback.  In the discretion of the Liquidator, a pro rata portion
of the distributions that would otherwise be made to the Members pursuant to
this ARTICLE XIII may be:

 

(a)           Distributed to a trust established for the benefit of the Members
for the purposes of liquidating Company assets, collecting amounts owed to the
Company, and paying any contingent or unforeseen liabilities or obligations of
the Company.  The assets of any such trust shall be distributed to the Members
from time to time, in the reasonable discretion of the Liquidator, in the same
proportions as the amount distributed to such trust by the Company would
otherwise have been distributed to the Members pursuant to Section 13.2 above;
or

 

(b)           Withheld to provide a reasonable reserve for Company liabilities
(contingent or otherwise) and to reflect the unrealized portion of any
installment obligations owed to the Company, provided that such withheld amounts
shall be distributed to the Members as soon as practicable.

 

13.5        Deemed Contribution and Distribution.  In the event the Company is
“liquidated” within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g) but
no Dissolution Event has occurred, the Property shall not be liquidated, the
Company’s Debt and other liabilities shall not be paid or discharged, and the
Company’s affairs shall not be wound up.  Instead, solely for federal income tax
purposes, the Company shall be deemed to have contributed all Property and
liabilities to a new limited liability company and, immediately thereafter, the
Company will be deemed to liquidate by distributing interests in the new limited
liability company to the Members.

 

13.6        Rights of Members.  Except as otherwise provided in this Agreement,
each Member shall look solely to the Property of the Company for the return of
its Capital Contribution and has no right or power to demand or receive Property
other than cash from the Company.  If the assets of the Company remaining after
payment or discharge of the debts or liabilities of the Company are insufficient
to return such Capital Contribution, the Members shall have no recourse against
the Company or any other Member or Manager.

 

13.7        Notice of Dissolution/Termination.

 

(a)           In the event a Dissolution Event occurs or an event occurs that
would, but for the provisions of Section 13.1 above, result in a dissolution of
the Company, the Management Committee shall, within 30 days thereafter, provide
written notice thereof to each of the Members and to all other parties with whom
the Company regularly conducts Business (as determined in the discretion of the
Management Committee).

 

(b)           Upon completion of the distribution of the Property of the Company
as provided in this ARTICLE XIII, the Company shall be terminated, and the
Liquidator shall cause the filing of the Articles of Dissolution and shall take
all such other actions as may be necessary to terminate the Company.

 

13.8        Allocations During Period of Liquidation.  During the Liquidation
Period, the Members shall continue to share Profits, Losses, and other items of
Company income, gain, loss or deduction in the manner provided in ARTICLE III
above.

 

64

--------------------------------------------------------------------------------


 

13.9        Character of Liquidating Distributions.  All payments made in
liquidation of the interest of a Member in the Company shall be made in exchange
for the interest of such Member in Property pursuant to Code Section 736(b)(1),
including the interest of such Member in Company goodwill.

 

13.10      The Liquidator.

 

(a)           Fees.  The Company is authorized to pay a reasonable fee to the
Liquidator for its services performed pursuant to this ARTICLE XIII, and to
reimburse the Liquidator for its reasonable costs and expenses incurred in
performing those services.

 

(b)           Indemnification.  The Company shall indemnify, hold harmless, and
pay all judgments and claims against such Liquidator or any directors, managers,
general partners, officers, employees or agents of the Liquidator relating to
any liability or damage incurred by reason of any act performed or omitted to be
performed by the Liquidator, or any directors, managers, general partners,
officers, employees or agents of the Liquidator, in connection with the
liquidation of the Company, including reasonable attorneys’ fees incurred by the
Liquidator or any such director, manager, general partner, officer, employee or
agent in connection with the defense of any action based on any such act or
omission, which attorneys’ fees may be paid as incurred, except to the extent
such liability or damage is caused by the fraud, gross negligence, or
intentional misconduct of, or a knowing violation of the laws by, the Liquidator
which was material to the cause of action.

 

13.11      Form of Liquidating Distributions.  For purposes of making
distributions required by Section 13.2 above, the Liquidator may determine
whether to distribute all or any portion of the Property of the Company in-kind
or to sell all or any portion of the Property of the Company and distribute the
proceeds therefrom.

 

13.12      Reserves.  In the discretion of the Liquidator, a pro rata portion of
the distributions that would otherwise be made to the Members pursuant to this
ARTICLE XIII may be withheld to provide a reasonable reserve for Company
liabilities (contingent or otherwise) and to reflect the unrealized portion of
any installment obligations owed to the Company; provided, that, such withheld
amounts shall be distributed to the Members as soon as practicable.

 

ARTICLE XIV
MISCELLANEOUS

 

14.1        Further Assurances.  Each Member shall use such Member’s best
efforts in good faith (a) to take, or cause to be taken, all actions, (b) to do,
or cause to be done, all things, and (c) to execute and deliver all additional
certificates, documents, instruments or agreements, in each case reasonably
necessary, proper or advisable to give full force and effect to all of the terms
and provisions of this Agreement.

 

14.2        Notices.  All notices, requests and other communications hereunder
must be in writing and shall be deemed to have been duly given only if delivered
personally or by

 

65

--------------------------------------------------------------------------------


 

facsimile transmission or internationally recognized courier, to the parties at
the following addresses or facsimile numbers:

 

(a)           If to the Company, to:

 

 

Cannery Casino Resorts, LLC

 

221 North Rampart Boulevard

 

Las Vegas, NV 89145

 

Attn:

William J. Paulos

 

 

William C. Wortman

 

Fax:

(702) 507-5992

 

 

 

with a copy to:

 

 

 

 

Oaktree Capital Management, LLC

 

333 South Grand Avenue, 28th Floor

 

Los Angeles, CA 90071

 

Attn:   Stephen A. Kaplan, Principal

 

Fax:   (213) 830-6293

 

(b)           If to a Manager, to the address or facsimile number set forth on
Appendix C; and

 

(c)           If to a Member, to the address or facsimile number set forth on
Appendix A.

 

All such notices, requests and other communications shall (i) if delivered by
facsimile transmission, be deemed given upon electronic confirmation of receipt,
and (ii) if delivered personally or by internationally recognized courier, be
deemed given upon actual receipt by the person to receive delivery.  Any party
hereto may from time to time change such party’s address, facsimile number or
other information for the purpose of notices to that party by giving notice
specifying such change to the other parties hereto.

 

14.3        Confidentiality.  The Preferred Members shall mutually agree on the
form and content of any public announcement, whether by press release or
otherwise, with respect to this Agreement or any of the discussions,
negotiations or transactions relating hereto.  Each Member shall not, and shall
cause its Affiliates and any of such Member’s or such Affiliates’ directors,
managers, general partners, officers, employees, agents and representatives not
to, make any public announcement, whether by press release or otherwise, or
otherwise disclose the terms of this Agreement or any of the discussions,
negotiations or transactions relating hereto, except (a) with the prior written
consent of all Preferred Members, (b) such disclosures as are consistent with
press releases or other formal public disclosure made by the Company, or (c) as
such disclosure may be made in the course of normal reporting practices by a
Member to its equityholders, directors, managers, general partners, officers,
outside accountants and outside counsel.  In addition, notwithstanding the
previous sentence, a Member may disclose the terms of this Agreement or any of
the discussions, negotiations or transactions relating hereto if and to the
extent required by order of any governmental authority or otherwise required by
law;

 

66

--------------------------------------------------------------------------------


 

provided, that, in each case, such party shall first notify the other Members of
such requirement, permit the other Members to contest such requirement, and
cooperate with the other Members in limiting the scope of the proposed
disclosure and/or obtaining appropriate further means for protecting the
confidentiality of such disclosure.  Each Member shall not, and shall cause its
Affiliates and any of such Member’s or such Affiliates’ directors, managers,
general partners, officers, employees, agents and representatives not to, use or
disclose any confidential or proprietary information of any Member or the
Company, except in each case in connection with the transactions contemplated
hereby or as otherwise required by law.  Information that is available, or
becomes available, to the public through no fault or action by such Member or
its Affiliates or any of such Member’s or such Affiliates’ directors, managers,
general partners, officers, employees, agents or representatives shall, in each
case, not be deemed “confidential information.”

 

14.4        Governing Law.  The Members expressly agree that all the terms and
conditions hereof shall be construed under the laws of the State of Nevada
applicable to agreements made and to be performed entirely therein.

 

14.5        Jurisdiction; Waiver of Jury Trial.  Each Member hereby consents to
the exclusive jurisdiction of the state and federal courts sitting in Reno,
Nevada in any action on a claim arising out of, under or in connection with this
Agreement or the transactions contemplated by this Agreement.  Each of the
Members irrevocably waives to the extent permitted by law, all rights to trial
by jury and all rights to immunity by sovereignty or otherwise in any action,
proceeding or counterclaim arising out of or relating to this Agreement.

 

14.6        Specific Performance.  Each Member agrees with the other Members
that the other Members would be irreparably damaged if any of the provisions of
this Agreement are not performed in accordance with their specific terms and
that monetary damages would not provide an adequate remedy in such event. 
Accordingly, it is agreed that, in addition to any other remedy to which the
non-breaching Members may be entitled, at law or in equity, the non-breaching
Members shall be entitled to injunctive relief to prevent breaches of the
provisions of this Agreement and specifically to enforce the terms and
provisions hereof in any action instituted in any court of the United States or
any state thereof having subject matter jurisdiction thereof.

 

14.7        Entire Agreement.  This Agreement sets forth the entire agreement of
the parties hereto and thereto relating to the subject matter hereof and thereof
and supersedes all prior agreements and understandings of the parties hereto in
connection therewith.

 

14.8        Amendment.  This Agreement may be amended, supplemented or modified
only by a written instrument duly executed by or on behalf of each Series A1
Preferred Member of the Company, provided, however, that this Agreement may not
be amended in a manner that would (a) increase or decrease the number of
authorized Series B Preferred Units or adversely effect the rights of the
Series B Preferred Members without the consent of the Series B Preferred
Members, (b) increase or decrease the number of authorized Series A2 Preferred
Units or adversely effect the rights of the Series A2 Preferred Members without
the consent of the Series A2 Preferred Members (or if the Series B Preferred
Units have not been converted into Series A2 Preferred Units in accordance with
the terms of this Agreement as of the date of such

 

67

--------------------------------------------------------------------------------


 

amendment, the consent of the Series B Preferred Members), (c) increase or
decrease the number of authorized Series C Preferred Units without the prior
written consent of (i) Series C Preferred Member(s) holding a majority of the
issued Series C Preferred Units and (ii) in the event that a Conversion by the
Series B Preferred Members has occurred, the Series A2 Preferred Members, in
each case, such consent not to be unreasonably withheld, or (d) adversely effect
the rights of the Series C Preferred Members without the consent of all of the
Series C Preferred Members.

 

14.9        Waiver.  Any term or condition of this Agreement may be waived at
any time by the Member that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the Member waiving such term or condition.  No waiver by any
Member of any term or condition of this Agreement, in any one or more instances,
shall be deemed to be or construed as a waiver of the same or any other term or
condition of this Agreement on any future occasion.  No delay or omission in the
exercise of any power, remedy or right herein provided or otherwise available to
any Member will impair or affect the right of such Member thereafter to exercise
the same.  Any extension of time or other indulgence granted to any Member will
not otherwise alter or affect any power, remedy or right with respect to any
other Member, or the obligations of the Member to whom such extension or
indulgence is granted. All remedies, either under this Agreement or by law or
otherwise afforded, shall be cumulative and not alternative.

 

14.10      Invalid Provisions.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of any Member under this Agreement shall not be materially
and adversely affected thereby, (a) such provision shall be fully severable,
(b) this Agreement shall be construed and enforced as if such illegal, invalid
or unenforceable provision had never comprised a part hereof, and (c) the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom.

 

14.11      No Assignment; Binding Effect.  Except pursuant to a Transfer
permitted under Sections 11.1 and 11.2 above, neither this Agreement nor any
right, interest or obligation hereunder may be assigned by any Member without
the prior written consent of the other Members and any attempt to do so shall be
void.  Subject to the preceding sentence, this Agreement is binding upon, inures
to the benefit of and is enforceable by the Members and their respective
successors permitted transferees and assigns.

 

14.12      Third Party Beneficiaries.  This Agreement shall be binding upon and
inure solely to the benefit of the Members, their respective successors and
permitted assigns, and nothing herein, express or implied, is intended to or
shall confer upon any other Persons any legal or equitable right, benefit, or
remedy of any nature whatsoever, except as expressly set forth herein.

 

14.13      Construction.  Every term and provision of this Agreement shall be
construed simply according to its fair meaning and not strictly for or against
any Member.

 

14.14      Incorporation by Reference.  Every Appendix and Exhibit attached
hereto and referred to herein is incorporated in this Agreement by reference,
unless this Agreement expressly otherwise provides.

 

68

--------------------------------------------------------------------------------


 

14.15      Headings.  The headings used in this Agreement have been inserted for
convenience of reference only, and are not intended to describe, interpret,
define or limit the scope, extent or intent of this Agreement or any provision
hereof.

 

14.16      Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

69

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Members have executed and entered into this Agreement as
of the day first above set forth.

 

 

 

MILLENNIUM GAMING, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ William C. Wortman

 

 

Name:

William C. Wortman

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

OCM ACQUISITIONCO, LLC

 

 

 

 

 

By:

/s/ Stephen A. Kaplan

 

 

Name:

Stephen A. Kaplan

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

By:

/s/ Ronald N. Beck

 

 

Name:

Ronald N. Beck

 

 

Title:

Manager

 

[Operating Agreement Signature Page]

 

S-1

--------------------------------------------------------------------------------


 

 

CROWN CCR GROUP INVESTMENTS ONE, LLC

 

 

 

 

 

By:

/s/ Todd Nisbet

 

 

Name:

Todd Nisbet

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

CROWN CCR GROUP INVESTMENTS TWO, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Todd Nisbet

 

 

Name:

Todd Nisbet

 

 

Title:

Manager

 

[Operating Agreement Signature Page]

 

S-2

--------------------------------------------------------------------------------


 

APPENDIX B

Attached to and Made a Part of

the Third Amended and Restated Operating Agreement of

Cannery Casino Resorts, LLC

(a Nevada Limited Liability Company)

 

Definitions

 

“Accepting Members” has the meaning ascribed to it in Section 11.3(d) above.

 

“AcquisitionCo” means OCM AcquisitionCo, LLC, a Nevada limited liability
company.

 

“AcquisitionCo Manager Matters” means those matters requiring the approval of
the “Oaktree Managers” (as such term is defined in the Management Agreement) as
set forth in the Management Agreement.

 

“AcquisitionCo Managers” has the meaning ascribed to it in Section 5.1(b) above.

 

“AcquisitionCo Parent” means any Person that holds all of the outstanding equity
of AcquisitionCo and no other material assets or liabilities.

 

“Act” means Chapter 86 of the NRS (the Nevada Limited Liability Company Act), as
amended from time to time (or any corresponding provisions of succeeding law).

 

“Additional Capital Contributions” means, with respect to each Member, the
Capital Contributions made by such Member pursuant to Section 2.5 above.  In the
event Units are Transferred in accordance with the terms of this Agreement, the
transferee shall succeed to the Additional Capital Contributions of the
transferor to the extent they relate to the Units Transferred.

 

“Additional Units” has the meaning ascribed to it in Section 6.10.

 

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Allocation Year, after giving effect to the following adjustments:

 

(i)            Credit to such Capital Account any amounts that such Member is
deemed to be obligated to restore pursuant to the penultimate sentences in
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5); and

 

(ii)           Debit to such Capital Account the items described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and
1.704-1(b)(2)(ii)(d)(6).

 

B-1

--------------------------------------------------------------------------------


 

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.

 

“Adverse Act” means, with respect to a Member, any of the following:

 

(i)            a Member Unit Transfer with respect to such Member, other than as
approved by the Management Committee pursuant to Section 5.6(g) above or
permitted by Section 11.2 above;

 

(ii)           in the case of Millennium Gaming only, the death or incapacity of
both Paulos and Wortman;

 

(iii)          the uncured material breach of this Agreement by such Member or
any of its Affiliates; provided, that, such Member has been provided with prior
written notice of such breach by the Company or another Member and (A) if such
breach can reasonably be cured within 30 days of the receipt of such written
notice, has failed to cure such breach within such 30-day period or (B) if such
breach cannot reasonably be cured within such 30-day period (but is otherwise
curable), has failed to commence the curing of such breach within such 30-day
period (and thereafter use commercially reasonable efforts to cure such breach
as promptly as practicable) or, in any event, has failed to cure such breach
within a reasonable period of time of the receipt of such written notice;

 

(iv)          the uncured material breach of the Management Agreement (or any
successor management agreement) by (A) if such Member is Millennium Gaming:
Paulos, Wortman or any Affiliate of Paulos and/or Wortman (including MMG II and
any permitted assignee of MMG II) and (B) if such Member is AcquisitionCo: the
Company (but only if such uncured material breach was caused solely by an action
or omission of the AcquisitionCo Managers); provided, that, in either case, such
breach results in the termination of the Management Agreement (or any successor
management agreement);

 

(v)           any event giving rise to an Adverse Act under 11.2(c) above occurs
with respect to such Member;

 

(vi)          the revocation, suspension or voluntary relinquishment of a Gaming
Approval issued to such Member or any Upper Tier Holder of such Member by any
applicable Gaming Authority under the applicable Gaming Laws and required in
order for such Member to hold an equity interest in the Company; provided, that,
with respect to a revocation or suspension, such revocation or suspension is not
resolved by such Member within such period, if any, afforded such Member by the
applicable Gaming Authority or under the applicable Gaming Laws;

 

(vii)         any dissolution or liquidation of such Member or the taking of any
action by its directors, managers, general partners or equityholders looking to
the dissolution or liquidation of such Member (unless taken in furtherance of a
pending dissolution of the

 

B-2

--------------------------------------------------------------------------------


 

Company), unless substantially all assets of such Member are transferred or are
to be transferred to a Wholly Owned Affiliate of such Member; or

 

(viii)        the Bankruptcy of such Member or the occurrence of any other event
that would permit a trustee or receiver to acquire control of the affairs or
assets of such Member.

 

“Adverse Member” means any Member with respect to whom an Adverse Act has
occurred.

 

“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person,
(ii) any director, manager, general partner, officer or trustee of such Person,
or (iii) any Person who is an director, manager, general partner, officer or
trustee of any Person described in clauses (i) or (ii) of this sentence.  For
purposes of this definition, the terms “controlling,” “controlled by” or “under
common control with” mean the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person or
entity, whether through the ownership of voting securities, by contract or
otherwise, or the power to elect at least 50% of the directors, managers,
general partners or persons exercising similar authority with respect to such
Person or entity.  Notwithstanding the foregoing, Paulos, Wortman and Millennium
Gaming shall be deemed to be “Affiliates” of one another, and the Company shall
not be deemed to be an “Affiliate” of any Member.

 

“Agreement” or “Operating Agreement” means this Third Amended and Restated
Operating Agreement of Cannery Casino Resorts, LLC, including all appendices,
exhibits, annexes and schedules attached hereto, as amended from time to time.

 

“Allocated Series C Redemption Amount” has the meaning ascribed to it in
Section 2.3(b)(i) above.

 

“Allocation Year” means (i) the period commencing on the Effective Date and
ending on December 31 of that same calendar year, (ii) any subsequent 12-month
period commencing on January 1 and ending on December 31, or (iii) any portion
of the period described in clauses (i) or (ii) for which the Company is required
to allocate Profits, Losses and other items of Company income, gain, loss or
deduction pursuant to ARTICLE III above.

 

“Articles of Dissolution” means articles filed in accordance with Sections
86.531 and 86.541 of the Act.

 

“Articles of Organization” means the Articles of Organization of the Company
filed with the Secretary of State of the State of Nevada pursuant to the Act to
form the Company, as amended, modified, supplemented or restated from time to
time.

 

“Auction” has the meaning ascribed to it in Section 11.4(b) above.

 

“Auctioned Equity” has the meaning ascribed to it in Section 11.4(b) above.

 

B-3

--------------------------------------------------------------------------------


 

“Bankruptcy” means, with respect to any Person, the occurrence of one or more of
the following events:

 

(i)            such Person files a voluntary petition seeking relief under
Chapter 7 of the Bankruptcy Code (or analogous applicable bankruptcy law in any
non-U.S. jurisdiction, excluding bankruptcy laws relating to reorganizations or
restructurings similar to Chapter 11 of the Bankruptcy Code) (collectively,
“Chapter 7”) or, after filing a voluntary petition seeking relief under Chapter
11 of the Bankruptcy Code (or any similar bankruptcy laws relating to
reorganizations or restructurings in any non-U.S. jurisdiction) (collectively,
“Chapter 11”), consents to the conversion of that case to one under Chapter 7;
or

 

(ii)           an involuntary petition under Chapter 7 is filed against such
Person that continues undismissed for 60 days; or

 

(iii)          such Person files a voluntary petition seeking relief under
Chapter 11, or an involuntary petition under Chapter 11 is filed against such
Person that continues undismissed for 60 days; or

 

(iv)          a court of competent jurisdiction enters an order (A) appointing a
trustee (including trustee under Chapter 11 of the Bankruptcy Code), receiver,
liquidator, conservator, sequestrator, custodian or other similar official for
such Person or for all or substantially all of its property or assets, or
(B) finding that such Person is insolvent, in each case only if such order is
not vacated or stayed within 60 days; or

 

(v)           such Person makes a general assignment for the benefit of its
creditors.

 

Notwithstanding (i) through (v) above, in the event that this Agreement or any
material provision hereof is rejected in any proceeding, a Bankruptcy shall
immediately exist.

 

“Bid Deadline” has the meaning ascribed to it in Section 11.4(d) above.

 

“Business” means activities related to the development and management of gaming
activities conducted by the Company’s subsidiaries, and activities as may be
necessary, appropriate, proper, advisable, incidental or convenient to or in
furtherance of the promotion or conduct of the purposes and business of the
Company, in accordance with the terms of this Agreement.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions in Los Angeles, California, or Las Vegas, Nevada are
authorized by law to close.

 

“Buy-Sell Price” has the meaning ascribed to it in Section 12.2(a) above.

 

“Capital Account” means, with respect to any Member, the capital account for
such Member maintained and adjusted in accordance with the following provisions:

 

B-4

--------------------------------------------------------------------------------


 

(i)            To each Member’s Capital Account there shall be credited (A) such
Member’s Capital Contributions, (B) such Member’s distributive share of Profits
and any items in the nature of income or gain which are specially allocated
pursuant to Section 3.2, 3.3 or 3.4 above, and (C) the amount of any Company
liabilities assumed by such Member or that are secured by any Property
distributed to such Member.  The principal amount of a promissory note which is
not readily traded on an established securities market and that is contributed
to the Company by the maker of the note (or a Member related to the maker of the
note within the meaning of Regulations Section 1.704-1(b)(2)(ii)(c)) shall not
be included in the Capital Account of any Member until the Company makes a
taxable disposition of the note or until (and to the extent) principal payments
are made on the note, all in accordance with Regulations
Section 1.704-1(b)(2)(iv)(d)(2);

 

(ii)           To each Member’s Capital Account there shall be debited (A) the
amount of money and the Gross Asset Value of any Property distributed to such
Member pursuant to any provision of this Agreement, (B) such Member’s
distributive share of Losses and any items in the nature of expenses or losses
which are specially allocated pursuant to Section 3.2, 3.3 or 3.4 above, and
(C) the amount of any liabilities of such Member assumed by the Company or which
are secured by any Property contributed by such Member to the Company;

 

(iii)          In the event Units are Transferred in accordance with the terms
of this Agreement, the transferee shall succeed to the Capital Account of the
transferor to the extent it relates to the Units Transferred; and

 

(iv)          In determining the amount of any liability for purposes of
subparagraphs (i) and (ii) above there shall be taken into account Code
Section 752(c) and any other applicable provisions of the Code and Regulations.

 

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b), and shall be interpreted and applied in a manner consistent
with such Regulations.  In the event the Management Committee shall determine
that it is prudent to modify the manner in which the Capital Accounts, or any
debits or credits thereto (including debits or credits relating to liabilities
that are secured by contributed or distributed property or that are assumed by
the Company or any Members), the Management Committee may make such
modification; provided, that, it is not likely to have a material effect on the
amounts distributed to any Person pursuant to ARTICLE XIII above upon the
dissolution of the Company.  The Management Committee also shall (i) make any
adjustments that are necessary or appropriate to maintain equality between the
Capital Accounts of the Members and the amount of capital reflected on the
Company’s balance sheet, as computed for book purposes, in accordance with
Regulations Section 1.704-1(b)(2)(iv)(q), and (ii) make any appropriate
modifications in the event unanticipated events might otherwise cause this
Agreement not to comply with Regulations Section 1.704-1(b).

 

“Capital Contributions” means, with respect to any Member, the amount of money
and the initial Gross Asset Value of any Property (other than money) contributed
to the

 

B-5

--------------------------------------------------------------------------------


 

Company with respect to the Units in the Company held or purchased by such
Member, including Additional Capital Contributions.

 

“Change in Form” has the meaning ascribed to it in Section 10.4(d) above.

 

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.

 

“Common Unit” means a common ownership interest in the Company, including any
and all benefits to which the holder of such Common Unit may be entitled as
provided in this Agreement, together with all obligations of such holder to
comply with the terms and provisions of this Agreement.

 

“Company” means Cannery Casino Resorts, LLC, the limited liability company
formed pursuant to the Articles of Organization, and the limited liability
company continuing the Business of this Company in the event of dissolution of
the Company as herein provided.

 

“Company Minimum Gain” has the same meaning as the term “partnership minimum
gain” in Regulations Sections 1.704-2(b)(2) and 1.704-2(d).

 

“Conversion” has the meaning ascribed to it in Section 2.2(a).

 

“Conversion Date” means the earlier of (i) the date on which the Conversion
occurs and (ii) the expiration of the Conversion Period.

 

“Conversion Exercise Notice” has the meaning ascribed to in Section 2.2(b).

 

“Conversion Number” has the meaning ascribed to it in Section 2.2(b).

 

“Conversion Option” has the meaning ascribed to it in Section 2.2(a).

 

“Conversion Period” has the meaning ascribed to it in Section 2.2(a).

 

“Crown” means Crown One and Crown Two.

 

“Crown One” means Crown CCR Group Investments One, LLC, a Delaware limited
liability company.

 

“Crown Two” means Crown CCR Group Investments Two, LLC, a Delaware limited
liability company.

 

“Damages” has the meaning ascribed to it in Section 12.1(a) above.

 

“Debt” means (i) any indebtedness for borrowed money or the deferred purchase
price of property as evidenced by a note, bonds or other instruments,
(ii) obligations as lessee under capital leases, (iii) obligations secured by
any mortgage, pledge, security interest, encumbrance, lien or charge of any kind
existing on any asset owned or held by the Company whether or not the Company
has assumed or become liable for the obligations secured thereby,

 

B-6

--------------------------------------------------------------------------------


 

(iv) any obligation under any interest rate swap agreement, (v) accounts
payable, and (vi) obligations under direct or indirect guarantees of (including
obligations (contingent or otherwise) to assure a creditor against loss in
respect of) indebtedness or obligations of the kinds referred to in clauses (i),
(ii), (iii), (iv) and (v) above; provided, that, Debt shall not include
obligations in respect of any accounts payable that are incurred in the ordinary
course of the Company’s Business and are not delinquent or are being contested
in good faith by appropriate proceedings.

 

“Debt Documents” shall mean the debt documents relating to third-party Debt of
the Company.

 

“Depreciation” means, for each Allocation Year, an amount equal to the
depreciation, amortization, or other cost recovery deduction allowable with
respect to an asset for such Allocation Year, except that if the Gross Asset
Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such Allocation Year, Depreciation shall be an
amount which bears the same ratio to such beginning Gross Asset Value as the
federal income tax depreciation, amortization, or other cost recovery deduction
for such Allocation Year bears to such beginning adjusted tax basis; provided,
however, that if the adjusted basis for federal income tax purposes of an asset
at the beginning of such Allocation Year is zero, Depreciation shall be
determined with reference to such beginning Gross Asset Value using any
reasonable method selected by the Management Committee.

 

“Dissolution Event” has the meaning ascribed to it in Section 13.1 above.

 

“Drag-Along Participant” has the meaning ascribed to it in Section 6.11(a).

 

“Drag-Along Sale” has the meaning ascribed to it in Section 6.11(a).

 

“Drag-Along Transfer Notice” has the meaning ascribed to it in Section 6.11(a).

 

“Drag/Tag Effective Date” has the meaning ascribed to it in Section 6.11.

 

“Effective Date” has the meaning ascribed to it in the Preamble.

 

“Election Notice” has the meaning ascribed to it in Section 12.2(a) above.

 

“Eligible Operation” has the meaning ascribed to it in the Management Agreement.

 

“Encumbrance” means any claim, charge, easement, encumbrance, lease, covenant,
security interest, lien, option, pledge, rights of others or restriction,
whether on voting, sale, transfer, disposition or otherwise, and whether imposed
by agreement, understanding, law, equity or otherwise.

 

“Exiting Equity” has the meaning ascribed to it in Section 11.4(a) above.

 

“Exiting Member” has the meaning ascribed to it in Section 11.4 above.

 

B-7

--------------------------------------------------------------------------------


 

“Failed Series C Capital Call” has the meaning ascribed to it in
Section 2.5(b)(iii) above.

 

“Final Series C Shortfall” has the meaning ascribed to it in
Section 2.5(b)(iii) above.

 

“Firm Offer” has the meaning ascribed to it in Section 11.3(b) above.

 

“Firm Sale Offer” has the meaning ascribed to it in Section 11.12(b) above.

 

“First Appraiser” has the meaning ascribed to it in Section 12.4(b) above.

 

“First A&R Operating Agreement Effective Date” means September 22, 2006.

 

“First Election Period” has the meaning ascribed to it in Section 12.2(b) above.

 

“Fiscal Quarter” means (i) the period commencing on the Effective Date and
ending on the immediately following March 31, June 30, September 30 or
December 31, as the case may be, (ii) any subsequent three-month period
commencing on each of January 1, April 1, July 1 and October 1, and ending on
the last date before the next such date, and (iii) the period commencing on the
immediately preceding January 1, April 1, July 1 or October 1, as the case may
be, and ending on the date on which all Property is distributed to the Members
pursuant to ARTICLE XIII above.

 

“Fiscal Year” means (i) the period commencing on the Effective Date and ending
on the immediately following December 31, (ii) any subsequent 12-month period
commencing on January 1 and ending on December 31, and (iii) the period
commencing on the immediately preceding January 1 and ending on the date on
which all Property is distributed to the Members pursuant to ARTICLE XIII above.

 

“GAAP” means United States generally accepted accounting principles,
consistently applied.

 

“Gaming Adverse Event” means, with respect to a Person:

 

(i)            the denial, revocation, suspension or voluntary relinquishment
(except in connection with the disposition of equity or assets of a subsidiary
of the Company) of a required Gaming Approval issued to such Person by any
Gaming Authority; or

 

(ii)           any action by such Person that results in (A) a written
communication from any Gaming Authority to the Company advising the Company
that, or (B) administrative action by any Gaming Authority determining that:
(x) any required Gaming Approval by such Gaming Authority with respect to the
Company shall be approved only upon terms and conditions that are unacceptable
to the Company (as determined by the Management Committee, excluding such Person
if such Person is also a Manager), or (y) such Gaming Authority shall revoke or
suspend any existing required Gaming Approval held by the Company or any of its
subsidiaries.

 

B-8

--------------------------------------------------------------------------------


 

“Gaming Approval” means, with respect to a Person, a license or finding of
suitability required by a Gaming Authority under the Gaming Laws in order for
such Person to hold an equity interest in the Company or actively engage in the
management of the Company.

 

“Gaming Authorities” means those federal, state, local and other governmental,
regulatory and administrative authorities, agencies, boards and officials
responsible for or involved in the regulation of gaming or gaming activities or
the sale of liquor in any jurisdiction and, within the State of Nevada
specifically, Nevada Gaming Authorities.

 

“Gaming Laws” means the gaming laws of any jurisdiction or jurisdictions to
which the Company or any of its subsidiaries are, or may at any time become,
subject, including Chapter 463 of the NRS, and the rules and regulations adopted
by the Nevada Gaming Authorities.

 

“Gross Appraised Value” has the meaning ascribed to it in Section 12.4(a) above.

 

“Gross Asset Value” means with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

 

(i)            The initial Gross Asset Value of any asset contributed by a
Member to the Company shall be the gross fair market value of such asset, as
determined by the Management Committee;

 

(ii)           The Gross Asset Values of all Company assets shall be adjusted to
equal their respective gross fair market values (taking Code
Section 7701(g) into account), as determined by the Management Committee, as of
the following times: (A) immediately prior to the acquisition of an additional
interest in the Company by any new or existing Member; (B) the distribution by
the Company to a Member of more than a de minimis amount of Company property as
consideration for an interest in the Company; (C) the liquidation of the Company
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g); and (D) in
connection with a Conversion; provided, that, an adjustment described in clause
(A), (B) or (D) of this paragraph shall be made only if the Management Committee
reasonably determines that such adjustment is necessary to reflect the relative
economic interests of the Members in the Company;

 

(iii)          The Gross Asset Value of any item of Company assets distributed
to any Member shall be adjusted to equal the gross fair market value (taking
Code Section 7701(g) into account) of such asset on the date of distribution as
determined by the Management Committee; and

 

(iv)          The Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Section 743(b), but only to the extent that
such adjustments are taken into account in determining Capital Accounts pursuant
to Regulations Section 1.704-1(b)(2)(iv)(m) and subparagraph (vi) of the
definition of “Profits” and “Losses” or Section 3.2(g) above; provided, however,
that Gross Asset Values shall not be adjusted pursuant to this subparagraph

 

B-9

--------------------------------------------------------------------------------


 

(iv) to the extent that an adjustment pursuant to subparagraph (ii) is required
in connection with a transaction that would otherwise result in an adjustment
pursuant to this subparagraph (iv).

 

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
subparagraph (i), (ii) or (iv), such Gross Asset Value shall thereafter be
adjusted by the Depreciation taken into account with respect to such asset, for
purposes of computing Profits and Losses.

 

“Indemnitee” has the meaning ascribed to it in Section 8.1(i) above.

 

“Indemnitor” has the meaning ascribed to it in Section 8.1(i) above.

 

“Issuance Items” has the meaning ascribed to it in Section 3.2(h) above.

 

“Investment Bank” has the meaning ascribed to it in Section 11.4(b) above.

 

“Joinder Agreement” means a written instrument in form and substance reasonably
satisfactory to the Management Committee pursuant to which the transferee of
Units (i) makes representations and warranties to the Company and each
non-transferring Member equivalent to those set forth in Section 9.2 above,
(ii) accepts, adopts and agrees to be bound by the terms and conditions of this
Agreement, and (iii) assumes all the obligations of, and accept all the
limitations and restrictions imposed on, the transferor Member (and its
Managers) under this Agreement and with respect to the Units Transferred.

 

“Junior Debt” means any and all amounts now or hereafter owing by the Company
pursuant to the Second Lien Credit Agreement, dated as of May 18, 2007, by and
among the Company, Washington Trotting Association, Inc., a Delaware
corporation, Bank of America, N.A., as Administrative Agent and Collateral
Agent, Merrill Lynch, Pierce, Fenner & Smith Incorporated, as Syndication Agent,
and the Lenders party thereto from time to time (as amended, restated, or
modified from time to time, the “Junior Credit Agreement”) and the other Loan
Documents (as defined in the Junior Credit Agreement), including any extensions
or refinancing of the foregoing.

 

“Licensed Series C Member” means a Series C Preferred Member that holds the
requisite Gaming Approvals in the Commonwealth of Pennsylvania as an “Affiliate”
(as defined in 4 Pa.C.S., §1103) of the Company or that is otherwise found
qualified or licensed in the Commonwealth of Pennsylvania to receive the
Series C Priority Return.

 

“Liquidation Period” means the period commencing on the first day of the Fiscal
Year during which a Dissolution Event occurs and ending on the date on which all
of the assets of the Company have been distributed to the Members in accordance
with Section 13.2 above.

 

“Liquidator” means AcquisitionCo, or such other Person appointed and approved by
the Management Committee to oversee the liquidation of the Company.  The
Liquidator may be a Manager, an officer, a Member or any other Person.

 

B-10

--------------------------------------------------------------------------------


 

“Liquidity Crisis” means a Bankruptcy, an event of default under a Debt Document
of the Company, a failure to maintain positive net working capital, and an
insolvency, in each case that may be avoided or cured by the making of
Additional Capital Contributions.

 

“Losses” has the meaning ascribed to it in the definition of Profits and Losses.

 

“Management Agreement” means the Casino Management Agreement, dated as of the
First A&R Operating Agreement Effective Date, by and among the Company and its
subsidiaries and MMG II, including all appendices, exhibits, annexes and
schedules attached thereto, as amended from time to time.

 

“Management Committee” means the management committee of the Company, consisting
of Managers designated in accordance with Section 5.1 above.

 

“Manager” means a manager of the Company, designated in accordance with
Section 5.1 above.

 

“Material Conflict of Interest” means, with respect to a Manager regarding any
matter requiring a vote of the Management Committee, a conflict of interest
arising from (i) such Manager or any of his Affiliates having a material
interest (financial or otherwise) in such matter, other than an interest solely
attributable to an equity interest in the Company, or (ii) any legal action
involving the Company or any of its subsidiaries, on the one hand, and such
Manager or any of his Affiliates, on the other.  For the purpose of clarity, any
matter involving the enforcement of, or the assertion of a breach under, the
provisions of the Management Agreement shall be deemed to give rise to a
Material Conflict of Interest with respect to the Millennium Managers.

 

“Member” means any Person (i) who is referred to as such on Appendix A or who
has become a substituted Member in accordance with the terms of this Agreement
or who is admitted as a new Member in accordance with the terms of this
Agreement, and (ii) who has not ceased to be a Member.

 

“Member Nonrecourse Debt” has the same meaning as the term “partner nonrecourse
debt” in Regulations Section 1.704-2(b)(4).

 

“Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if
such Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined
in accordance with Regulations Section 1.704-2(i)(3).

 

“Member Nonrecourse Deductions” has the same meaning as the term “partner
nonrecourse deductions” in Regulations Sections 1.704-2(i)(1) and 1.704-2(i)(2).

 

“Member Unit Transfer” means, with respect to a Member, the direct Transfer of
voting or equity power in such Member or an Upper Tier Equityholder of such
Member; provided, that, (i) the death of one of Paulos or Wortman (but not both)
shall not be deemed to be a “Member Unit Transfer” with respect to Millennium
Gaming, so long as (A) the deceased’s

 

B-11

--------------------------------------------------------------------------------


 

equity units in Millennium Gaming are Transferred to Wortman or Paulos, as the
case may be, and/or the deceased’s spouse and/or children (subject to compliance
with all applicable conditions on Transfers set forth in this Agreement,
including Sections 11.5 and 11.10 above, and all applicable law, including all
applicable Gaming Laws) and (B) following such death, Wortman or Paulos, as the
case may be, is the holder of a majority of the total equity of, and a majority
of the total voting power in, Millennium Gaming, (ii) the direct Transfer by
Wortman and/or Paulos to Northwestern Mutual Life Insurance Company of equity in
Millennium Gaming (having only proportionate voting rights, with no
supermajority, veto, consent right or separate class protection) with a fair
market value not to exceed $10 million in the aggregate (and, in the alternative
and only with the prior written consent of AcquisitionCo, to be given or
withheld in AcquisitionCo’s sole and absolute discretion, the creation of an
intermediary entity between Millennium Gaming and the Company to effect such
direct Transfer) shall not be deemed to be a “Member Unit Transfer” with respect
to Millennium Gaming, so long as Northwestern Mutual Life Insurance Company does
not receive any voting or other governance rights with respect to the Company
and AcquisitionCo has been permitted no less than ten Business Days to review
the transaction documents relating to such Transfer prior to their execution,
(iii) the indirect Transfer of voting or equity power in AcquisitionCo to an
Affiliate of Oaktree Capital Management, LLC (including a principal thereof), or
the Transfer of any limited partnership interest in any fund of Oaktree Capital
Management, LLC by any limited partner of such fund or the Transfer of any
general partnership interest in, or of any interest in the general partner of,
any fund of Oaktree Capital Management, LLC to any member, director, officer or
employee of Oaktree Capital Management, LLC or its Affiliate or to any Affiliate
of any such member, director, officer or employee or to any Affiliate of Oaktree
Capital Management, LLC, shall not be deemed to be a “Member Unit Transfer” with
respect to AcquisitionCo, (iv) the issuance of equity interests by OCM InvestCo,
LLC, a Nevada limited liability company, to any Person that is a member of OCM
InvestCo, LLC as of the date hereof shall not be deemed to be a “Member Unit
Transfer” with respect to AcquisitionCo, (v) the repurchase by OCM InvestCo, LLC
of non-voting equity interests in OCM InvestCo, LLC held by any Person that is a
non-voting member of OCM InvestCo, LLC as of the date hereof, or the forfeiture
of equity interests in any of OCM VoteCo, LLC, OCM InvestCo, LLC or OCM Blocker,
LLC in accordance with the operating agreement of such entity, shall not be
deemed to be a “Member Unit Transfer” with respect to AcquisitionCo, and
(vi) the transfer of 0.100 non-voting class B units of OCM Blocker, LLC, a
Delaware limited liability company, to GLCP Nevada, LLC, a Delaware limited
liability company, or the subsequent repurchase by OCM Blocker, LLC of such
units, shall not be deemed to be a “Member Unit Transfer” with respect to
AcquisitionCo.

 

“Millennium Gaming” means Millennium Gaming, Inc., a Nevada corporation.

 

“Millennium Managers” has the meaning ascribed to it in Section 5.1(b) above.

 

“MMG II” means Millennium Management Group II LLC, a Nevada limited liability
company.

 

“Negotiation Period” has the meaning ascribed to it in Section 11.4(a) above.

 

B-12

--------------------------------------------------------------------------------


 

“Net Cash Flow” means the gross cash proceeds of the Company, less the portion
thereof used to pay or establish reserves for all Company expenses, debt
payments, capital improvements, replacements and contingencies, all as
determined by the Management Committee.  “Net Cash Flow” shall not be reduced by
depreciation, amortization, cost recovery deductions, or similar allowances, but
shall be increased by any reductions of reserves previously established pursuant
to the first sentence of this definition.

 

“Net Equity Per Series A Preferred Unit” means the Net Equity Value of all the
Series A Preferred Units issued and outstanding, divided by the number of
Series A Preferred Units issued and outstanding.

 

“Net Equity Value” has the meaning ascribed to it in Section 12.3 above.

 

“Nevada Gaming Authorities” means the Nevada Gaming Commission, the Nevada State
Gaming Control Board, the Clark County Liquor and Gaming Licensing Board, the
City of Las Vegas, the City of North Las Vegas and the City of Henderson, and
all other state and local regulatory and licensing bodies with authority over
gaming in the State of Nevada and its political subdivisions.

 

“New Preferred Units” has the meaning ascribed to it in
Section 2.5(b)(iii)(B) above.

 

“New Unit” has the meaning ascribed to it in Section 6.10.

 

“New Unit Purchaser” has the meaning ascribed to it in Section 6.10.

 

“Nonrecourse Deductions” has the meaning set forth in Regulations Sections
1.704-2(b)(1) and 1.704-2(c).

 

“Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.704-2(b)(3).

 

“Non-Participating Member” has the meaning ascribed to it in
Section 11.4(b) above.

 

“Non-Triggering Members” has the meaning ascribed to it in
Section 11.3(b) above.

 

“Non-Voting Manager” has the meaning ascribed to it in Section 5.1(d).

 

“NRS” means the Nevada Revised Statutes, as amended from time to time.

 

“Oaktree Operating Group” means, collectively, Oaktree Capital I, L.P., Oaktree
Capital II, L.P., Oaktree Capital Management, L.P., and Oaktree Capital
Management (Cayman), L.P.

 

“Offered Equity” has the meaning ascribed to it in Section 11.3(b) above.

 

 

B-13

--------------------------------------------------------------------------------


 

“Offer Notice” has the meaning ascribed to it in Section 11.3(b) above.

 

“Offer Period” has the meaning ascribed to it in Section 11.3(c) above.

 

“Offer Price” has the meaning ascribed to it in Section 11.3(b) above.

 

“Option Agreement” shall mean that certain Option Agreement dated as of
March 12, 2009 by and among Crown Limited, Crown CCR Group Investments One, LLC,
Crown CCR Group Investments Two, LLC, Millennium Gaming, Inc., OCM Holdco, LLC,
and the Company.

 

“Participating Member” has the meaning ascribed to it in Section 11.4(b) above.

 

“Paulos” means William J. Paulos, an individual.

 

“Percentage Interest” means, with respect to any Member as of any date, the
ratio (expressed as a percentage) of the number of Units held by such Member on
such date to the aggregate Units held by all Members on such date; provided,
however, that such calculation shall be done on an as-converted basis to
Series A2 Preferred Units with respect to the calculation of the Percentage
Interest of the Series B Preferred Units; provided, further, that, solely for
purposes of determining Percentage Interests, Series C Preferred Units shall be
excluded and disregarded.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, incorporated or unincorporated association, joint venture, joint stock
company, governmental agency or instrumentality, or other entity of any kind, or
any combination of the foregoing.

 

“Preemptive Right” has the meaning ascribed to it in Section 6.10.

 

“Preferred B Amount” means, with respect to a certain number of Series B
Preferred Units and as of any time of determination, the amount which is the
lower of (i) the Redemption Price Per Series B Preferred Unit as of such time,
multiplied by such number of Series B Preferred Units and (ii) (a) with respect
to a Drag-Along Sale, the aggregate amount that would have been received
pursuant to Section 6.11(a)(iii) for the Series A2 Preferred Units into which
such number of Series B Preferred Units would have been convertible into as of
such time had such number of Series B Preferred Units been converted into such
number of Series A2 Preferred Units pursuant to Section 2.2 as of such time,
(b) with respect to a Tag-Along Sale, the aggregate amount that would have been
received pursuant to Section 6.11(b)(iii) for the Series A2 Preferred Units into
which such number of Series B Preferred Units would have been convertible into
as of such time had such number of Series B Preferred Units been converted into
such number of Series A2 Preferred Units pursuant to Section 2.2 as of such
time, and (c) for all other transactions, the Net Equity Value of the Series A2
Preferred Units into which such number of Series B Preferred Units would have
been convertible into as of such time.

 

“Preferred Member” means a Member holding Preferred Units.

 

B-14

--------------------------------------------------------------------------------


 

“Preferred Percentage Interest” means, with respect to any Preferred Member as
of any date, the ratio (expressed as a percentage) of the number of Series A
Preferred Units held by such Preferred Member (including any Series A2 Preferred
Units into which Series B Preferred Units held by such Preferred Member would
have been convertible into as of such date had such Series B Preferred Units
been converted pursuant to Section 2.2) to the aggregate Series A Preferred
Units held by all Preferred Members on such date (including any Series A2
Preferred Units into which Series B Preferred Units held by all Preferred
Members would have been convertible into as of such date had such Series B
Preferred Units been converted pursuant to Section 2.2).

 

“Preferred Unit” means a preferred ownership interest in the Company, including
any and all benefits to which the holder of such Preferred Unit may be entitled
as provided in this Agreement, together with all obligations of such holder to
comply with the terms and provisions of this Agreement.

 

“Profits” and “Losses” mean, for each Allocation Year, an amount equal to the
Company’s taxable income or loss for such Allocation Year, determined in
accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss or deduction required to be stated separately pursuant to Code
Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments (without duplication):

 

(i)            Any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Profits or Losses pursuant to
this definition of “Profits” and “Losses” shall be added to such taxable income
or loss;

 

(ii)           Any expenditures of the Company described in Code
Section 705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures
pursuant to Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken
into account in computing Profits or Losses pursuant to this definition of
“Profits” and “Losses,” shall be subtracted from such taxable income or loss;

 

(iii)          In the event the Gross Asset Value of any Company asset is
adjusted pursuant to subparagraphs (ii) or (iii) of the definition of “Gross
Asset Value,” the amount of such adjustment shall be treated as an item of gain
(if the adjustment increases the Gross Asset Value of the asset) or an item of
loss (if the adjustment decreases the Gross Asset Value of the asset) from the
disposition of such asset and shall be taken into account for purposes of
computing Profits or Losses;

 

(iv)          Gain or loss resulting from any disposition of Property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the Property disposed
of, notwithstanding that the adjusted tax basis of such Property differs from
its Gross Asset Value;

 

(v)           In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into

 

B-15

--------------------------------------------------------------------------------


 

account Depreciation for such Allocation Year, computed in accordance with the
definition of Depreciation;

 

(vi)          To the extent an adjustment to the adjusted tax basis of any
Company asset pursuant to Code Section 734(b) is required, pursuant to
Regulations Section 1.704-(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Member’s interest in the Company, the amount of such adjustment
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or loss (if the adjustment decreases such basis) from the disposition
of such asset and shall be taken into account for purposes of computing Profits
or Losses; and

 

(vii)         Notwithstanding any other provision of this definition, any items
which are specially allocated pursuant to Section 3.2 or 3.3 above shall not be
taken into account in computing Profits or Losses.

 

The amounts of the items of Company income, gain, loss or deduction available to
be specially allocated pursuant to Section 3.2 or 3.3 above shall be determined
by applying rules analogous to those set forth in subparagraphs (i) through
(vi) above.

 

“Property” means all real and personal property acquired by the Company,
including cash, and any improvements thereto, and shall include both tangible
and intangible property.

 

“Proposed Price” has the meaning ascribed to it in Section 11.3(a) above.

 

“Proposed Match Purchaser” has the meaning ascribed to it in
Section 11.12(b) above.

 

“Proposed Purchaser” has the meaning ascribed to it in Section 11.3(a) above.

 

“Pro Rata Portion” means, with respect to a Preferred Member, a number of
Preferred Units determined by multiplying (i) the number of New Units the
Company proposes to issue pursuant to its notice delivered to the Preferred
Members pursuant to Section 6.10(a), by (ii) the Preferred Percentage Interest
of such Preferred Member as of the date of such notice.

 

“Purchase Commitment” has the meaning ascribed to it in Section 12.2(b) above.

 

“Purchase Offer” has the meaning ascribed to it in Section 11.3(a) above.

 

“Purchasing Member” has the meaning ascribed to it in Section 12.2(b) above.

 

“Redemption Price (Series B)” means $300 million.

 

“Redemption Price Per Series B Preferred Unit” means, as of any time of
determination, (i) the Redemption Price (Series B) as of such time, divided by
(ii) the number of Series B Preferred Units outstanding as of such time.

 

B-16

--------------------------------------------------------------------------------


 

“Redemption/Repurchase Option” has the meaning ascribed to it in Section 2.3(a).

 

“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the rules and regulations promulgated
under the Securities Act, including the related prospectus, amendments and
supplements to such registration statement, including pre- and post-effective
amendments, and all exhibits and all material incorporated by reference in such
registration statement.

 

“Regulations” means the Income Tax Regulations, including Temporary Regulations,
promulgated under the Code, as such regulations are amended from time to time.

 

“Regulatory Allocations” has the meaning ascribed to it in Section 3.3 above.

 

“Requested Series C Additional Capital” has the meaning ascribed to it in
Section 2.5(b) above.

 

“Sale Offer” has the meaning ascribed to it in Section 11.12(b) above.

 

“Sale Offer Notice” has the meaning ascribed to it in Section 11.12(b) above.

 

“Sale Offer Period” has the meaning ascribed to it in Section 11.12(c) above.

 

“Sale Transaction” means the acquisition of all or substantially all of the
business of the Company, including, without limitation, any merger,
consolidation, sale of all or substantially all the assets or equity interests
therein, or similar transaction.

 

“SEC” means the Securities and Exchange Commission.

 

“Second Appraiser” has the meaning ascribed to it in Section 12.4(b) above.

 

“Second A&R Effective Date” means April 24, 2009.

 

“Second A&R Operating Agreement” means the Second Amended and Restated Operating
Agreement of the Company, dated as of the Second A&R Effective Date, by and
among Millennium Gaming, AcquisitionCo, Crown One, and Crown Two.

 

“Second Election Period” has the meaning ascribed to it in
Section 12.2(b) above.

 

“Securities Act” means the Securities Act of 1933, as amended, including the
rules and regulations promulgated thereunder.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
including the rules and regulations promulgated thereunder.

 

“Senior Debt” means any and all amounts now or hereafter owing by the Company
pursuant to the First Lien Credit Agreement, dated as of May 18, 2007, by and
among the Company, Washington Trotting Association, Inc., a Delaware
corporation, Bank of America,

 

B-17

--------------------------------------------------------------------------------


 

N.A., as Administrative Agent, Collateral Agent, Swing Lender and L/C Issuer,
the other financial institutions party thereto, and the lenders party thereto
from time to time (as amended by the Amendment No. 1 thereto, dated as of the
date hereof, and as otherwise amended, restated, or modified from time to time,
the “Senior Credit Agreement”) and the other Loan Documents (as defined in the
Senior Credit Agreement), including any extensions or refinancing of the
foregoing.

 

“Senior Officer” shall mean any of the following officers of the Company (or any
officer exercising comparable power or authority): chief executive officer,
president, chief operating officer, chief financial officer, chief accounting
officer, secretary, treasurer, in-house general counsel, head of mergers and
acquisitions, regional vice presidents of operation, and vice presidents of
development or construction.

 

“Series A Preferred Member” means a Member holding Series A1 Preferred Units
and/or Series A2 Preferred Units.

 

“Series A Preferred Percentage Interest” means, with respect to any Series A
Preferred Member as of any date, the ratio (expressed as a percentage) of the
number of Series A Preferred Units held by such Series A Preferred Member on
such date to the aggregate Series A Preferred Units held by all Series A
Preferred Members on such date.

 

“Series A Preferred Units” means Series A1 Preferred Units and Series A2
Preferred Units.

 

“Series A1 Preferred Member” means a Member holding Series A1 Preferred Units.

 

“Series A2 Preferred Member” means a Member holding Series A2 Preferred Units.

 

“Series B Preferred Member” means a Member holding Series B Preferred Units.

 

“Series B Preferred Units” means Series B Non-Participating Units.

 

“Series C Capital Call Results Notice” has the meaning ascribed to it in
Section 2.5(b)(i) above.

 

“Series C Face Amount” means, with respect to each Series C Preferred Unit, One
Thousand Dollars ($1,000.00).

 

“Series C Investment Percentage” means, with respect to a Series C Preferred
Member, the ratio (expressed as a percentage) of the Series C Preferred Units
purchased by such Series C Preferred Member on the Effective Date to the
aggregate number of Series C Preferred Units issued on the Effective Date, it
being agreed and acknowledged that upon any Transfer of Series C Preferred
Units, the Management Committee may, in its reasonable discretion, implement
equitable revisions to this definition to reflect a “Series C Investment
Percentage” for the transferee thereof.

 

B-18

--------------------------------------------------------------------------------


 

“Series C Mandatory Redemption Date” has the meaning ascribed to it in
Section 2.3(b)(ii) above.

 

“Series C Optional Redemption Date” has the meaning ascribed to it in
Section 2.3(b)(i) above.

 

“Series C Per Unit Redemption Price” means (i) with respect to Series C
Preferred Units held by a Licensed Series C Member, the Series C Face Amount
plus the Series C Priority Return thereon as of the date of the consummation of
the redemption thereof and (ii) with respect to Series C Preferred Units held by
an Unlicensed Series C Member, the Series C Face Amount thereon.

 

“Series C Preferred Member” means a Member holding Series C Preferred Units.

 

“Series C Preferred Units” means Series C Non-Participating Units.

 

“Series C Priority Return” means, with respect to each Series C Preferred Unit
as of any date (the “Applicable Date”), a cumulative sum equal to twenty percent
(20%) per annum, compounded monthly, of the Series C Face Amount from time to
time, commencing on and including the date the Series C Preferred Member
purchased the underlying Series C Preferred Unit and ending on and including the
Applicable Date.

 

“Series C Purchase Agreement” shall mean that certain Series C Preferred
Purchase Agreement, dated as of March 3, 2010, by and among Millennium Gaming,
AcquisitionCo, Crown One, and Crown Two.

 

“Series C Shortfall Notice” has the meaning ascribed to it in Section 2.5(b)(i).

 

“Tag-Along Offer” has the meaning ascribed to it in Section 6.11(b)(i).

 

“Tag-Along Participant” has the meaning ascribed to it in Section 6.11(b)(i).

 

“Tag-Along Sale” has the meaning ascribed to it in Section 6.11(b)(i).

 

“Tag-Along Exercise Notice” has the meaning ascribed to it in
Section 6.11(b)(iv).

 

“Tag-Along Exercise Period” has the meaning ascribed to it in
Section 6.11(b)(iv).

 

“Tag-Along Transfer Notice” has the meaning ascribed to it in
Section 6.11(a)(iii).

 

“Tax Distribution” has the meaning ascribed to it in Section 4.3(a) above.

 

“Tax Matters Member” has the meaning ascribed to it in Section 10.4(b) above.

 

“Third Appraiser” has the meaning ascribed to it in Section 12.4(b) above.

 

B-19

--------------------------------------------------------------------------------


 

“Transfer” means, as a noun, any voluntary or involuntary transfer, sale, pledge
or hypothecation or other disposition and, as a verb, voluntarily or
involuntarily to transfer, sell, pledge or hypothecate or otherwise dispose of.

 

“Triggering Member” has the meaning ascribed to it in Section 11.3 above.

 

“Unaffiliated Purchaser” has the meaning ascribed to it in
Section 6.11(a)(i) above.

 

“Unit” means a Preferred Unit or a Common Unit.

 

“Unlicensed Series C Member” means a Series C Preferred Member that is not a
Licensed Series C Member.

 

“Unpurchased Units” has the meaning ascribed to it in Section 12.2(b) above.

 

“Upper Tier Equityholder” means, with respect to a Person, any other Person that
holds a direct or indirect equity interest in such Person; provided, that, with
respect to AcquisitionCo, an Upper Tier Equityholder shall not include the
Oaktree Operating Group (or any Person holding a direct or indirect equity
interest therein), any principal of the Oaktree Operating Group, any limited
partner of any fund sponsored or managed by the Oaktree Operating Group (or any
Person holding a direct or indirect equity interest in any such limited
partner), any Person that is a non-voting member of OCM InvestCo, LLC, a Nevada
limited liability company, as of the date hereof (or any Person holding a direct
or indirect equity interest in any such Person), or GLCP Nevada, LLC, a Delaware
limited liability company (or any Person holding a direct equity interest in
such Person), with respect to, if acquired by GLCP Nevada, LLC, 0.100 non-voting
class B units of OCM Blocker, LLC, a Delaware limited liability company.

 

“Upper Tier Holder” means, with respect to a Person, any Upper Tier Equityholder
of such Person or any director (or, if the Upper Tier Equityholder is a limited
liability company, manager) or officer of any Upper Tier Equityholder; provided,
that, with respect to AcquisitionCo, an Upper Tier Holder shall not include the
Oaktree Operating Group (or any Person holding a direct or indirect equity
interest therein), any principal of the Oaktree Operating Group, any limited
partner of any fund sponsored or managed by the Oaktree Operating Group (or any
Person holding a direct or indirect equity interest in any such limited
partner), any Person that is a non-voting member of OCM InvestCo, LLC, a Nevada
limited liability company, as of the date hereof (or any Person holding a direct
or indirect equity interest in any such Person), or GLCP Nevada, LLC, a Delaware
limited liability company (or any Person holding a direct equity interest in
such Person), with respect to, if acquired by GLCP Nevada, LLC, 0.100 non-voting
class B units of OCM Blocker, LLC, a Delaware limited liability company.

 

“Voting Manager” has the meaning ascribed to it in Section 5.1(d).

 

“Wholly Owned Affiliate” of any Person means (i) an Affiliate of such Person
(A) 100% of the voting stock or beneficial ownership of which is owned directly
by such Person,

 

B-20

--------------------------------------------------------------------------------


 

or by any Person that, directly or indirectly, owns 100% of the voting stock or
beneficial ownership of such Person, or (B) that, directly or indirectly, owns
100% of the voting stock or beneficial ownership of such Person, and (ii) any
Wholly Owned Affiliate of any Affiliate described in clause (i)(A) or (B).

 

“Wortman” means William C. Wortman, an individual.

 

B-21

--------------------------------------------------------------------------------